Exhibit 10.3

 



 

 

FIFTH AMENDED AND RESTATED FLOOR PLAN FIRST LIEN CREDIT AGREEMENT

 

dated as of

 

February 3, 2020

 

B. RILEY PRINCIPAL MERGER CORP., to be re-named ALTA EQUIPMENT GROUP INC.,
ALTA EQUIPMENT HOLDINGS, INC.,
ALTA ENTERPRISES, LLC,
ALTA CONSTRUCTION EQUIPMENT ILLINOIS, LLC,
ALTA HEAVY EQUIPMENT SERVICES, LLC,
ALTA INDUSTRIAL EQUIPMENT MICHIGAN, LLC,
ALTA CONSTRUCTION EQUIPMENT, L.L.C.,
ALTA INDUSTRIAL EQUIPMENT COMPANY, L.L.C.,
NITCO, LLC,
and
ALTA CONSTRUCTION EQUIPMENT FLORIDA, LLC,
as Borrowers

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger

 



 

 


 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I Definitions 2 SECTION 1.01. Defined Terms 2 SECTION 1.02.
Classification of Loans and Borrowings 35 SECTION 1.03. Terms Generally 36
SECTION 1.04. Accounting Terms; GAAP 36 SECTION 1.05. Interest Rates; LIBOR
Notification 36 SECTION 1.06. Status of Obligations 37     ARTICLE II The
Credits 37 SECTION 2.01. Commitments 37 SECTION 2.02. Loans and Borrowings 38
SECTION 2.03. Requests for Borrowings 39 SECTION 2.04. [Intentionally Omitted]
39 SECTION 2.05. [Intentionally Omitted] 39 SECTION 2.06. Funding of Borrowings
40 SECTION 2.07. Interest Elections 41 SECTION 2.08. Termination and Reduction
of Commitments 41 SECTION 2.09. Repayment and Amortization of Loans; Evidence of
Debt 41 SECTION 2.10. Prepayment of Loans 43 SECTION 2.11. Fees 44 SECTION 2.12.
Interest 44 SECTION 2.13. Alternate Rate of Interest; Illegality 45 SECTION
2.14. Increased Costs 46 SECTION 2.15. Break Funding Payments 47 SECTION 2.16.
Taxes 48 SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs 51 SECTION 2.18. Mitigation Obligations; Replacement of Lenders 54
SECTION 2.19. Defaulting Lenders 55 SECTION 2.20. Appointment of Borrower
Representative 56 SECTION 2.21. [Intentionally Omitted] 56 SECTION 2.22.
Returned Payments 57     ARTICLE III Representations and Warranties 57 SECTION
3.01. Organization; Powers 57 SECTION 3.02. Authorization; Enforceability 57
SECTION 3.03. Governmental Approvals; No Conflicts 58 SECTION 3.04. Financial
Condition; No Material Adverse Change 58 SECTION 3.05. Properties 59 SECTION
3.06. Litigation and Environmental Matters 59 SECTION 3.07. Compliance with Laws
and Agreements 59 SECTION 3.08. Investment Company Status 59 SECTION 3.09. Taxes
59 SECTION 3.10. ERISA 60 SECTION 3.11. Disclosure 60 SECTION 3.12. Solvency 60
SECTION 3.13. Security Interest in Collateral 60 SECTION 3.14. Labor Disputes;
Etc 61

 



i

 

 

SECTION 3.15. No Default 61 SECTION 3.16. Margin Regulations 61 SECTION 3.17.
Subordinated Debt 61 SECTION 3.18. Anti-Corruption Laws and Sanctions 61 SECTION
3.19. EEA Financial Institutions 62 SECTION 3.20. Plan Assets; Prohibited
Transactions 62 SECTION 3.21. Material Agreements 62 SECTION 3.22.
Capitalization and Subsidiaries 62 SECTION 3.23. Use of Proceeds 62 SECTION
3.24. Affiliate Transactions 62 SECTION 3.25. Second Lien Transactions 62
SECTION 3.26. Flagler Acquisition 63 SECTION 3.27. Liftech Acquisition 63
SECTION 3.28. Insurance 64 SECTION 3.29. Common Enterprise 64 SECTION 3.30. B.
Riley Merger/Equity Transactions 64     ARTICLE IV Conditions 65 SECTION 4.01.
Effective Date 65 SECTION 4.02. Each Credit Event 68     ARTICLE V Affirmative
Covenants 69 SECTION 5.01. Financial Statements and Other Information 69 SECTION
5.02. Notices of Material Events 72 SECTION 5.03. Existence; Conduct of Business
73 SECTION 5.04. Payment of Obligations 73 SECTION 5.05. Maintenance of
Properties; Insurance 73 SECTION 5.06. Books and Records; Inspection Rights 73
SECTION 5.07. Compliance with Laws 74 SECTION 5.08. Use of Proceeds 74 SECTION
5.09. Collateral Security; Further Assurances 74 SECTION 5.10. Depository Banks
75 SECTION 5.11. Additional Covenants in the Second Lien Credit Agreement and
ABL Credit Agreement 76     ARTICLE VI Negative Covenants 76 SECTION 6.01.
Indebtedness 76 SECTION 6.02. Liens 77 SECTION 6.03. Fundamental Changes 78
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 79
SECTION 6.05. Swap Agreements 79 SECTION 6.06. Restricted Payments 80 SECTION
6.07. Transactions with Affiliates 80 SECTION 6.08. Restrictive Agreements 80
SECTION 6.09. Change of Name or Location; Change of Fiscal Year 81 SECTION 6.10.
Amendments to Agreements 81 SECTION 6.11. Prepayment of Indebtedness;
Subordinated Debt 81 SECTION 6.12. Government Regulation 82 SECTION 6.13.
Financial Covenants 82 SECTION 6.14. Alta Group, Alta Holdings and Alta
Enterprises as a Holding Company 83

 



ii

 

 

ARTICLE VII Events of Default 83     ARTICLE VIII The Administrative Agent 86
SECTION 8.01. Authorization and Action 86 SECTION 8.02. Administrative Agent’s
Reliance, Indemnification, Etc. 89 SECTION 8.03. Posting of Communications 90
SECTION 8.04. The Administrative Agent Individually 91 SECTION 8.05. Successor
Administrative Agent 91 SECTION 8.06. Acknowledgements of Lenders 92 SECTION
8.07. Collateral Matters 93 SECTION 8.08. Credit Bidding 94 SECTION 8.09.
Certain ERISA Matters 95 SECTION 8.10. Flood Laws 96     ARTICLE IX
Miscellaneous 96 SECTION 9.01. Notices 96 SECTION 9.02. Waivers; Amendments 97
SECTION 9.03. Expenses; Indemnity; Damage Waiver 100 SECTION 9.04. Successors
and Assigns 102 SECTION 9.05. Survival 106 SECTION 9.06. Counterparts;
Integration; Effectiveness 106 SECTION 9.07. Severability 106 SECTION 9.08.
Right of Setoff 107 SECTION 9.09. Governing Law; Jurisdiction; Consent to
Service of Process 107 SECTION 9.10. WAIVER OF JURY TRIAL 108 SECTION 9.11.
Headings 108 SECTION 9.12. Confidentiality 108 SECTION 9.13. Several
Obligations; Nonreliance; Violation of Law 109 SECTION 9.14. USA PATRIOT Act 109
SECTION 9.15. Interest Rate Limitation 109 SECTION 9.16. Disclosure 109 SECTION
9.17. Dealer Access System 109 SECTION 9.18. Appointment for Perfection 110
SECTION 9.19. Amendment and Restatement 110 SECTION 9.20. Marketing Consent 111
SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 111 SECTION 9.22. No Fiduciary Duty, etc. 111 SECTION 9.23.
Acknowledgement Regarding Any Supported QFCs 112

 

iii

 

 

SCHEDULES: 

Commitment Schedule

 

Schedule 3.05 Loan Parties Schedule 3.06 Disclosed Matters Schedule 3.17
Subordinated Debt Documents Schedule 3.21 Material Agreements Schedule 3.22
Capitalization and Subsidiaries Schedule 3.25 Second Lien Notes Documents
Schedule 3.28 Insurance Schedule 3.30 B. Riley Merger/Equity Transactions
Schedule 6.01 Existing Indebtedness Schedule 6.02 Existing Liens Schedule 6.04
Existing Investments Schedule 6.13(a) Fixed Charge Coverage Ratio Amounts

 

EXHIBITS:

 

Exhibit A Form of Assignment and Assumption Exhibit B Form of Second Lien
Intercreditor Agreement Exhibit C-1 U.S. Tax Compliance Certificate (For Foreign
Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes) Exhibit
C-2 U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit C-3 U.S. Tax
Compliance Certificate (For Foreign Participants That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit C-4 U.S. Tax Compliance Certificate (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

iv

 

 

This Fifth Amended and Restated Floor Plan First Lien Credit Agreement, dated as
of February 3, 2020 (as it may be amended or modified from time to time, this
“Agreement”), is among B. RILEY PRINCIPAL MERGER CORP., to be re-named ALTA
EQUIPMENT GROUP INC., a Delaware corporation, ALTA EQUIPMENT HOLDINGS, INC., a
Michigan corporation, ALTA ENTERPRISES, LLC, a Michigan limited liability
company, ALTA CONSTRUCTION EQUIPMENT ILLINOIS, LLC, a Michigan limited liability
company, ALTA HEAVY EQUIPMENT SERVICES, LLC, a Michigan limited liability
company, ALTA INDUSTRIAL EQUIPMENT MICHIGAN, LLC, a Michigan limited liability
company, ALTA CONSTRUCTION EQUIPMENT, L.L.C., a Michigan limited liability
company, ALTA INDUSTRIAL EQUIPMENT COMPANY, L.L.C., a Michigan limited liability
company, NITCO, LLC, a Michigan limited liability company, ALTA CONSTRUCTION
EQUIPMENT FLORIDA, LLC, a Michigan limited liability company, the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

R E C I T A L S

 

A. The borrowers (including the Borrowers hereto, as successors or assigns
thereof) party thereto, the lenders party thereto and the Administrative Agent
are party to that certain Fourth Amended and Restated First Lien Credit
Agreement dated as of May 1, 2019, which amended and restated that certain Third
Amended and Restated First Lien Credit Agreement dated as of December 27, 2017,
which amended and restated that certain Second Amended and Restated Credit
Agreement dated as of September 30, 2016, which amended and restated that
certain Amended and Restated Credit Agreement dated as of December 28, 2012, and
which amended and restated that certain Credit Agreement dated as of May 5, 2011
(as amended, the “Existing Credit Agreement”).

 

B. The Borrowers party hereto, the Lenders party hereto and the Administrative
Agent wish to amend and restate that portion of the Existing Credit Agreement
pertaining to the aggregate Floor Plan Commitments, Floor Plan Loans, any Floor
Plan Priority Collateral and each other provision related to the floor plan
facility (as such terms are defined in the Existing Credit Agreement) on the
terms and conditions set forth below.

 

C. Concurrently, the Borrowers, the lenders party thereto and JPMorgan Chase
Bank, N.A., in its capacity as ABL Administrative Agent (as defined below) are
entering into the ABL Credit Agreement (as defined below), which amends and
restates that portion of the Existing Credit Agreement pertaining to the
aggregate Revolving Commitment, Revolving Loans, any ABL Priority Collateral and
each other provision related to the revolving credit facility (as such terms are
defined in the Existing Credit Agreement) on the terms and conditions set forth
therein.

 

D. This Agreement and the ABL Credit Agreement collectively amend and restate in
its entirety the Existing Credit Agreement.

 

1

 

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Credit Agreement is amended and restated in its entirety (as specified
in Section 9.19) as follows:

 

Article I

Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABL Administrative Agent” means JPMCB, in its capacity as administrative agent
under the ABL Credit Agreement.

 

“ABL Availability” means “Availability” as defined in the ABL Credit Agreement,
on the Effective Date, subject to any Subsequent Definition thereof.

 

“ABL Credit Agreement” means the Fifth Amended and Restated ABL First Lien
Credit Agreement, dated as of the date hereof, among the Borrowers, the lenders
party thereto from time to time, and the ABL Administrative Agent, as amended,
refinanced, replaced, supplemented or otherwise modified from time to time.

 

“ABL Lender” means a “Lender” as defined in the ABL Credit Agreement on the
Effective Date, subject to any Subsequent Definition thereof.

 

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement on the Effective Date, subject to any Subsequent Definition thereof.

 

“ABL Loans” means the “Loans” as defined in the ABL Credit Agreement on the
Effective Date, subject to any Subsequent Definition thereof.

 

“ABL Obligations” means the “Secured Obligations” as defined in the ABL Credit
Agreement on the Effective Date, subject to any Subsequent Definition thereof.

 

“ABL Revolving Commitment” means the “Revolving Commitment” as defined in the
ABL Credit Agreement on the Effective Date, subject to any Subsequent Definition
thereof.

 

“ABL Secured Parties” means the “Secured Parties” as defined in the ABL Credit
Agreement on the Effective Date, subject to any Subsequent Definition thereof.

 

“Account” has the meaning assigned to such term in the Security Agreements.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation or limited liability company, or division thereof, whether
through purchase of assets, merger or otherwise or (ii) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

 

2

 

 

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a one
(1)-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to any Borrower, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of such Borrower or any Subsidiary or any Person of which such
Borrower and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.

 

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c). 

 

“Alta Construction Equipment Florida” means Alta Construction Equipment Florida,
LLC, a Michigan limited liability company.

 

“Alta Enterprises” means Alta Enterprises, LLC, a Michigan limited liability
company.

 

“Alta Group” means B. Riley Principal Merger Corp., a Delaware corporation, to
be re-named Alta Equipment Group Inc. on the Effective Date.

 

“Alta Holdings” means Alta Equipment Holdings, Inc., a Michigan corporation.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to a Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any Floor Plan Loans
that are CBFR Loans, Floor Plan Loans that are Eurodollar Loans and commitment
fees payable under Section 2.11(a) hereunder, as the case may be, the applicable
rate per annum set forth below under the applicable caption, as the case may be,
based upon the Total Leverage Ratio as of the most recent determination date: 

 

Level

Total Leverage Ratio Applicable Margin - CBFR Loans Applicable Margin – Adjusted
Eurodollar Loans Applicable Margin – Commitment Fees I

≥ 4.00:1.00

 

50.0 bps 300.0 bps 40.0 bps II

≥ 3.50:1.00 but < 4.00:1.00

 

25.0 bps 275.0 bps 35.0 bps III

≥ 3.00:1.00 but < 3.50:1.00

 

0.0 bps 250.0 bps 30.0 bps

 

3

 

 



Level

Total Leverage Ratio Applicable Margin - CBFR Loans Applicable Margin – Adjusted
Eurodollar Loans Applicable Margin – Commitment Fees



IV

≥ 2.50:1.00 but < 3.00:1.00

 

- 25.0 bps 225.0 bps 25.0 bps V

< 2.50:1.00

 

- 50.0 bps 200.0 bps 20.0 bps

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Total Leverage Ratio as of the end of each Fiscal Quarter based
upon the Alta Group’s annual or quarterly consolidated financial statements
delivered pursuant to Section 5.01 and adjustments, if any, to such Applicable
Margin shall be effective five (5) Business Days following the date that the
Administrative Agent is scheduled to receive the applicable financials under
Section 5.01. During any time after the Borrowers have failed to deliver the
financial statements required by Section 5.01, the Applicable Margin shall be
automatically set at Level I until five (5) days after such financials are so
delivered. Notwithstanding anything herein to the contrary, the Applicable
Margin shall be set at Level II as of the Effective Date and shall be adjusted
for the first time thereafter based on the financials for the Fiscal Quarter
ending June 30, 2020.



 



If at any time the Borrowers or the Administrative Agent determines that the
financial statements upon which the Applicable Margin was determined were
incorrect (whether based on a restatement, fraud or otherwise), or any ratio or
compliance information in a compliance certificate prepared in accordance
with Section 5.01(c) or other certification was incorrectly calculated, relied
on incorrect information or was otherwise not accurate, true or correct, the
Borrowers shall be required to immediately (or, in the case of a determination
made by the Administrative Agent, immediately following the Administrative
Agent’s demand therefor (provided, after the occurrence of an actual or deemed
entry of an order for relief with respect to any Borrower under any bankruptcy
or similar law, automatically and without further action by the Administrative
Agent)) and retroactively pay any additional amount that the Borrowers would
have been required to pay if such financial statements, compliance certificate
or other information had been accurate and/or computed correctly at the time
they were delivered.

 

“Applicable Percentage” means, with respect to any Lender, with respect to Floor
Plan Loans, a percentage equal to a fraction the numerator of which is such
Lender’s Floor Plan Commitment and the denominator of which is the aggregate
Floor Plan Commitment of all Lenders (if the Floor Plan Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the aggregate Floor Plan Exposures most recently in
effect, giving effect to any assignments and to any Lender’s status as a
Defaulting Lender at the time of determination); provided that in the case of
Section 2.19 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the total Floor Plan Commitments (disregarding any
Defaulting Lender’s Floor Plan Commitment) represented by such Lender’s Floor
Plan Commitment.

 

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

 

4

 

 

“Available Floor Plan Commitment” means, at any time, the aggregate Floor Plan
Commitment of all Lenders then in effect minus the aggregate Floor Plan Exposure
of all Lenders at such time (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

 

“B. Riley Merger/Equity Transaction Agreements” means the agreements listed on
Schedule 3.30 as the B. Riley Merger/Equity Transaction Agreements.

 

“B. Riley Merger/Equity Transactions” means the transactions described on
Schedule 3.30.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Obligations” means any and all obligations of any Loan Party
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding), whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the U.S. or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

5

 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower Representative giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body and/or (ii) any
evolving or then-prevailing market convention for determining a rate of interest
as a replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower Representative giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Adjusted One Month LIBOR Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides in its reasonable discretion may be appropriate to reflect the adoption
and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

6

 

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower
Representative, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.13 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.13.



 

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party mean an "affiliate" (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

7

 

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

"Board of Directors" means: (1) with respect to a corporation, the board of
directors of the corporation or such directors or committee serving a similar
function; (2) with respect to a limited liability company, the board of managers
of the company or such managers or committee serving a similar function; (3)
with respect to a partnership, the Board of Directors of the general partner of
the partnership; and (4) with respect to any other Person, the managers,
directors, trustees, board or committee of such Person or its owners serving a
similar function.

 

“Borrower Representative” means Alta Group in its capacity as representative of
the Borrowers as set forth in Section 2.20.



 

“Borrowers” means Alta Group and its Subsidiaries.

 

“Borrowing” means Floor Plan Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request for a Borrowing under Section 2.03. 

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Detroit, Chicago or New York are generally authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset, including without limitation
leasehold improvements, but excluding new, used or parts inventory, on a
consolidated balance sheet of Alta Group and its Subsidiaries prepared in
accordance with GAAP. For purposes of calculating the Fixed Charge Coverage
Ratio, such expenditures will be reduced by the sum of (a) the net book value
with respect to any sale of any fixed or capital assets (excluding new, used,
and parts inventory) and (b) any piece of rental equipment financed via either
Loans, ABL Loans or any other floorplan line (up to the value advanced on such
asset thereunder), in each case (both clauses (a) and (b)) as determined by the
Administrative Agent.

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

 

“Cash Common Equity” is defined in Section 3.30.

 

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

 

8

 

 

“CBFR”, when used in reference to: (a) a rate of interest, refers to the CB
Floating Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the CB Floating Rate.

 

“Change in Control” means any of the following:

 

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
other than Permitted Investors, of Equity Interests representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Alta Group;

 

(b) occupation at any time of a majority of the seats (other than vacant seats)
on the board of directors of Alta Group by Persons who were not (i) directors of
Alta Group on the date of this Agreement or nominated or appointed by the board
of directors of Alta Group or (ii) appointed by directors so nominated or
appointed;

 

(c) the acquisition of direct or indirect Control of Alta Group by any Person or
group other than Permitted Investors;

 

(d) Alta Group shall fail to own and control, directly, beneficially and of
record, Equity Interests representing 100% of each of the aggregate ordinary
voting power and aggregate equity value represented by the issued and
outstanding Equity Interests of Alta Holdings;

 

(e) Alta Group and Alta Holdings shall fail to own, directly, beneficially and
of record, Equity Interests representing 100% of each of the aggregate ordinary
voting power and aggregate equity value represented by the issued and
outstanding Equity Interests of Alta Enterprises;

 

(f) Alta Enterprises shall fail to own, directly or indirectly, beneficially and
of record, Equity Interests representing 100% of each of the aggregate ordinary
voting power and aggregate equity value represented by the issued and
outstanding Equity Interests of each other Borrower (other than Alta Group and
Alta Holdings); or

 

(g) any “change in control” (or any comparable term) under any Second Lien Notes
Document or ABL Loan Document or any other event that would require or permit
the Second Lien Purchasers or ABL Lenders or any of them to require an
acceleration or prepayment of the Second Lien Obligations or the ABL
Obligations, as applicable.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
U.S. or foreign regulatory authorities, in each case pursuant to Basel III
(i.e., the Third Basel Accord agreed upon by the members of the Basel Committee
on Banking Supervision in 2010–11), shall in each case be deemed to be a “Change
in Law” regardless of the date enacted, adopted, issued or implemented.

 

9

 

 

“Charges” has the meaning assigned to such term in Section 9.15.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Floor Plan Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all present or future personal property or material
real property owned, leased or operated by a Person, which property is covered
by the Collateral Documents and any and all other property of any Loan Party,
now existing or hereafter acquired, that may at any time be or become subject to
a security interest or Lien in favor of Administrative Agent, on behalf of
itself and the Secured Parties, to secure the Secured Obligations.

 

“Collateral Documents” means, collectively, the Security Agreements, any
Mortgages, the Loan Party Guaranties, the Subordination Agreements, the
Intercreditor Agreements and all other agreements, instruments and documents
executed in connection with this Agreement at any time (either before,
concurrently or after the Effective Date, and including without limitation any
of the foregoing delivered in connection with the Existing Credit Agreement)
that are intended to create or evidence Liens to secure, Guarantees of, or
subordinations to, all or any part of the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, pledge and
security agreements, pledges, powers of attorney, guaranties, subordination
agreements, consents, assignments, contracts, leases, and financing statements,
all as amended or otherwise modified from time to time.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s Floor
Plan Commitment and any other commitments, if any are established pursuant to
any amendment hereto at any time. The initial amount of each Lender’s Commitment
is set forth on the Commitment Schedule, or in the Assignment and Assumption or
other documentation or record (as such term is defined in Section 9-102(a)(70)
of the New York Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C),
pursuant to which such Lender shall have assumed its Commitment, as applicable.



 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 8.03. 

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 

10

 

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with reference to any period, the Net Income for
such period, and plus (a) to the extent reducing such Net Income, (i) Interest
Expense, (ii) expense for income taxes, (iii) depreciation, (iv) amortization,
(v) any non-cash charges for such period (but excluding (1) any non-cash charge
that results from the write-down or write-off of accounts receivable or that is
in respect of any other item that was included in Net Income in a prior period,
(2) any non-cash charge that relates to the write-down or write-off of inventory
or equipment, any additions to bad debt reserves or bad debt expense and (3) any
non-cash charge to the extent it represents an accrual of or a reserve for cash
expenditures in any future period), (vi) any reasonable non-recurring fees, cash
charges and other cash expenses made or incurred in connection with (1) the
Transactions (including one-time transaction bonuses) in an aggregate amount not
to exceed $25,000,000.00 incurred prior to or within nine months after the
Effective Date, or (2) any amendments, restatements, supplements, waivers or
other modifications to the Loan Documents, ABL Loan Documents, or the Second
Lien Notes Documents, (vii) losses deducted during the specified period, but
only to the extent proceeds of insurance (including, without limitation,
business interruption insurance) or indemnity recovery are actually received
during such period, (viii) reasonable transaction expenses and fees for such
period with respect to with respect to Permitted Acquisitions consummated or
sought but not consummated by any Loan Party, (ix) Pro Forma EBITDA attributable
to any Permitted Acquisition, (x) reasonable expenses and fees incurred during
the specified period in connection with the administration of the Loan
Documents, the ABL Loan Documents and the Second Lien Notes Documents after the
Effective Date (including in all cases expenses and fees paid to the
Administrative Agent and/or the Lenders), (xi) fees and expenses during the
specified period which are directly related to any proposed or actual issuance
of debt or equity or asset dispositions, in each case permitted under this
Agreement, (xii) (1) any extraordinary or non-recurring losses in the aggregate
in any period of twelve consecutive months not to exceed the result of (1) 10%
of Consolidated EBITDA, less (2) any noncash gains or losses on the sale of
fixed or capital assets offset for gains from the sale of fixed or capital
assets calculated (x) at the price at which the applicable Loan Party sold the
applicable asset, minus (y) such Note Party’s initial purchase price of such
asset (for the avoidance of doubt, without reducing this clause (y for any
depreciation or amortization thereof), for such twelve consecutive months (prior
to giving effect to this clause (xii)(1)) or (2) other non-recurring charges,
costs and expenses incurred during such period approved by the Administrative
Agent in its reasonable discretion (not to be unreasonably withheld, conditioned
or delayed), and (xiii) one-time GAAP adjustments related to the B. Riley
Merger/Equity Transactions in an aggregate amount not to exceed [$35,000,000],
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any non-cash items of income
for such period, all calculated for Alta Group and its Subsidiaries on a
consolidated basis.

 

“Consolidated First Lien Debt” means, as of any date, the Consolidated Total
Debt of Alta Group and its Subsidiaries, excluding (a) the aggregate outstanding
amount of the Second Lien Notes at such time and (b) the aggregate outstanding
amount of Subordinated Debt at such time.

 

11

 

 

“Consolidated Second Lien Note Coverage Ratio” means, as of any date, the ratio
of (a) Consolidated Total Assets less Consolidated First Lien Debt as of such
date to (b) the aggregate outstanding amount of the Second Lien Notes as of such
date.

 

“Consolidated Total Assets” means, as of any date, (a) the sum of the Net Book
Value of each of the following, without duplication, as of such date (i)
accounts receivable, net of allowance for doubtful accounts, plus (ii) parts
inventory, net of reserves, plus (iii) work in process, net of reserves, plus
(iv) equipment inventories (i.e., equipment held for sale or rental under the
new, used, and rental categories on the balance sheet of Alta Group and its
Subsidiaries), net of depreciation, plus (v) fixed assets (i.e. property plant
and equipment) net of depreciation, less (b) the sum of the following as of such
date (i) the value of promotional Indebtedness owing to vendors that is interest
free and has no required payments and is otherwise on terms acceptable to the
Administrative Agent, plus (ii) Showroom Ready Debt, all as set forth in the
most recently delivered financial statements of Alta Group and its Subsidiaries.

 

“Consolidated Total Debt” means, as of any date, the Indebtedness of Alta Group
and its Subsidiaries on a consolidated basis, excluding (a) promotional
Indebtedness owing to vendors that is interest free and has no required payments
and is otherwise on terms acceptable to the Administrative Agent, and (b)
Showroom Ready Debt which is not in curtailment.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.§ 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.§ 382.2(b).

 

“Covered Party” has the meaning assigned to it in Section 9.23. 

 

“Credit Exposure” means, as to any Lender at any time, such Lender’s Floor Plan
Exposure at such time.

 

“Credit Party” means the Administrative Agent or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

12

 

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement has not been satisfied, (b) has notified any Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations as of the date of certification) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a (i) Bankruptcy Event or (ii) a Bail-In
Action.

 

“Departing Lender” has the meaning assigned to such term in Section 2.18(b). 

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

“Disqualified Equity” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.13 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

 

13

 

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower Representative and the Lenders or by the Required
Lenders of written notice of such election to the Administrative Agent.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date upon which all of the conditions set forth in
Article IV are satisfied; provided, that such conditions are satisfied on or
before February 14, 2020.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

“Eligible Floor Plan Equipment” means, as of any date, the equipment owned by a
Borrower and meeting each of the following requirements:

 

(a) such Borrower has the right to subject such equipment to a Lien in favor of
the Administrative Agent; such equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for (i) a second Lien in favor of
the ABL Secured Parties, subject to the First Lien Intercreditor Agreement,
(ii) a third Lien in favor of Second Lien Notes Representative, subject to the
Second Lien Intercreditor Agreement, and (iii) Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent);

 

14

 

 

(b) the full purchase price of such equipment will be paid simultaneously with
the making of a Floor Plan Loan hereunder and such Borrower will have good title
to such equipment upon such payment;

 

(c) such equipment is located on premises acceptable to the Administrative
Agent;

 

(d) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Borrower in the ordinary
course of business of such Borrower;

 

(e) such equipment is not subject to any agreement which restricts the ability
of such Borrower to use, sell, transport or dispose of such equipment or which
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such equipment;

 

(f) such equipment constitutes equipment owned by the Borrowers that is
acceptable in the sole discretion of the Administrative Agent;

 

(g) the manufacturer serial number on such equipment is visible after such
equipment placed in service;

 

(h) with respect to such equipment constituting rental units, such equipment
must have an executed rental contract not to exceed sixty (60) months and such
contract must be in a form acceptable to the Administrative Agent;

 

(i) such equipment shall not constitute demonstration units;

 

(j) with respect to such equipment constituting loaner units, such units must be
on the site of a guaranteed service agreement customer and serve as backup to
such customer’s fleet and such equipment must have an executed rental contract
in a form acceptable to the Administrative Agent;

 

(k) such equipment must be subject to an appraisal satisfactory to the
Administrative Agent and not more than six (6) months old;

 

(l) such equipment is not otherwise unacceptable to the Administrative Agent;
and

 

(m) such equipment shall be depreciated in a manner consistent with past
practices by the Borrowers and be in accordance with GAAP.

 

In the event that inventory which was previously Eligible Floor Plan Equipment
ceases to be Eligible Floor Plan Equipment hereunder (except in the event that
such ineligibility is solely pursuant to clause (e) hereof), such Borrower or
the Borrower Representative shall notify the Administrative Agent thereof on and
at the time of submission to the Administrative Agent of the next Borrowing
Request or upon the delivery of any financial statements required to be
delivered by Section 5.01. 

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

15

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower (or Guarantor, if any), is treated as a single
employer under Section 414(b) or (c) of the Code or, Section 4001(14) of ERISA
or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standards” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by any
Borrower (or Guarantor, if any) or any of their ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Borrower (or Guarantor, if any) or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by any Borrower (or Guarantor, if any) or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Borrower (or
Guarantor, if any) or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Borrower (or Guarantor, if any) or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent, in
critical status or in reorganization, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Event of Loss” means, with respect to any assets, any of the following: (a) any
loss, destruction or damage of such assets; (b) any pending or threatened
institution of any proceedings for the condemnation or seizure of such assets or
for the exercise of any right of eminent domain; or (c) any actual condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such assets, or confiscation of such assets or the requisition of the use of
such assets.

 

16

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.



 

“Existing Credit Agreement” has the meaning set forth in the Recitals.

 

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (i) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (ii) to accept a Borrowing Request or Interest
Election Request telephonically.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

 

17

 

“Financial Officer” means the chief executive officer, chief financial officer,
vice president of finance, director of finance, principal accounting officer,
treasurer or controller of such company.

 

“First Lien Intercreditor Agreement” means an intercreditor agreement dated on
or before the Effective Date among the Borrowers, the Administrative Agent and
the ABL Administrative Agent, and in form and substance acceptable to the
Borrowers, the Administrative Agent and the ABL Administrative Agent, as amended
or otherwise modified from time to time.

 

“First Lien Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
First Lien Debt as of such date, to (b) Consolidated EBITDA less (1) any noncash
gains or losses on the sale of fixed or capital assets offset for gains from the
sale of fixed or capital assets calculated (a) as the price at which the
applicable Borrower sold the applicable asset, minus (b) the applicable
Borrower’s initial purchase price of such asset (for the avoidance of doubt,
without reducing clause (b) for any depreciation or amortization thereof); and
(2) Interest Expense with respect to the Showroom Ready Debt (with Consolidated
EBITDA and such Interest Expense calculated for the four most recently ended
four Fiscal Quarters as of such date).

 

“Fiscal Quarter” means each of the quarterly accounting periods of Alta Group
and its Subsidiaries ending on March 31, June 30, September 30 and December 31
of each year.

 

“Fiscal Year” means each annual accounting period of Alta Group and its
Subsidiaries ending on December 31. As an example, reference to the 2020 Fiscal
Year shall mean the Fiscal Year ending December 31, 2020.

 

“Fixed Charge Coverage Ratio” means, as of any date, the ratio of (a)
Consolidated EBITDA, minus, Capital Expenditures, to (b) Fixed Charges, all as
calculated for the four consecutive Fiscal Quarters then ending on a
consolidated basis for Alta Group and its Subsidiaries.

 

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments (other than (x) prepayments of ABL Loans and (y)
prepayments constituting refinancings through the incurrence of additional
Indebtedness expressly permitted by Section 6.01)) and scheduled principal and
curtailment payments on Indebtedness made during such period (other than
payments on intercompany Indebtedness between the Borrowers), plus expense for
taxes paid in cash, plus Restricted Payments paid in cash, plus Capital Lease
Obligation payments, all calculated for the Borrowers and their respective
Subsidiaries on a consolidated basis.

 

“Flagler” means Flagler Construction Equipment, LLC, a Delaware limited
liability company.

 

“Flagler Acquisition” means the Acquisition of substantially all the assets of
Flagler by Alta Construction Equipment Florida described in the Flagler
Acquisition Agreement and the other Flagler Acquisition Documents.

 

“Flagler Acquisition Agreement” means the Asset Purchase Agreement dated on or
before the Effective Date among Flagler, Alta Enterprises and Flagler Holdings,
LLC, a Delaware limited liability company, Alta Construction Equipment Florida,
Alta Enterprises and Thomas R. Holmes in the form delivered to the
Administrative Agent prior to the date of this Agreement.

 

“Flagler Acquisition Documents” means the Flagler Acquisition Agreement and each
other material agreement effecting the Flagler Acquisition, including, without
limitation, any escrow agreement, management agreement, non-competition
agreement, bonus agreement, retention agreement, employment agreement for any
officer or other senior management employee and other similar agreements.

 

18

 

 

“Flagler Assignment of Representations and Warranties” means that certain
Assignment of Representations, Warranties, Covenants and Indemnities dated as of
the Effective Date under the terms of which Alta Construction Equipment Florida
collaterally assigns to the Administrative Agent its rights and benefits under
the Flagler Acquisition Agreement.

 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Floor Plan Availability Period” means the period from and including the
Effective Date to but excluding the Floor Plan Termination Date.

 

“Floor Plan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Floor Plan Loans, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Floor Plan
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) increased from time to time pursuant to Section
2.21, and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Floor Plan Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Floor Plan Commitment, as applicable. As of the Effective Date, the aggregate
amount of the Lenders’ Floor Plan Commitments is $40,000,000.



 

“Floor Plan Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Floor Plan Loans at such time.

 

“Floor Plan Loan” means a Loan made pursuant to Section 2.01.

 

“Floor Plan Termination Date” means the earlier of (a) the date on which the
Floor Plan Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof and (b) February 13, 2025.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Forward Purchase Cash Common Equity” is defined in Section 3.30.

 

“Funding Account” has the meaning assigned to such term in Section 4.01(q). 

 

“GAAP” means generally accepted accounting principles in the U.S.

 

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Greenawalt” means Ryan Greenawalt and any trust controlled by him, for his
benefit, his spouse’s benefit or the benefit of any lineal descendants of Ryan
Greenawalt.

 

19

 

 

“Guarantees” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) Guaranteeing or
intended to Guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness against loss in respect thereof, (iv) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation or (v) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guarantee hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guarantee is made.

 

“Guarantors” means the Borrowers (as a Guarantor with respect to all Secured
Obligations of each of the other Loan Parties) and each existing and future
subsidiary of any of the foregoing.

 

“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04(a). 

 

“IBA” has the meaning assigned to such term in Section 1.05.



 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Indebtedness” of any Person means, without duplication, with respect to any
Person, without duplication, (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, or upon which interest payments are customarily made,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (d) all obligations of such
Person issued or assumed as the deferred purchase price of assets or services
purchased by such Person (other than trade debt incurred in the ordinary course
of business) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements, (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
assets owned or acquired by such Person, whether or not the obligations secured
thereby have been assumed, (g) all Guarantees of such Person with respect to
Indebtedness of another Person, (h) Capital Lease Obligations of such Person,
(i) the maximum amount of all standby letters of credit issued or bankers’
acceptances facilities created or similar instruments for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), as reduced from time to time, (j) all Disqualified Equity,
(k) the principal balance outstanding under any synthetic lease, tax retention
operating lease, accounts receivable securitization program, off-balance sheet
loan or similar off-balance sheet financing product, based on the amount that
would be deemed outstanding thereunder if such transaction was structured as a
secured financing on balance sheet, (l) the Indebtedness of any partnership in
which such Person is a general partner, (m) obligations under any earn-out or
similar obligations determined in accordance with GAAP, (n) the portion of
indebtedness of any unincorporated joint venture in which such Person is a
general partner or a joint venturer that is pro rata to such Person’s ownership
interest in such joint venture and (o) buyback obligations to the extent such
obligations exceeed the associated asset value set forth in the financial
statements of Alta Group and its Subsidiaries.

 

20

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

 

“Intercreditor Agreements” means, collectively, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement and any other intercreditor
agreement in form and substance acceptable to the Administrative Agent in its
sole discretion.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Alta Group and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Alta Group and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates, to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
for Alta Group and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any CBFR Loan, the first
Business Day of each calendar month and the Floor Plan Termination Date and (b)
with respect to any Eurodollar Loan, the last day of each Interest Period
applicable to the Borrowing of which such Loan is a part and the Floor Plan
Termination Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter, as a
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

21

 

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“IPO Cash Common Equity” is defined in Section 3.30.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“JPMCB Parties” has the meaning assigned to such term in Section 9.20.

 

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or Section 2.21 or otherwise, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or otherwise.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as shall be selected by the
Administrative Agent in its reasonable discretion (in each case, the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, (x) if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement and (y) if the LIBO Screen Rate shall not be
available at such time for a period equal in length to such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time, subject to Section 2.13 in the event that the Administrative Agent
shall conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error);
provided further, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with a CBFR Borrowing, such rate shall be determined as modified by
the definition of Adjusted One Month LIBOR Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of Equity Interests or securities, any
purchase option, call or similar right of a third party with respect to such
Equity Interests or securities.

 

“Liftech” means Liftech Equipment Companies, Inc., a New York corporation.

 

“Liftech Acquisition” means the Acquisition of substantially all the assets of
Liftech by NITCO described in the Liftech Acquisition Agreement and the other
Liftech Acquisition Documents.

 

“Liftech Acquisition Agreement” means the Asset Purchase Agreement dated on or
before the Effective Date among Liftech, NITCO, and Joseph Verzino in the form
delivered to the Administrative Agent prior to the date of this Agreement.

 

22

 

 

“Liftech Acquisition Documents” means the Liftech Acquisition Agreement and each
other material agreement effecting the Liftech Acquisition, including, without
limitation, any escrow agreement, management agreement, non-competition
agreement, bonus agreement, retention agreement, employment agreement for any
officer or other senior management employee and other similar agreements.

 

“Liftech Assignment of Representations and Warranties” means that certain
Assignment of Representations, Warranties, Covenants and Indemnities dated as of
the Effective Date under the terms of which NITCO collaterally assigns to the
Administrative Agent its rights and benefits under the Liftech Acquisition
Agreement.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, the Collateral Documents, each Intercreditor Agreement, each
Subordination Agreement, the Flagler Assignment of Representations and
Warranties, the Liftech Assignment of Representations and Warranties and all
other agreements, instruments, documents and certificates executed and delivered
to, or in favor of, the Administrative Agent or any Lenders and including all
other pledges, powers of attorney, intercreditors, landlord waivers and access
agreements, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

“Loan Parties” means the Borrowers and the Guarantors, if any.

 

“Loan Party Guaranty” means any guaranty agreements from any Guarantor delivered
in connection with any Loan Document at any time (and for avoidance of doubt,
excluding any and all such guaranty agreements of any Persons that are not
Guarantors as defined herein delivered in connection with the Existing Credit
Agreement) as are requested by the Administrative Agent and its counsel, in each
case as amended, restated, supplemented or otherwise modified from time to time.

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Loan Parties, taken as a whole,
(b) the ability of the Loan Parties to perform any of their Obligations, or
(c) the rights of or benefits available to the Administrative Agent of the
Lenders under the Loan Documents, including without limitation the Collateral
and the priority of the Administrative Agent’s Liens thereon.

 

“Material Agreement” means any agreement listed on Schedule 3.21.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Loan Parties in an aggregate principal amount exceeding $5,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the
“obligations” of any Loan Party in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if such Swap Agreement were
terminated at such time.

 

23

 

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means any mortgage, deed of trust or other agreement from any Loan
Party granting a Lien on any of its real property delivered in connection with
any Loan Document at any time (either before, concurrently or after the
Effective Date, and including without limitation any of the foregoing delivered
in connection with the Existing Credit Agreement), each in form and substance
reasonably satisfactory to the Administrative Agent, entered into by any Loan
Party at any time for the benefit of the Administrative Agent and the Lenders
pursuant to this Agreement, as amended or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Book Value” means the net book value of any asset, taking into account
diminutions, depreciations and other accounting charges, determined in
accordance with GAAP.

 

“Net Cash Proceeds” means, without duplication in connection with any sale or
other disposition of any asset or any settlement by, or receipt of payment in
respect of, any property insurance claim or condemnation award, the cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such sale,
settlement or payment, net of documented attorneys' fees, accountants' fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such sale, insurance claim or condemnation award (other than
any Lien in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders) and other fees actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof and of any other costs incurred in connection with such
sale, disposition, settlement or receipt.

 

“Net Income” means, for any period, the consolidated net income (or loss)
determined for Alta Group and its Subsidiaries, on a consolidated basis in
accordance with GAAP; provided that the following shall be excluded from the
calculation of Net Income: (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
Alta Group or any Subsidiary, (b) the income (or deficit) of any Person (other
than a Subsidiary) in which Alta Group or any Subsidiary has an ownership
interest, except to the extent that any such income is actually received by Alta
Group or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary (other than a Borrower), to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

 

“NITCO” means Nitco, LLC, a Michigan limited liability company.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. eastern time on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

24

 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
(including without limitation interest accruing after the maturity of the Loans
and reimbursement obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all accrued and unpaid fees and all expenses, reimbursements, indemnities and
other obligations of the Loan Parties to the Lenders or to any Lender, the
Administrative Agent or any indemnified party arising under the Loan Documents,
in all cases, individually or collectively, existing on the Effective Date or
arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or other
instruments at any time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan or Loan
Document.

 

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

 

“Paid in Full” or “Payment in Full” means, (i) the indefeasible payment in full
in cash of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the indefeasible payment in full in cash of all accrued and unpaid
fees, (iii) the indefeasible payment in full in cash of all reimbursable
expenses and other Secured Obligations (other than Unliquidated Obligations for
which no claim has been made and other obligations expressly stated to survive
such payment and termination of this Agreement), together with accrued and
unpaid interest thereon, (iv) the termination of all Commitments, and (v) the
termination of the Swap Agreement Obligations and the Banking Services
Obligations.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

25

 

 

“Participant Register” has the meaning assigned to such term in Section
9.04(c). 

 

“Payment Condition” shall be deemed to be satisfied in connection with a
Restricted Payment or Permitted Acquisition if:

 

(a) no Default has occurred and is continuing or would result immediately after
giving effect to such Restricted Payment or Permitted Acquisition;

 

(b) immediately after giving effect to such Restricted Payment plus any
prepayment of the Second Lien Notes that may be required pursuant to such
Restricted Payment or Permitted Acquisition and at all times during the 60-day
period immediately prior to such Restricted Payment (and prepayment of the
Second Lien Notes that may be required pursuant to such Restricted Payment) or
Permitted Acquisition, the Borrowers shall have ABL Availability calculated on a
on a pro forma basis acceptable to the Administrative Agent of not less than
17.5% of the ABL Revolving Commitment; and

 

(c) the Borrower Representative shall have delivered to the Administrative Agent
a certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying as to the items described in (a) and (b) above
and attaching calculations for item (b) in form and substance satisfactory to
the Administrative Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by a Loan Party in a transaction
that (i) is consented to in writing by Required Lenders in their sole discretion
or (ii) otherwise satisfies each of the following requirements:

 

(a) such Acquisition is not a hostile or contested Acquisition;

 

(b) the business acquired in connection with such Acquisition (i) is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto and (ii) shall have generated a positive amount of earnings before
income taxes, depreciation and amortization (calculated in substantially the
same manner as Pro Forma EBITDA less any noncash gains or losses on the sale of
fixed or capital assets offset for gains from the sale of fixed or capital
assets calculated (x) at the price at which the applicable business sold the
applicable asset, minus (y) such business’s initial purchase price of such asset
(for the avoidance of doubt, without reducing this clause (y) for any
depreciation or amortization thereof)), less unfinanced Capital Expenditures,
during the twelve-month period most recently ended prior to the date of such
Acquisition;

 

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made and other Indebtedness incurred in connection
therewith on a pro forma basis acceptable to the Administrative Agent, (i) each
of the representations and warranties in the Loan Documents is true and correct,
(ii) the Total Leverage Ratio is at least (1) 0.30 below the level required by
Section 6.13(a) for any Acquisition consummated during the Fiscal Year ending
December 31, 2020 and (2) 0.25 below the level required by Section 6.13(a) for
any Acquisition consummated during the Fiscal Year ending December 31, 2021 and
each Fiscal Year thereafter, (iii) Borrowers and their Subsidiaries shall be in
compliance with the financial covenants set forth in Section 6.13 on a pro forma
basis after giving effect to such Acquisition as of the last day of the Fiscal
Quarter most recently ended for which financial statements have been delivered
to the Administrative Agent in accordance with Sections 5.01(a) or (b), and (iv)
the Payment Condition is satisfied; 

 

26

 

 

(d) as soon as available, but not less than fifteen (15) days (or such shorter
period agreed to by the Administrative Agent) prior to such Acquisition, the
Borrower Representative shall have provided the Lenders (i) notice of such
Acquisition and (ii) a copy of all business and financial information reasonably
requested by the Administrative Agent, including pro forma financial statements,
statements of cash flow, availability projections, a quality of earnings
analysis and a certificate, in form and detail satisfactory to the
Administrative Agent, demonstrating compliance with the requirements set forth
in clause (c) above;

 

(e) if such Acquisition is an acquisition of the Equity Interests of a Person,
the Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of a Borrower; and

 

(f) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;



 

(c) Liens (other than any Lien imposed by ERISA) consisting of pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations;

 

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on real property imposed by law or incurred or granted
by any Loan Party in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any Loan
Party; and

 

(g) minor imperfections in title that do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
any Loan Party;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

27

 

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one (1) year from the date of acquisition thereof;

 

(b) investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody's;

 

(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the U.S. or any state thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

 

“Permitted Investors” means Greenawalt, Anthony J. Colucci, Robert T. Chiles,
Craig F. Brubaker, Alan Hammersley, Richard A. Papalia, and Sponsor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIPE Cash Common Equity” is defined in Section 3.30.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prepayment Events” means:

 

(a) any Sale (including pursuant to a sale and leaseback transaction) of any
Eligible Floor Plan Equipment or any other equipment purchased with Floor Plan
Loans;

 

(b) Event of Loss in respect of any Eligible Floor Plan Equipment or any other
equipment purchased with Floor Plan Loans; or

 

(c) the incurrence by any Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted under Section 6.01.



 

28

 

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Pro Forma EBITDA” means, with respect to any period, Consolidated EBITDA of the
target business of a Permitted Acquisition calculated with respect to such
period on a pro forma basis (including pro forma adjustments approved by the
Administrative Agent in its Permitted Discretion) using the historical financial
statements of any business acquired or to be acquired and the consolidated
financial statements of Alta Group and its Subsidiaries, which shall be
reformulated as if such Permitted Acquisition, and any Indebtedness incurred or
repaid in connection therewith, had been consummated or incurred at the
beginning of such period (and assuming that such Indebtedness bears interest
during any portion of the applicable measurement period prior to the relevant
acquisition at the weighted average of the interest rates applicable to
outstanding Indebtedness incurred during such period).



 

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, whether cash or non-cash.

 

“Projections” has the meaning set forth in Section 3.04(b). 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.23. 

 

“Rating” means the debt rating of the Second Lien Notes as determined from time
to time by Egan Jones Rating Company.

 

“Recipient” means, as applicable, (a) the Administrative Agent, and (b) any
Lender.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

29

 

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective direct and indirect directors, trustees, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.18(b). 

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time; provided that (a) it shall require at least
two Lenders (with any Lenders that are Affiliates constituting one Lender for
purposes of this definition) to constitute Required Lenders if there are two or
more Lenders party hereto, and (b) the Credit Exposure and unused Commitments of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Requirement of Law” means, as to any Person, the certificate of incorporation
and bylaws, certificate of organization and operating agreement, or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, an availability reserve, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Services Reserves, reserves for rent at
locations leased by any Loan Party and for consignees, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for Swap Obligations,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation, reserves for taxes, fees, assessments, and other governmental
charges and reserves for parts inventory attached to open work orders) with
respect to the Collateral or any Loan Party.

 

“Responsible Officer” means the president, Financial Officer or other executive
officer of a Borrower.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Loan Party, (ii) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the any Loan Party or any option, warrant or other right to
acquire any such Equity Interests in any Loan Party or (iii) management fees,
agency fees or other fees or similar amounts payable by any Loan Party to any of
its Affiliates.

 

“Sale” means the sale, lease, conveyance or other disposition of any assets,
other than an Event of Loss.

 

30

 

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any or all of the functions of said Commission.

 

“Second Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit B hereto, dated as of the Effective Date,
among the Borrowers, the Administrative Agent, the ABL Administrative Agent and
the Second Lien Notes Representative, as amended or otherwise modified from time
to time.

 

“Second Lien Note Purchase Agreement” means the Note Purchase Agreement, dated
as of the date hereof, among the Borrowers, the purchasers party thereto from
time to time, and the Second Lien Notes Representative, as amended, refinanced,
replaced, supplemented or otherwise modified from time to time.

 

“Second Lien Notes” means the Notes in the aggregate principal amount of not
less than $155,000,000 and not more than $165,000,000 issued by the Borrowers on
the Effective Date under the Second Lien Note Purchase Agreement.

 

“Second Lien Notes Documents” means the “Notes Documents” as defined in the
Second Lien Note Purchase Agreement.

 

“Second Lien Notes Representative” means U.S. Bank, National Association, in its
capacity as administrative agent under any of the Second Lien Notes Documents,
or any successor administrative agent under any of the Second Lien Notes
Documents.

 

“Second Lien Obligations” means the “Obligations” as defined in the Second Lien
Note Purchase Agreement.

 

“Second Lien Purchasers” means the Persons referred to as “Purchasers” in the
Second Lien Note Purchase Agreement.

 

31

 

 

“Secured Obligations” means, collectively, (i) the Obligations, (ii) the Banking
Services Obligations and (iii) Secured Swap Obligations; provided, however, that
the definition of “Secured Obligations” shall not create any Guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender, (ii) the Administrative Agent and the Lenders
in respect of all other present and future obligations and liabilities of the
each Loan Party of every type and description arising under or in connection
with this Agreement or any other Loan Document, (iii) each Lender and Affiliate
of such Lender in respect of Swap Agreements entered into with such Person by
any Loan Party, (iv) each Lender and Affiliate of such Lender in respect of
Banking Services provided by such Person to any Loan Party, (v) each indemnified
party under Section 9.03 in respect of the obligations and liabilities of the
Borrowers to such Person hereunder and under the other Loan Documents, and
(vi) their respective successors and (in the case of a Lender, permitted)
transferees and assigns.



 

“Secured Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder to the extent the provider of such Swap Agreement
is a Lender or was a Lender or an Affiliate of any such Lender at the time such
Swap Agreement is entered into, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction
described in the foregoing clause (a).

 

“Security Agreement” means each security agreement, pledge agreement, pledge and
security agreement and similar agreement and any other agreement from any Loan
Party granting a Lien on any of its personal property (including without
limitation any Equity Interests owned by such Loan Party) delivered in
connection with any Loan Document at any time (either before, concurrently or
after the Effective Date, and including without limitation any of the foregoing
delivered in connection with the Existing Credit Agreement), each in form and
substance acceptable to the Administrative Agent, entered into by any Loan Party
at any time for the benefit of the Administrative Agent and the Lenders pursuant
to this Agreement, as amended or otherwise modified from time to time.

 

“Settlement Date” has the meaning assigned to such term in Section 2.06(c).

 

“Showroom Ready Debt” means any Indebtedness (including, without limitation, any
Secured Obligations) or other obligations of any Loan Party related to the
acquisition of equipment of a Loan Party which is either: (a) held by such Loan
Party as new equipment that has not been rented, is undamaged, saleable,
complete, has less than 100 hours of use and is less than one (1) year old from
the date of delivery to such Loan Party; or (b) Volvo used (including certified
refurbished) equipment that has not been rented, is undamaged, saleable,
complete, and is less than nine (9) months from the date of delivery to such
Loan Party.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“Sponsor” means, collectively, B. Riley Financial, Inc., a Delaware corporation
(“B. Riley Financial”) and any Affiliates of B. Riley Financial which are (a)
directly or indirectly controlled by B. Riley Financial and (b) organized
primarily for making debt and/or equity investments in one or more companies.

 

32

 

 

“Statements” has the meaning assigned to such term in Section 2.17(f). 

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subordinated Debt” means any Indebtedness or other obligations of any Loan
Party satisfying each of the following conditions: (a) the payment and priority
thereof is subordinated to the payment of the Secured Obligations, including
customary payment blockage and other customary provisions, all in a manner,
including a Subordination Agreement, reasonably satisfactory to the
Administrative Agent and the Required Lenders, (b) any maturity thereof is
reasonably acceptable to the Administrative Agent and the Required Lenders, and
(c) the other terms and conditions thereof, including pricing, covenants and
defaults, are otherwise reasonably satisfactory to the Administrative Agent and
the Required Lenders.

 

“Subordinated Debt Documents” means any document, agreement or instrument
evidencing any Subordinated Debt or entered into in connection with any
Subordinated Debt.

 

“Subordination Agreements” means, collectively, all present and future
subordination agreements between the Administrative Agent, the Loan Parties and
the holders of any Subordinated Debt with respect to Subordinated Debt in form
and substance satisfactory to the Administrative Agent and the Required Lenders
and as amended or modified from time to time as permitted hereunder.

 

“Subsequent Definition” means any amendment to or modification of any term used
herein, but defined in the ABL Credit Agreement (each, a “Definition
Modification” and collectively, “Definition Modifications”) in each case after
the date hereof, as such Definition Modification is in effect on the date so
modified (without giving effect to any subsequent Definition Modification
thereof unless the terms thereof qualify as a “Subsequent Definition” hereunder)
if, and only in the event that the following statements are true: (a) JPMCB is
an ABL Lender and the ABL Administrative Agent under the ABL Credit Agreement at
the time of such Definition Modification, (b) JPMCB approved such Definition
Modification together with the other lenders party to the ABL Credit Agreement
necessary for such approval and (c) the amendment, modification, waiver or
consent containing such Definition Modification is effective and all the
conditions precedent thereto have been satisfied or waived.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of any Loan Party.

 

33

 

 

“Supported QFC” has the meaning assigned to it in Section 9.23. 

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Guarantors, if any, shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceedings), whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (a) any and all Swap Agreements permitted hereunder, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Leverage Ratio” means, as of any date, the ratio of (a) Consolidated
Total Debt as of such date, to (b) Consolidated EBITDA less (1) any noncash
gains or losses on the sale of fixed or capital assets offset for gains from the
sale of fixed or capital assets calculated (a) as the price at which the
applicable Borrower sold the applicable asset, minus (b) the applicable
Borrower’s initial purchase price of such asset (for the avoidance of doubt,
without reducing clause (b) for any depreciation or amortization thereof); and
(2) Interest Expense with respect to the Showroom Ready Debt (with Consolidated
EBITDA and such Interest Expense calculated for the four most recently ended
four Fiscal Quarters as of such date).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and other credit extensions, the
use of the proceeds thereof, the B. Riley Merger/Equity Transactions, the
Liftech Acquisition, the Flagler Acquisition, the execution, delivery and
performance by the Loan Parties of all ABL Loan Documents and Second Lien Notes
Documents and the issuance of the Second Lien Notes on the Effective Date and
the transactions related thereto and the payment of fees and expenses in
connection with the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the CB Floating Rate.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning assigned to it in Section
9.23. 

 

34

 

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).



 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any Guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Volvo” means Volvo Construction Equipment, LLC.

 

“Warrant” means that certain Purchase Warrant for Common Units No. W-1 issued by
Alta Enterprises to Goldman Sachs & Co. LLC on December 27, 2017, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Floor Plan
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Floor Plan Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Floor Plan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Floor Plan Borrowing”).

 

35

 

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
calculating all financial covenants and all other covenants, any Acquisition or
any sale or other disposition outside the ordinary course of business by any
Loan Party of any asset or group of related assets in one or a series of related
transactions, including the incurrence of any Indebtedness and any related
financing or other transactions in connection with any of the foregoing,
occurring during the period for which such matters are calculated shall be
deemed to have occurred on the first day of the relevant period for which such
matters were calculated on a pro forma basis acceptable to the Administrative
Agent. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

Section 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.13(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower
Representative, pursuant to Section 2.13(e), of any change to the reference rate
upon which the interest rate on Eurodollar Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof (including, without limitation, (i)
any such alternative, successor or replacement rate implemented pursuant to
Section 2.13(c), whether upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.13(d)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

36

 

 

Section 1.06. Status of Obligations. In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated Debt,
such Borrower shall take or cause such other Loan Party to take all such actions
as shall be necessary to cause the Secured Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Debt and to
enable the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Debt. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Debt is outstanding and are further given all such
other designations as shall be required under the terms of any such Subordinated
Debt in order that the Lenders may have and exercise any payment blockage or
other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Debt.

 

Article II

The Credits

 

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Floor Plan Loans to the
Borrowers from time to time during the Floor Plan Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Floor Plan
Exposure exceeding such Lender’s Floor Plan Commitment, or (b) the sum of the
total Floor Plan Exposures exceeding the total Floor Plan Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the applicable Borrower(s) may borrow, prepay and reborrow Floor Plan Loans.

 

Section 2.02. Loans and Borrowings.

 

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

 

37

 

 

(b) Subject to Section 2.13, each Floor Plan Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the applicable Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.13, 2.14, 2.15 and 2.16 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000. At the time that each CBFR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 and not less than $100,000; provided that a CBFR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Floor Plan Commitments. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding with respect to all Floor
Plan Loans.

 

(d) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested would end after the Floor Plan Termination Date.

 

Section 2.03. Requests for Borrowings. To request a Borrowing, a Borrower shall
notify the Administrative Agent of such request either in writing (delivered by
hand or fax) by delivering a Borrowing Request signed by a Responsible Officer
of the Borrower Representative or through Electronic System if arrangements for
doing so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) not later than (a) in the case of a
Eurodollar Borrowing, noon, Chicago time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an CBFR Borrowing, noon,
Chicago time, on the date of the proposed Borrowing. Each such Borrowing Request
shall be irrevocable and each such telephonic Borrowing Request, if permitted,
shall be confirmed immediately upon the cessation of the Extenuating
Circumstance by hand delivery, facsimile or a communication through Electronic
System to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by a Responsible Officer of the
Borrower Representative. Each such written (or if permitted, telephonic)
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and

 

(iv) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

 

38

 

 

Section 2.04. [Intentionally Omitted].

 

Section 2.05. [Intentionally Omitted].

 

Section 2.06. Funding of Borrowings.

 

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 11:00 a.m.,
eastern time, in the case of a Eurodollar Borrowing, and by 2:00 p.m., eastern
time, in the case of a CBFR Borrowing, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage. The Administrative
Agent will make such Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing in the case of a Eurodollar
Borrowing and prior to 2:00 p.m., eastern time, on the proposed date of any
Borrowing in the case of a CBFR Borrowing, that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of a Borrower, the interest rate applicable to CBFR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing; provided, that any
interest received from the Borrowers by the Administrative Agent during the
period beginning when Administrative Agent funded the Borrowing until such
Lender pays such amount shall be solely for the account of the Administrative
Agent.

 

(c) Notwithstanding the above, with respect to any Floor Plan Loans requested
hereunder and in order to facilitate the administration of this Agreement, each
Lender agrees that JPMCB may, but shall not be obligated to, make such Floor
Plan Loans on behalf of Lenders on an interim basis and accept and apply
payments thereon on an interim basis. On each date of this Agreement (a
“Settlement Date”), JPMCB will by written notice given to the Administrative
Agent not later than 10:00 a.m., eastern time, require the Lenders to acquire
their Applicable Percentages of all Floor Plan Loans on such Settlement Date and
the Lenders will otherwise make payments among themselves as required by the
Administrative Agent so that each Lender holds its Applicable Percentage of the
Floor Plan Loans. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of the Floor Plan Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of JPMCB, such Lender’s Applicable
Percentage of the outstanding Floor Plan Loans and otherwise make payments among
themselves as required by the Administrative Agent so that each Lender holds its
Applicable Percentage of the Floor Plan Loans. Each Lender acknowledges and
agrees that its obligation to pursuant to this Section 2.06(c) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of an Event of Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in this Section 2.06 above with
respect to Loans made by such Lender, and the Administrative Agent shall
promptly pay to JPMCB and any other applicable Lender the amounts required under
this Section 2.06(c).

 

39

 

 

Section 2.07. Interest Elections.

 

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request. Thereafter, the applicable Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing, all as provided in
this Section. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election either in writing
(delivered by hand or fax) by delivering an Interest Election Request signed by
a Responsible Officer of the Borrower Representative or through Electronic
System if arrangements for doing so have been approved by the Administrative
Agent (or if an Extenuating Circumstance shall exist, by telephone) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable and each such telephonic Interest Election Request, if
permitted, shall be confirmed immediately upon the cessation of the Extenuating
Circumstance by hand delivery, Electronic System or facsimile to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the Borrower
Representative.

 

(c) Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the Borrowing to be made pursuant to such Interest
Election Request, which shall be a Business Day; and

 

(iii) whether the resulting Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a CBFR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the applicable Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to a CBFR Borrowing at the end of the
Interest Period applicable thereto.

 

40

 

 

Section 2.08. Termination and Reduction of Commitments.

 

(a) Unless previously terminated, the Floor Plan Commitments shall terminate on
the Floor Plan Termination Date.

 

(b) The Borrowers may at any time terminate the Floor Plan Commitments upon the
payment in full of all outstanding Floor Plan Loans, together with accrued and
unpaid interest thereon.

 

(c) The Borrowers may from time to time reduce the Commitments; provided that
each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and shall reduce all
Commitments of any Class on a pro rata basis.

 

(d) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by a Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the applicable Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the applicable Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

Section 2.09. Repayment and Amortization of Loans; Evidence of Debt.

 

(a) The Borrowers hereby jointly and severally unconditionally promise to pay to
the Administrative Agent for the account of each Lender as follows:

 

(i) monthly principal payments on the Floor Plan Exposure on the first Business
Day of each month in an amount equal to the sum of (u) 2.08% of the purchase
price of new Eligible Floor Plan Equipment purchased with a Floor Plan Loan
commencing twelve (12) months after such purchase, (v) 4.76% of the purchase
price of used Eligible Floor Plan Equipment purchased with a Floor Plan Loan
commencing nine (9) months after such purchase, (w) 1.52% of the rental and
loaner Eligible Floor Plan Equipment (excluding cranes) purchased with a Floor
Plan Loan if the purchase price of such Eligible Floor Plan Equipment was
greater than or equal to $150,000, commencing on or within six (6) months of
such purchase (to be determined by the Administrative Agent), (x) 1.67% of the
rental and loaner Eligible Floor Plan Equipment (excluding cranes) purchased
with a Floor Plan Loan if the purchase price of such Eligible Floor Plan
Equipment was less than $150,000, commencing immediately following such
purchase, (y) 1.28% of the rental and loaner Eligible Floor Plan Equipment
purchased with a Floor Plan Loan if such Eligible Floor Plan Equipment is a
crane commencing six (6) months after such purchase, (z) 2.08% of the purchase
price of Eligible Floor Plan Equipment purchased new with vendor financing
allowed under Section 6.01, and refinanced with a Floor Plan Loan (provided that
such refinancing does not occur more than six (6) months after the original
purchase of such Eligible Floor Plan Equipment and the lender under the
applicable vendor financing shall have released its Liens on such Eligible Floor
Plan Equipment) commencing six (6) months after such refinancing;

 

41

 

 

(ii) unless earlier payment is required, (u) each Floor Plan Loan described in
clause (i)(u) above shall be paid in full on or before the date sixty (60)
months after the date such Floor Plan Loan was initially made, (v) each Floor
Plan Loan described in clause (i)(v) above shall be paid in full on or before
the date thirty (30) months after the date such Floor Plan Loan was initially
made, (w) each Floor Plan Loan described in clause (i)(w) above shall be paid in
full on or before the date seventy-two (72) months after the date such Floor
Plan Loan was initially made, (x) each Floor Plan Loan described in clause
(i)(x) above shall be paid in full on or before the date sixty (60) months after
the date such Floor Plan Loan was initially made, (y) each Floor Plan Loan
described in clause (i)(y) above shall be paid in full on or before the date
eighty-four (84) months after the date such Floor Plan Loan was initially made,
and (z) each Floor Plan Loan described in clause (i)(z) above shall be paid in
full on or before the date fifty-four (54) months after the date such Floor Plan
Loan was initially made; and

 

(iii) to the extent not previously paid and notwithstanding the above, any
unpaid Floor Plan Exposure and all other Obligations shall be hereby jointly and
severally unconditionally paid in full by the Borrowers on the Floor Plan
Termination Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its permitted assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

42

 

 

Section 2.10. Prepayment of Loans.

 

(a) Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty but subject
to breakfunding payments required pursuant to Section 2.15 and subject to prior
notice in accordance with paragraph (e) of this Section.

 

(b) In the event and on such occasion that the total Floor Plan Exposure exceeds
the aggregate Floor Plan Commitments, the Borrowers shall jointly and severally
unconditionally prepay the Floor Plan Exposure in an aggregate amount equal to
such excess.

 

(c) In the event and on each occasion that any Net Cash Proceeds are received by
or on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrowers shall, promptly after such Net Cash Proceeds are received
by any Loan Party or Subsidiary, jointly and severally unconditionally prepay
the Credit Exposure in an aggregate amount equal to 100% of such Net Cash
Proceeds.

 

(d) [intentionally reserved].

 

(e) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) or through Electronic System, if arrangements for doing
so have been approved by the Administrative Agent, of any prepayment hereunder
noon, Chicago time, (i) in the case of prepayment of a Eurodollar Borrowing,
three (3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of a CBFR Borrowing, one (1) Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the related Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing, in each case any such prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.12 and (ii) any
breakfunding payments required pursuant to Section 2.15.

 

(f) All prepayments under Sections 2.10(b) or (c) shall be applied to the Credit
Exposure until paid in full (with no corresponding reduction in the Floor Plan
Commitments). Within the parameters of the applications set forth above,
prepayments shall be applied first to CBFR Loans and then to Eurodollar Loans
(in the case of Eurodollar Loans, in direct order of Interest Period
maturities).

 

43

 

 

Section 2.11. Fees.

 

(a) The Borrowers jointly and severally agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a per
annum rate equal to the Applicable Margin on the average daily amount of the
Available Floor Plan Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Lender’s
Floor Plan Commitment terminates. Accrued commitment fees shall be payable in
arrears on the first day of each month and on the date on which any of the Floor
Plan Commitments terminate, as applicable, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b) The Borrowers jointly and severally agree to pay to the Administrative Agent
for its own account, fees payable in the amounts and at the times separately
agreed upon in writing between the Borrowers and the Administrative Agent.

 

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

Section 2.12. Interest.

 

(a) Notwithstanding the foregoing or anything else in this Agreement to the
contrary (subject to the following clause (b) of this Section 2.12 and to
Section 2.13), all Floor Plan Loans that are (i) CBFR Borrowings shall bear
interest at the sum of the CB Floating Rate plus the Applicable Margin the sum
of which shall in no event be less than three and a half percent (3.50%) per
annum and (ii) Eurodollar Borrowings shall bear interest at the sum of the
Adjusted LIBO Rate plus the Applicable Margin.

 

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, (x) for purposes of the interest rate on all Loans outstanding, the
Applicable Margin (other than with respect to commitment fees) shall be
increased by 3% and (y) interest shall accrue on all other amounts outstanding
hereunder that are due hereunder at 3% plus the rate applicable to CBFR Loans as
provided in paragraph (a) of this Section, in each case:

 

(i) automatically upon the occurrence of any Event of Default under clauses (h)
or (i) of Article VII until such Event of Default is no longer continuing; and

 

(ii) in the event any other Event of Default is continuing, upon a declaration
by the Required Lenders (at their option) by written notice to the Borrowers
that they elect to have such interest and fees accrue until such Event of
Default is no longer continuing or such notice is revoked by Required Lenders
(which revocation shall be at the option of Required Lenders notwithstanding any
provision of Section 9.02).

 

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the related Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a CBFR Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the CB Floating Rate at times when
the CB Floating Rate is based on the Prime Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day), and payable jointly and severally by the Borrowers. The
applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

44

 

 

Section 2.13. Alternate Rate of Interest; Illegality.

 

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time; or

 

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in Section
9.01 as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower Representative and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and any such
Eurodollar Borrowing shall be repaid or converted into a CBFR Borrowing on the
last day of the then current Interest Period applicable thereto, and (B) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as a CBFR Borrowing.

 

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert CBFR Borrowings to Eurodollar Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower Representative will upon demand from such Lender (with
a copy to the Administrative Agent), either prepay or convert all Eurodollar
Borrowings of such Lender to CBFR Borrowings, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrowers will also pay accrued interest on the amount so
prepaid or converted.

 

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrowers may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrowers, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

 

45

 

 

(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(e) The Administrative Agent will promptly notify the Borrower Representative
and the Lenders of (i) any occurrence of a Benchmark Transition Event or an
Early Opt-in Election, as applicable, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.13, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.13.

 

(f) Upon the Borrower Representative’s receipt of notice of the commencement of
a Benchmark Unavailability Period, (i) any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and any such Eurodollar
Borrowing shall be repaid or converted into a CBFR Borrowing on the last day of
the then current Interest Period applicable thereto, and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a CBFR
Borrowing.

 

Section 2.14. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

 

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

46

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments or the
Loans made by, such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c) A certificate in reasonable detail of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrowers and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than two hundred seventy (270) days prior to the date
that such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the two hundred
seventy (270)-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.18, then,
in any such event, the applicable Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate in reasonable detail of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

47

 

 

Section 2.16. Taxes.

 

(a) Withholding Taxes; Gross-Up; Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Borrower under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 2.16), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)  Evidence of Payment. As soon as practicable after any payment of Taxes by
the Borrowers to a Governmental Authority pursuant to this Section 2.16, the
Borrower Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(d) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower Representative by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

48

 

 

(f) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (B) and (D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

49

 

 

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

50

 

 

(E) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.16 (including by the payment
of additional amounts pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(i) Defined Terms. For purposes of this Section 2.16, the term “applicable law”
includes FATCA.

 

Section 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

 

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., eastern time, on the date
when due, in immediately available funds, without set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such office designated by the
Administrative Agent, except that any payment pursuant to Section 2.14, 2.15,
2.16 or 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

 

51

 

 

(b) Notwithstanding anything herein to the contrary, all payments and any
proceeds of Collateral or payments on Loan Party Guaranties received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrowers), or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.10) or (ii) after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, such funds shall be applied ratably in the
following order (and applied at each level until the Secured Obligations at that
level are paid in full before proceeding the next lower level) as follows: 

 

first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent from the Borrowers (other than in
connection with Secured Swap Obligations),

 

second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrowers (other than in connection with Secured Swap Obligations),

 

third, to pay interest and principal then due and payable on the Loans, ratably
(with amounts applied to the any Loans applied to any installments due on any
Loans in inverse order of maturity),

 

fourth, to payment of any amounts owing with respect to Secured Swap Obligations
and Banking Services Obligations (all such amounts under this “fourth” item
being applied ratably in accordance with all such amounts due),

 

fifth, to the payment of any other Secured Obligation due to the Administrative
Agent or any Lender or any of their Affiliates by any Borrower, and

 

sixth, to the payment of the surplus, if any, to the Borrowers or whoever else
may be lawfully entitled to receive such surplus.

 

Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrowers, or unless an Event of Default is in existence, none
of the Administrative Agent or any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable to any such Eurodollar Loan or (b) in the event,
and only to the extent, that there are no outstanding CBFR Loans of the same
Class and, in any event, the Borrowers shall pay any break funding payment
required pursuant to Section 2.15. The Administrative Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Secured
Obligations. Notwithstanding the foregoing, Secured Obligations arising under
Banking Services Obligations or Swap Agreement Obligations shall be excluded
from the application described above and paid in clause fifth if the
Administrative Agent has not received written notice thereof (other than with
respect to Banking Services Obligations or Swap Agreement Obligations held by
any JPMCB Party, of which the Administrative Agent shall be deemed to
automatically have received notice thereof), together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.

 

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to any Loan Party or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

52

 

 

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(c) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

(f) The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrowers pay the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrowers shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

 

53

 

 

(g) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees, costs and expenses pursuant to Section 9.03), and
other sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder, whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrowers maintained
with the Administrative Agent. The Borrowers hereby irrevocably authorize (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, and (ii) the Administrative Agent to charge
any deposit account of any Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

 

Section 2.18. Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.16, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b) If any Lender (i) shall become affected by any of the changes or events
described in Section 2.14 or 2.16 and a Borrower is required to pay additional
amounts or make indemnity payments with respect to the Lender thereunder, (ii)
is a Defaulting Lender or (iii) or, subject to the conditions set forth in
Section 9.02, is a Non-Consenting Lender (any such Lender in subparts (i), (ii),
or (iii) being hereinafter referred to as a “Departing Lender”), then in such
case, the Borrowers may, upon at least five (5) Business Days’ notice to the
Administrative Agent and such Departing Lender (or such shorter notice period
specified by the Administrative Agent), designate a replacement lender who is
not an Ineligible Institution and who is acceptable to the Administrative Agent
(a “Replacement Lender”) to which such Departing Lender shall, subject to its
receipt (unless a later date for the remittance thereof shall be agreed upon by
the Borrowers and the Departing Lender) of all amounts owed to such Departing
Lender under Sections 2.14 or 2.16, assign all (but not less than all) of its
interests, rights, obligations, Loans and Commitments hereunder; provided, that
the Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the Replacement Lender (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts). Upon any assignment by any Lender
pursuant to this Section 2.18 becoming effective, the Replacement Lender shall
thereupon be deemed to be a “Lender” for all purposes of this Agreement (unless
such Replacement Lender was, itself, a Lender prior thereto) and such Departing
Lender shall thereupon cease to be a “Lender” for all purposes of this Agreement
and shall have no further rights or obligations hereunder (other than pursuant
to Section 2.14 or 2.16 and Section 9.03) while such Departing Lender was a
Lender.

 

54

 

 

(c) Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 2.18, the
Departing Lender shall cease to be a “Lender” for all purposes of this Agreement
and the Replacement Lender shall be substituted therefor upon payment to the
Departing Lender by the Replacement Lender of all amounts set forth in this
Section 2.18 without any further action of the Departing Lender. Each party
hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (ii) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.

 

Section 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

 

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower Representative may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower Representative, to be held in a deposit
account and released pro rata in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and sixth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto; and

 

55

 

 

(c) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitments and Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder or under any other Loan Document; provided that, except as
otherwise provided in Section 9.02, this clause (c) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of all Lenders or each Lender directly affected thereby.

 

Section 2.20. Appointment of Borrower Representative. Each Borrower hereby
appoints the Borrower Representative as its agent, attorney-in-fact and
representative for the purpose of (i) making any borrowing requests or other
requests required under this Agreement, (ii) the giving and receipt of notices
by and to Borrowers under this Agreement, (iii) the delivery of all documents,
reports, certificates, financial statements and written materials required to be
delivered by Borrowers under this Agreement, and (iv) all other purposes
incidental to any of the foregoing. Each Borrower agrees that any action taken
by the Borrower Representative as the agent, attorney-in-fact and representative
of the Borrowers shall be binding upon each Borrower to the same extent as if
directly taken by such Borrower and any notice to the Borrower Representative
shall be deemed notice to all Borrowers.

 

Section 2.21. Expansion Option.

 

(a) The Borrowers may from time to time (but not more than two times after the
Effective Date) elect to increase the Floor Plan Commitments, in each case in
minimum increments of $5,000,000 so long as, after giving effect thereto, the
aggregate amount of such increases does not exceed $10,000,000. The Borrowers
may arrange for any such increase to be provided by one or more Lenders (each
Lender so agreeing to an increase in any of its the Floor Plan Commitments, as
applicable, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities, excluding, in each case, any Ineligible
Institution (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to extend such Floor Plan Commitments; provided that (i)
each Increasing Lender and Augmenting Lender, shall be subject to the approval
of the Borrowers and the Administrative Agent and (ii) (x) in the case of an
Increasing Lender and an Augmenting Lender, the Borrowers, the Administrative
Agent and each such Augmenting Lender and Increasing Lender execute a Lender
Addition and Acknowledgement Agreement. No consent of any Lender (other than the
Lenders participating in the increase) shall be required for any increase in the
Floor Plan Commitments pursuant to this Section 2.21.

 

(b) Increases and new Floor Plan Commitments, as applicable, created pursuant to
this Section 2.21 shall become effective on the date agreed by the Borrowers,
the Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and the Administrative Agent shall notify each Lender thereof.
Notwithstanding the foregoing, no such increase in the Floor Plan Commitments,
as applicable, shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated as of such date and executed by a Financial
Officer of the Borrowers and (B) the Borrowers shall be in compliance (on a pro
forma basis) with the Section 6.13(a), and (ii) the Administrative Agent shall
have approved such increase and shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrowers to borrow hereunder after giving effect to such increase.

 

56

 

 

(c) On the effective date of any increase in the Floor Plan Commitments, as
applicable, being made, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding applicable Loans of all
the Lenders to equal its Applicable Percentage (as modified by such increase) of
such outstanding Loans, and (ii) the Borrowers shall be deemed to have repaid
and reborrowed all outstanding Loans as of the date of any increase in the Floor
Plan Commitments, as applicable (with such reborrowing to consist of the Types
of Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Borrowers, in accordance with the requirements of Section
2.03). The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. Nothing contained in this Section 2.21 shall constitute, or otherwise
be deemed to be, a commitment on the part of any Lender to increase its Floor
Plan Commitment hereunder.

 

Section 2.22. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.22 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.22 shall survive the termination of this Agreement.

 

Article III

Representations and Warranties

 

The Borrowers represent and warrant to the Lenders that:

 

Section 3.01. Organization; Powers. Each Loan Party is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

 

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, company or other organizational powers and have been
duly authorized by all necessary corporate, company or other organizational
actions and, if required, actions by equity holders. This Agreement has been
duly executed as of the date of this Agreement and delivered by each Loan Party
as of the Effective Date and constitutes a legal, valid and binding obligation
of each such Loan Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

57

 

 

Section 3.03. Governmental Approvals; No Conflicts. The performance by each Loan
Party of its obligations under the Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, operating agreement, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any material indenture, agreement or other
instrument binding upon any Loan Party or its assets (as to any such violation
or default to the extent it could result in a Material Adverse Effect), or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (d) other than pursuant to the Collateral Documents and, subject to the
First Lien Intercreditor Agreement, the ABL Loan Documents, the Second Lien
Intercreditor Agreement and the Second Lien Notes Documents, will not result in
the creation or imposition of or other requirement to create, any Lien on any
asset of any Loan Party.

 

Section 3.04. Financial Condition; No Material Adverse Change.

 

(a) The Borrowers have heretofore furnished to the Lenders the consolidated
balance sheet and statement of income, stockholders equity and cash flows of
Alta Enterprises and its Subsidiaries (as described in such audit) as of and for
the Fiscal Year ended December 31, 2018, audited by UHY LLP, independent public
accountants, and the consolidated balance sheet and statement of income,
stockholders equity and cash flows of Alta Enterprises and its Subsidiaries as
of November 30, 2019 prepared by a Financial Officer (collectively, the
“Historical Financial Statements”). Such financial statements for the Fiscal
Year ended December 31, 2018 present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of Alta
Enterprises and its Subsidiaries as of such date and for such periods in
accordance with GAAP, and such financial statements as of November 30, 2019
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of Alta Enterprises and its
Subsidiaries as of such dates and for such periods in accordance with GAAP.

 

(b) The pro forma financial statements and projections delivered to the
Administrative Agent prior to the Effective Date for the Fiscal Years ending
December 31, 2020 through and including December 31, 2022 of Alta Group (the
“Projections”) fairly present in all material respects the pro forma
consolidated financial condition of Alta Group and its Subsidiaries after giving
effect to the Transactions in accordance with GAAP, and contain reasonable
assumptions and give appropriate effect to those assumptions, and are based on
estimates and assumptions considered reasonable by Alta Group and the best
information available to Alta Group at the time made, and use information
consistent with the plans of Alta Group, it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts, and that the actual results during the
period or periods covered by said projections probably will differ from the
projected results and that such differences may be material.

 

(c) Since December 31, 2018 there has been no Material Adverse Effect.

 

58

 

 

Section 3.05. Properties.

 

(a) Each Loan Party has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not materially interfere with its ability to conduct its business
as currently conducted.

 

(b) Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(c) As of the date of this Agreement, each Loan Party, including its ownership,
is described on Schedule 3.05 hereto. The Loan Parties listed on Schedule 3.05
include all Subsidiaries of each Loan Party. Each Loan Party has and will have
all requisite power to own or lease the properties material to its business and
to carry on its business as now being conducted and as proposed to be conducted.

 

Section 3.06. Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting any Loan Party (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has or
expects to incur any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

Section 3.07. Compliance with Laws and Agreements. Each Loan Party is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.08. Investment Company Status. No Loan Party is required to register
as an “investment company” under, the Investment Company Act of 1940.

 

Section 3.09. Taxes. Each Loan Party has timely filed or caused to be filed all
federal and all material state and local Tax returns and reports required to
have been filed and has paid or caused to be paid all material Taxes required to
have been paid by it, except Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party has set aside on its books
adequate reserves.

 

59

 

 

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) each Benefit Plan complies with,
and has been operated in accordance with, all applicable laws, including ERISA
and the Code, and the terms of such Benefit Plan, (ii) no Borrower or Guarantor
has any liability for a fine, penalty, damage, or excise tax with respect to an
Benefit Plan, and no Borrower or Guarantor has received notice from a
governmental authority, plan administrator, or participant (or any participant’s
agent) that any such fine, penalty, damage or excise tax may be owing by such
Borrower or Guarantor and (iii) each Benefit Plan intended by an Borrower or
Guarantor to be qualified under Section 401 of the Code is so qualified.

 

Section 3.11. Disclosure.

 

(a) The Borrowers have disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any Loan Party is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No reports,
financial statements, certificates or other information furnished by or on
behalf of any Borrower (including without limitation any information memorandum
provided to any of the Lenders) to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it being understood that such forecasts or projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrowers, and that no Borrower makes no
representation as to the attainability of such forecasts or projections or as to
whether such forecasts or projections will be achieved or will materialize).

 

(b) As of the date of this Agreement, to the best knowledge of each Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the date of this Agreement to any Lender in connection with this
Agreement is true and correct in all respects.

 

Section 3.12. Solvency. After giving effect to the Transactions, (a) the fair
value of the assets of each Loan Party, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the assets (including contingent assets) will be
sufficient to pay the probable liability of such Loan Party’s debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; (d) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date; (e) no Loan Party is “insolvent” within the
meaning of Section 101(32) of the United States Bankruptcy Code (11 U.S.C.
§ 101, et seq.), as amended, and any successor statute; and (f) no Loan Party
has incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Loan Party or any of its Affiliates.

 

Section 3.13. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Secured Parties,
and, upon the filing of appropriate financing statements and, with respect to
any intellectual property, filings in the United States Patent and Trademark
Office and the United States Copyright Office, and, with respect to real
property, the Mortgages, or taking such other action as may be required for
perfection under applicable law, such Liens will constitute, to the extent
required by the Loan Documents, perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral other than with respect to Liens expressly permitted by Section
6.02, to the extent any such Liens would have priority over the Liens in favor
of the Administrative Agent pursuant to any applicable law.

 

60

 

 

Section 3.14. Labor Disputes; Etc. There are no strikes, lockouts or slowdowns
against any Loan Party pending or, to the knowledge of the Borrowers,
threatened. There are no labor controversies pending against or, to the
knowledge of any Borrower, threatened against or affecting any Loan Party
(i) which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (ii) that involve this Agreement or the
Transactions. The hours worked by and payments made to employees of the Loan
Parties and their Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters. All payments due from any Loan Party or any
Subsidiary, or for which any claim may be made against any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Loan Party or such Subsidiary.

 

Section 3.15. No Default. No Default has occurred and is continuing.

 

Section 3.16. Margin Regulations. No part of the proceeds of any Loan have been
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the Board, including Regulations T, U, and X. No
Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
part of the proceeds of any Borrowing hereunder will be used to buy or carry any
Margin Stock. Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of any Loan Party only or of
the Loan Parties and their Subsidiaries on a consolidated basis) will be Margin
Stock.

 

Section 3.17. Subordinated Debt. All representations and warranties of any Loan
Party contained in any Subordinated Debt Document are true and correct in all
material respects when made. As of the Effective Date, all outstanding
Subordinated Debt and Subordinated Debt Documents are described on Schedule
3.17. As of the Effective Date, there are no other documents, agreements or
instruments evidencing the Subordinated Debt or otherwise entered into in
connection with the Subordinated Debt other than as described on Schedule 3.17
hereto and each Borrower represents and agrees that there will be no other
documents, agreements or instruments evidencing the Subordinated Debt or
otherwise relating thereto without the prior written consent of the
Administrative Agent. Complete and accurate copies of all documents, agreements
or instruments described on Schedule 3.17 have been delivered to the
Administrative Agent on or prior to the Effective Date. All Secured Obligations
are senior debt as defined in the Subordinated Debt Documents and entitled to
the benefits of the subordination and other provisions thereof. There is no
event of default or event or condition which could become an event of default
with notice or lapse of time or both, under any Subordinated Debt Document and
the Subordinated Debt Documents are in full force and effect.

 

Section 3.18. Anti-Corruption Laws and Sanctions. Each Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
each Loan Party, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
each Borrower, its Affiliates and their respective officers and employees and to
the knowledge of the Borrowers its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Loan Parties nor any of their respective directors, officers or employees,
or, to the knowledge of any Borrower, any agent of any Loan Party that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.

 

61

 

 

Section 3.19. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

Section 3.20. Plan Assets; Prohibited Transactions. None of the Loan Parties or
any of their Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan hereunder, will give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

 

Section 3.21. Material Agreements. All material dealer or similar agreements to
which any Loan Party is a party or is bound as of the date of this Agreement are
listed on Schedule 3.21. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material franchise or similar agreement to which it is a
party or any other Material Agreement as of the Effective Date, (ii) any
material franchise or similar agreement to which it is a party or any other
Material Agreement after the Effective Date that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(iii) any agreement or instrument evidencing or governing Material Indebtedness.

 

Section 3.22. Capitalization and Subsidiaries. Schedule 3.22 sets forth (a) a
correct and complete list of the name and relationship to Alta Group of each
Subsidiary, (b) a true and complete listing of each class of each of Alta
Group’s authorized Equity Interests, all of which issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.22, and (c)
the type of entity of Alta Group and each Subsidiary. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable. Each Loan Party has
and will have all requisite power to own or lease the properties material to its
business and to carry on its business as now being conducted and as proposed to
be conducted.

 

Section 3.23. Use of Proceeds. The proceeds of the Loans have been used, and
will be used, as set forth in Section 5.08.

 

Section 3.24. Affiliate Transactions. Except for agreements in the ordinary
course of business at prices and on terms and conditions not less favorable to
such Loan Party than could be obtained on an arm’s-length basis from unrelated
third parties, as of the date of this Agreement, there are no existing or
proposed agreements, arrangements, understandings or transactions between any
Loan Party and any of the officers, members, managers, directors, stockholders,
parents, holders of other Equity Interests, employees or Affiliates (other than
Subsidiaries) of any Loan Party or any members of their respective immediate
families, and none of the foregoing Persons is directly or indirectly indebted
to or has any direct or indirect ownership, partnership, or voting interest in
any Affiliate of any Loan Party or any Person with which any Loan Party has a
business relationship or which competes with any Loan Party.

 

Section 3.25. Second Lien Transactions. On the Effective Date the Borrowers have
received the proceeds of the Second Lien Notes in an aggregate principal amount
of not less than $155,000,000 and not more than $165,000,000 in accordance with
Section 4.01(g). All representations and warranties of any Loan Party contained
in any Second Lien Notes Document are true and correct in all material respects
when made. As of the Effective Date, all Second Lien Notes Documents (including
without limitation all additional Second Lien Notes Documents and all amendments
and other modifications to be executed as of the Effective Date) are described
on Schedule 3.25. As of the Effective Date, there are no other material
documents, agreements or instruments evidencing the Second Lien Obligations or
otherwise entered into in connection with the Second Lien Obligations other than
as described on Schedule 3.25. Complete and accurate copies of all documents,
agreements or instruments described on Schedule 3.25 have been delivered to the
Administrative Agent on or prior to the Effective Date. There is no event of
default or event or condition which could become an event of default with notice
or lapse of time or both, under any Second Lien Notes Document and the Second
Lien Notes Documents are in full force and effect.

 

62

 

 

Section 3.26. Flagler Acquisition. The Flagler Acquisition complies in all
material respects with all applicable Requirements of Law, and all necessary
governmental, regulatory and shareholder consents and approvals required for the
consummation of the Flagler Acquisition have been, or prior to the consummation
thereof will be, duly obtained and in full force and effect. All applicable
waiting periods with respect to the Flagler Acquisition have expired without any
action being taken by any Governmental Authority which restrains, prevents or
imposes material adverse conditions upon the consummation of such transaction.
At the time of consummation thereof, there shall not exist any judgment, order
or injunction prohibiting the Flagler Acquisition or any transaction
contemplated hereby. The Flagler Acquisition will be consummated on the
Effective Date in accordance with the terms of the Flagler Acquisition
Agreement, without waiver of any of the material conditions thereof except to
the extent agreed to by the Administrative Agent. The consummation by the
Borrowers of the Flagler Acquisition will not violate any statute or regulation
of the U.S. or any other applicable jurisdiction, or any order, judgment or
decree of any court or other Governmental Authority, or result in a breach of,
or constitute a default under, any Material Agreement or any order or decree,
binding on any Loan Party. The representations and warranties of the Loan
Parties and, to the knowledge of the Borrowers, the other parties thereto in the
Flagler Acquisition Documents are true and correct in all material respects on
the date of this Agreement. Complete and correct copies of all Flagler
Acquisition Documents (including all amendments thereto) have been delivered to
the Administrative Agent prior to the Effective Date. All Indebtedness of
Flagler to be paid off, and all Liens on the assets of Flagler to be released,
in connection with the Flagler Acquisition (as described in the funds flow
statement in connection therewith) will be paid off and released, as applicable,
on the Effective Date simultaneously in connection with the closing of the
Flagler Acquisition except to the extent agreed to by the Administrative Agent.

 

Section 3.27. Liftech Acquisition. The Liftech Acquisition complies in all
material respects with all applicable Requirements of Law, and all necessary
governmental, regulatory and shareholder consents and approvals required for the
consummation of the Liftech Acquisition have been, or prior to the consummation
thereof will be, duly obtained and in full force and effect. All applicable
waiting periods with respect to the Liftech Acquisition have expired without any
action being taken by any Governmental Authority which restrains, prevents or
imposes material adverse conditions upon the consummation of such transaction.
At the time of consummation thereof, there shall not exist any judgment, order
or injunction prohibiting the Liftech Acquisition or any transaction
contemplated hereby. The Liftech Acquisition will be consummated on the
Effective Date in accordance with the terms of the Liftech Acquisition
Agreement, without waiver of any of the material conditions thereof except to
the extent agreed to by the Administrative Agent. The consummation by the
Borrowers of the Liftech Acquisition will not violate any statute or regulation
of the U.S. or any other applicable jurisdiction, or any order, judgment or
decree of any court or other Governmental Authority, or result in a breach of,
or constitute a default under, any Material Agreement or any order or decree,
binding on any Loan Party. The representations and warranties of the Loan
Parties and, to the knowledge of the Borrowers, the other parties thereto in the
Liftech Acquisition Documents are true and correct in all material respects on
the date of this Agreement. Complete and correct copies of all Liftech
Acquisition Documents (including all amendments thereto) have been delivered to
the Administrative Agent prior to the Effective Date. All Indebtedness of
Liftech to be paid off, and all Liens on the assets of Liftech to be released,
in connection with the Liftech Acquisition (as described in the funds flow
statement in connection therewith) will be paid off and released, as applicable,
on the Effective Date simultaneously in connection with the closing of the
Liftech Acquisition except to the extent agreed to by the Administrative Agent.

 

63

 

 

Section 3.28. Insurance. Schedule 3.28 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
date of this Agreement. As of the Effective Date, all premiums in respect of
such insurance have been paid. Each Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

 

Section 3.29. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.

 

Section 3.30. B. Riley Merger/Equity Transactions. All B. Riley Merger/Equity
Transactions will be consummated on the Effective Date in accordance with the B.
Riley Merger/Equity Transaction Agreements and as described on Schedule 3.30.
All material agreements executed in connection with the B. Riley Merger/Equity
Transaction Agreements are listed on Schedule 3.30 as the B. Riley Merger/Equity
Transaction Agreements. Alta Group has raised the following amounts of cash
common Equity Interests: (a) $143,750,000 from Alta Group’s initial public
offering on April 12, 2019 (the “IPO Cash Common Equity”), (b) $25,000,000 that
will be funded by B. Riley Principal Investments, LLC under a forward purchase
agreement immediately prior to the closing of the B. Riley Merger/Equity
Transactions (the “Forward Purchase Cash Common Equity”) and (c) $35,000,000
under subscription agreements with institutional and accredited investors
immediately prior to the closing of the B. Riley Merger/Equity Transactions (the
“PIPE Cash Common Equity”, and collectively with the IPO Cash Common Equity and
the Forward Purchase Cash Common Equity, the “Cash Common Equity”). As of the
Effective Date immediately prior to the closing of the B. Riley Merger/Equity
Transactions, Alta Group will have received the Forward Purchase Cash Common
Equity and the PIPE Cash Common Equity, and will have remaining cash from the
IPO Cash Common Equity of at least $88,000,000 that is not subject to any
redemption or any other restriction on its use by the Borrowers, for a total of
Cash Common Equity of at least $148,000,000 that is not subject to any
redemption or any other restriction on its use by the Borrowers. Such
consummation of the B. Riley Merger/Equity Transactions complies in all material
respects with all applicable Requirements of Law, and all necessary
governmental, regulatory and shareholder consents and approvals required for the
consummation of the B. Riley Merger/Equity Transactions have been, or prior to
the consummation thereof will be, duly obtained and in full force and effect.
All applicable waiting periods with respect to the B. Riley Merger/Equity
Transactions have expired without any action being taken by any Governmental
Authority which restrains, prevents or imposes material adverse conditions upon
the consummation of such transaction. At the time of consummation thereof, there
shall not exist any judgment, order or injunction prohibiting the B. Riley
Merger/Equity Transactions or any transaction contemplated hereby. The B. Riley
Merger/Equity Transactions will be consummated on the Effective Date in
accordance with the terms of the B. Riley Merger/Equity Transaction Agreements,
without waiver or amendment of any of the material conditions or provisions
thereof except to the extent agreed to by the Administrative Agent. The
consummation by the Borrowers of the B. Riley Merger/Equity Transactions will
not violate any statute or regulation of the U.S. or any other applicable
jurisdiction, or any order, judgment or decree of any court or other
Governmental Authority, or result in a breach of, or constitute a default under,
any Material Agreement or any order or decree, binding on any Loan Party. The
representations and warranties of the Loan Parties and, to the knowledge of the
Borrowers, the other parties thereto in the B. Riley Merger/Equity Transaction
Agreements are true and correct in all material respects on the date of this
Agreement. Complete and correct copies of all B. Riley Merger/Equity Transaction
Agreements (including all amendments thereto) have been delivered to the Lenders
prior to the Effective Date. All Indebtedness of the Loan Parties to be paid
off, and all Liens on the assets of the Loan Parties to be released, in
connection with the B. Riley Merger/Equity Transactions (as described in the
funds flow statement in connection therewith) will be paid off and released, as
applicable, on the Effective Date simultaneously in connection with the closing
of the B. Riley Merger/Equity Transactions except to the extent agreed to by the
Administrative Agent.

 

64

 

 

Article IV

Conditions

 

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02 or
addressed in a post-closing letter agreement):

 

(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic mail
message transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other legal opinions, certificates, documents,
instruments, lien searches, and agreements and documents as the Administrative
Agent shall reasonably request and the completion of such other due diligence
and other conditions and requirements as the Administrative Agent shall
reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
Winstead PC.

 

(b) Certificate. The Administrative Agent shall have received a certificate,
signed by a Financial Officer or other executive officer of Alta Group and in
form and substance satisfactory to the Administrative Agent, on the initial
Borrowing date stating and showing that, after giving pro forma effect to all
Loans required to be made or issued on the date hereof and all other amounts to
be paid on the Effective Date, the satisfaction of all closing conditions under
this Section 4.01 and the completion of all other Transactions to be completed
on the Effective Date, (i) no Default has occurred and is continuing, (ii) the
representations and warranties contained in Article III are true and correct in
all material respects as of such date, (iii) all conditions precedent to the
closing of the Liftech Acquisition and the Flagler Acquisition (in each case,
other than payment of the consideration) are satisfied and, upon the funding of
the initial Loans and the payment of the consideration, the Flagler Acquisition
shall be consummated in accordance with the terms hereof and all representations
in Section 3.26 are true and correct and the Liftech Acquisition shall be
consummated in accordance with the terms hereof and all representations in
Section 3.27 are true and correct, (iv) all financial covenants in Section 6.13
are complied with on a pro forma basis acceptable to the Administrative Agent,
and (v) the Borrowers have performed and complied with all agreements and
conditions contained in this Agreement from the date of this Agreement until the
Effective Date, assuming that Articles V and VI hereof are applicable from the
date of this Agreement.

 

65

 

 

(c) Fees. The Lenders and the Administrative Agent shall have received,
substantially concurrently with the effectiveness hereof, all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and documented expenses of legal counsel to the Administrative
Agent), on or before the Effective Date. All such amounts will be paid with
proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Loan Parties to the Administrative Agent on or
before the Effective Date.

 

(d) Existing Indebtedness; Warrant. The Loan Parties shall have paid,
concurrently with the initial Loans hereunder, all Indebtedness that is not
permitted hereunder (including any Indebtedness of Flagler, Liftech and their
Subsidiaries) and shall have terminated all credit facilities and all Liens
relating thereto, all in a manner satisfactory to the Administrative Agent and
its counsel. The Administrative Agent shall have received evidence that the
Warrant has been paid in full and cancelled.

 

(e) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance satisfactory to the
Administrative Agent, together with endorsements naming the Administrative Agent
as an additional insured and first lenders’ loss payee, and otherwise in
compliance with the terms of Section 5.05.

 

(f) ABL Credit Agreement. Prior to or substantially simultaneously with the
initial extensions of credit hereunder, the Administrative Agent shall have
received copies of all final ABL Loan Documents to be effective as of the
Effective Date, the First Lien Intercreditor Agreement and any other
intercreditor agreement required by the Administrative Agent in connection
therewith, all duly executed by all parties thereto.

 

(g) Second Lien Notes. Prior to or substantially simultaneously with the initial
extensions of credit hereunder, Borrowers shall have received the proceeds of
the Second Lien Notes in the principal amount of $165,000,000 provided that such
amount may be reduced to $155,000,000 (but not less than $155,000,000) if the
amount of IPO Cash Common Equity in excess of $88,000,000 as of the Effective
Date immediately prior to the closing of the B. Riley Merger/Equity Transactions
that is not subject to any redemption or any other restriction on its use by the
Borrowers is at least $150,000,000, and the Administrative Agent shall have
received the Second Lien Intercreditor Agreement duly executed by all parties
and copies of all final Second Lien Notes Documents to be effective as of the
Effective Date.

 

(h) B. Riley Merger/Equity Transactions. Prior to or substantially
simultaneously with the initial extensions of credit hereunder, Borrowers shall
have consummated all B. Riley Merger/Equity Transactions, all on terms,
conditions and agreements satisfactory to the Administrative Agent, and shall
have provided the Administrative Agent copies of all B. Riley Merger/Equity
Transaction Agreements.

 

(i) Intercreditor Agreements. The Administrative Agent shall have received
copies of all agreements evidencing any floor plan financing of Alta Group and
its Subsidiaries and, to the extent requested by the Administrative Agent,
copies of all agreements evidencing any other Indebtedness permitted hereunder,
and shall have received intercreditor agreements or amendments to existing
intercreditor agreements, to the extent requested by the Administrative Agent,
with respect to all floor plan financing permitted hereunder executed by all
applicable providers of such floor plan financing, the Administrative Agent, the
ABL Administrative Agent and the Second Lien Notes Representative, each in form
and substance satisfactory to the Administrative Agent.

 

66

 

 

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.

 

(k) Financial Statements; Projections. The Lenders shall have received from the
Borrowers (i) the Historical Financial Statements, (ii) pro forma consolidated
and consolidating balance sheets of Borrowers and their Subsidiaries as of the
Effective Date, and reflecting the transactions contemplated by the Loan
Documents, the Second Lien Notes Documents, the Flagler Acquisition and the
Liftech Acquisition, in each to occur on or prior to the Effective Date, which
pro forma financial statements shall be in form and substance satisfactory to
Administrative Agent, and (iii) the Projections.

 

(l) Availability. On the Effective Date and immediately after giving effect to
the Transactions contemplated to occur on the Effective Date and the payment of
all related costs and expenses, Borrowers and their Subsidiaries shall have ABL
Availability of at least $75,000,000.

 

(m) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrowers and their Affiliates shall be acceptable to the Lenders in their sole
discretion.

 

(n) USA PATRIOT Act, Etc. (i) The Administrative Agent shall have received,
(x) at least five (5) days prior to the Effective Date, all documentation and
other information regarding the Borrowers requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, to the extent requested in writing of the
Borrowers at least ten (10) days prior to the Effective Date, and (y) a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party,
and (ii) to the extent the Borrowers qualify as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five (5) days prior to the
Effective Date, any Lender that has requested, in a written notice to the
Borrowers at least the (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to each Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

 

(o) Flagler Acquisition. The Borrowers shall have delivered all agreements and
documents, and satisfied all other conditions, in connection with the Flagler
Acquisition as requested by the Administrative Agent.

 

(p) Liftech Acquisition. The Borrowers shall have delivered all agreements and
documents, and satisfied all other conditions, in connection with the Liftech
Acquisition as requested by the Administrative Agent.

 

(q) Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

 

67

 

 

(r) Opinions of Counsel. The Lenders, the Administrative Agent and their
respective counsel shall have received executed copies of the written opinions
of Howard & Howard Attorneys PLLC, counsel for the Borrowers, as to such matters
as Lenders may reasonably request, dated as of the Effective Date and otherwise
in form and substance reasonably satisfactory to Lenders (and each Borrower
hereby instructs such counsel to deliver such opinions to the Lenders and the
Administrative Agent).

 

(s) Rating. The Borrowers shall have received satisfactory evidence from Egan
Jones Rating Company that, after taking into account the Transactions, the
Rating on the Second Lien Notes is at least BBB-.

 

(t) Governmental and Third Party Approvals. All governmental and third party
approvals necessary in connection with the Flagler Acquisition, the Liftech
Acquisition, the financing contemplated hereby and the continuing operations of
the Loan Parties and their Subsidiaries (including shareholder approvals, if
any) shall have been obtained on reasonably satisfactory terms and shall be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose materially adverse conditions on the
Flagler Acquisition, the Liftech Acquisition or the financing thereof or, any of
the transactions contemplated hereby.

 

(u) Miscellaneous. The Administrative Agent shall have received such
certificates, documents and other customary instruments, and evidence of the
satisfaction of such other conditions as reasonably requested by the
Administrative Agent, including without limitation satisfactory results of a
completed collateral field audit examination, lien searches, appraisals, quality
of earnings report, floor plan audit examination and supporting information. All
corporate, limited liability and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory to the Lenders and the
Administrative Agent.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding; provided, that
the Effective Date shall be deemed to have occurred upon the initial funding of
Loans by the Lenders. Notwithstanding anything herein to the contrary, (i) the
obligations of the Lenders to make Loans hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 2:00 p.m., New York time, on February 14, 2020
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time), and it is acknowledged and agreed
that the Lenders shall not have any obligation to make Loans hereunder unless
each of the foregoing conditions is satisfied, the conditions in Section 4.02
are satisfied and the Effective Date has occurred, and (ii) the Effective Date
and the initial funding of Loans by the Lenders shall not be prior to February
12, 2020.

 

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, is subject to the satisfaction or waiver of the
following conditions:

 

(a) The representations and warranties of each Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date, and that any representation or warranty which is subject
to any materiality qualifier shall be required to be true and correct in all
respects).

 

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

 

68

 

 

(c) The receipt of evidence satisfactory to the Administrative Agent that
equipment is being purchased with such Floor Plan Loan that will constitute
Eligible Floor Plan Equipment (including without limitation all supporting
documentation requested by the Administrative Agent) and that the amount of such
Floor Plan Loan does not exceed the dealer cost of such Eligible Floor Plan
Equipment being purchased minus any Reserves with respect thereto established by
the Administrative Agent, all as determined by the Administrative Agent in its
discretion.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section. Notwithstanding the failure to satisfy the
conditions precedent set forth in paragraphs (a) or (b) of this Section, unless
otherwise directed by the Required Lenders, the Administrative Agent may, but
shall have no obligation to, continue to make Loans from time to time if the
Administrative Agent believes that making such Loans is in the best interests of
the Lenders.

 

Article V

Affirmative Covenants

 

Until all of the Secured Obligations shall have been Paid in Full, each Borrower
executing this Agreement covenants and agrees, jointly and severally with all of
the other Borrowers, with the Lenders that, at all times on and after the
Effective Date (and all covenants in Article V of the Existing Credit Agreement
shall be effective until the Effective Date):

 

Section 5.01. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent and each Lender:

 

(a) by no later than ninety days (90) after the end of each Fiscal Year,
commencing with the Fiscal Year ending December 31, 2019, the audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows of Alta Group and its Subsidiaries as of the end of and
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on by UHY LLP or other independent
public accountants reasonably acceptable to the Administrative Agent (without a
"going concern" or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Alta Group and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, and such report
shall also include (x) a detailed summary of any audit adjustments; (y) a
reconciliation of any audit adjustments or reclassifications to the previously
provided monthly financials; and (z) restated monthly financials for any
impacted periods;

 

(b) (i) by no later than forty five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, commencing with the Fiscal Quarter
ending March 31, 2020, the unaudited consolidated and consolidating balance
sheet and related statements of operations, stockholders' equity and cash flows
of Alta Group and its Subsidiaries as of the end of and for such Fiscal Quarter
and the then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Alta Group and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) by no later than thirty (30) days after the end of each
calendar month (including each month that is also the end of a Fiscal Quarter),
commencing with the first month ending on a date after the Effective Date, the
unaudited consolidated and consolidating balance sheet and related statements of
operations, stockholders' equity and cash flows of Alta Group and its
Subsidiaries as of the end of and for such month and the then elapsed portion of
the Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Alta Group and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

69

 

 

(c) simultaneous with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of each Borrower (i) certifying
as to whether an Event of Default has occurred and, if an Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13 and calculating the Applicable
Margin, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d) [Intentionally omitted];

 

(e) [Intentionally omitted];

 

(f) [Intentionally omitted];

 

(g) [Intentionally omitted];

 

(h) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

 

(i) promptly following any request therefor, copies of any detailed audit
reports or management letters submitted to the board of directors (or the audit
committee of the board of directors) of any Borrower by independent accountants
in connection with the accounts or books of any Borrower or any Subsidiary, or
any audit of any of them as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request;

 

(j) without limiting the other reporting obligations hereunder,
contemporaneously with, or promptly after, delivery thereof to the applicable
holder of Second Lien Notes Documents, ABL Loan Documents or any floor plan
financing, copies of (i) notices of default under the Second Lien Notes
Documents, the ABL Loan Documents or any floor plan financing; (ii) upon the
Administrative Agent’s request, availability and borrowing base reports
thereunder; and (iii) upon the Administrative Agent’s request, all other
financial or other reporting under the Second Lien Notes Documents, the ABL Loan
Documents or any floor plan financing that relate to the financial condition of
Borrowers and their Subsidiaries or related to the Collateral, in each case, to
the extent not already delivered to Administrative Agent or the Lenders under
this Section 5.01, unless such reporting has been waived by the Second Lien
Purchasers, the ABL Lenders or holders of such floor plan financing;

 

70

 

 

(k) promptly and in any event within five (5) days of the filing thereof with
the IRS, the federal tax returns of each Borrower;

 

(l) as soon as available but in any event no later than 31 days after the end
of, and no earlier than 60 days prior to the end of, each fiscal year of Alta
Group, a copy of the plan and forecast (including a projected consolidated and
consolidating balance sheet, income statement and cash flow statement) of Alta
Group and its Subsidiaries for each month of the upcoming fiscal year in form
reasonably satisfactory to the Administrative Agent; and

 

(m) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Alta Group, and copies of all annual, regular, periodic and special reports
and registration statements which the any Borrower may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent or the Lenders pursuant
hereto;

 

(n) promptly, and in any event within five Business Days after receipt thereof
by any Borrower or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Borrower or any Subsidiary thereof;

 

(o) promptly, and in any event within five Business Days after receipt thereof
by any Borrower or any Subsidiary thereof, a copy of any rating letter or
notification with respect to the Second Lien Notes from Egan Jones Rating
Company or other credit rating company; and

 

(p) promptly following any request therefor, (x) a listing of accounts
receivable, accounts payable and inventory, (y) such other information regarding
the operations, business affairs and financial condition of any Loan Party
including a schedule of amortization required under any floor plan financing, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender (through Administrative Agent) may reasonably request and (z) information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.

 

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on a Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower Representative, the Borrower
Representative shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Borrower Representative shall notify the Administrative Agent and each Lender
(by fax or through Electronic Systems) of the posting of any such documents and
provide to the Administrative Agent through Electronic Systems electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents to it
and maintaining its copies of such documents.

 

71

 

 

Section 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (and in any event within two (2)
Business Days) written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c) any material change in accounting or financial reporting practices by any
Borrower or any Subsidiary, including without limitation the manner in which
equipment is depreciated;

 

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $2,500,000;

 

(e) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;

 

(f) any loss, damage, or destruction to the Collateral in the amount of
$2,500,000 or more, whether or not covered by insurance;

 

(g) within two (2) Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral having an aggregate value in excess of $2,500,000 is located;

 

(h) within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment thereto, together with copies of
all agreements evidencing such Swap Agreement or amendment;

 

(i) any amendment, supplement or other modification of any Second Lien Notes
Documents, any ABL Loan Documents or any floor plan financing, together with a
fully executed copy of such amendment, supplement or modification;

 

(j) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

(k) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

 

72

 

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrowers setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 5.03. Existence; Conduct of Business. The Borrowers will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

Section 5.04. Payment of Obligations. The Borrowers will, and will cause each
other Loan Party to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or give rise to
the collection or enforcement of any Lien.

 

Section 5.05. Maintenance of Properties; Insurance. The Borrowers will, and will
cause each other Loan Party to, (a) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, in each case as determined by the
Administrative Agent. Without limiting the foregoing, the Borrowers will and
will cause each other Loan Party to (i) at all times maintain, if available,
fully paid flood hazard insurance on all real property that is located in a
special flood hazard area and that is subject to a Mortgage, on such terms and
in such amounts as required by The National Flood Insurance Reform Act of 1994
(as amended) or as otherwise required by the Administrative Agent, (ii) furnish
to the Administrative Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
re-designation of any such improved real property into or out of a special flood
hazard area. Each such policy of insurance shall (i) name the Administrative
Agent, on behalf of Lenders as an additional insured thereunder as its interests
may appear, and (ii) in the case of each casualty insurance policy, contain a
lenders’ loss payable clause or endorsement, satisfactory in form and substance
to the Administrative Agent, that names the Administrative Agent, on behalf of
Lenders, as the lenders’ loss payee thereunder and provides for at least thirty
days’ prior written notice to the Administrative Agent of any modification or
cancellation of such policy.

 

Section 5.06. Books and Records; Inspection Rights. The Borrowers will, and will
cause each other Loan Party to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrowers will, and will cause each
other Loan Party to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrowers will, and will cause each other Loan Party to, permit independent
agents or representatives acceptable to the Administrative Agent to conduct
comprehensive field audits and floor plan audits and appraisals of the each Loan
Party’s books, records, properties and assets, including, without limitation,
all collateral subject to the Security Documents, and the Borrowers (and the
Guarantors, if any) shall pay for the reasonable costs of such audits and
appraisals. The Borrowers agree that the Administrative Agent may require
semi-annual appraisals of the equipment and inventory of the Loan Parties and
may require periodic appraisals of the real property of the Loan Parties if
determined to be required by the Administrative Agent, and may order additional
appraisals upon and after the occurrence of any Event of Default. The
Administrative Agent will use commercially reasonable efforts to conduct annual
field audits and quarterly floor plan audits and semi-annual appraisals of the
equipment, provided that the Administrative Agent may conduct such audits and
appraisals more frequently upon the occurrence and during the continuance of an
Event of Default.

 

73

 

 

Section 5.07. Compliance with Laws. Each Borrower will, and will cause each
other Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Borrower will, nor will it
permit any other Loan Party, to be or become subject at any time to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits any Lender
from making any advance or extension of credit to any Borrower or Guarantor or
from otherwise conducting business with a Borrower or Guarantor, or fail to
provide documentary and other evidence of any Borrower’s or Guarantor’s identity
as may be reasonably requested by any Lender at any time to enable such Lender
to verify each Borrower’s or Guarantor’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA PATRIOT Act of 2001, 31 U.S.C. Section 5318. Each Borrower will maintain,
and cause each Loan Party to maintain, in effect and enforce policies and
procedures designed to ensure compliance by the Loan Parties and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

Section 5.08. Use of Proceeds. The proceeds of the Floor Plan Loans will be used
solely for purchasing equipment that will constitute Eligible Floor Plan
Equipment upon its purchase. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X. No Borrower
will request any Borrowing, and no Borrower shall use, and each Borrower shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent permitted
for a Person required to comply with Sanctions, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 5.09. Collateral Security; Further Assurances.

 

(a) To guarantee or secure the payment when due of the Secured Obligations, each
Borrower shall execute and deliver, or cause to be executed and delivered, to
the Lenders and the Administrative Agent Collateral Documents granting or
providing for the following:

 

(i) Loan Party Guaranties of all present and future Guarantors.

 

(ii) Security Agreements granting a first priority, enforceable Lien and
security interest, subject only to Liens permitted by Section 6.02, on all
present and future accounts, chattel paper, commercial tort claims, deposit
accounts, documents, farm products, fixtures, chattel paper, equipment, general
intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights (as terms are defined in the UCC) and all other personal
property of each Loan Party.

 

(iii) Mortgages granting a first priority, enforceable Lien and security
interest, subject only to Liens permitted by Section 6.02, on all present and
future material fee real property (including fixtures) of each Loan Party,
together with such documents and the satisfaction of such other conditions
customarily required in connection with Mortgages as reasonably determined by
the Administrative Agent and at the Borrowers’ expense.

 

74

 

 

(iv) All other security and collateral described in the Collateral Documents.

 

(b) Each Borrower agrees that it will promptly, and in any event within five (5)
Business Days, notify the Administrative Agent of the formation or acquisition
of any Subsidiary or the acquisition of any assets on which a Lien is required
to be granted and that is not covered by existing Collateral Documents. Each
Borrower agrees that it will promptly, and in any event within five (5) Business
Days, execute and deliver, and cause each Loan Party to execute and deliver,
promptly, and in any event within five (5) Business Days, upon the request of
the Administrative Agent, such joinder agreements, Loan Party Guaranties and
other Collateral Documents and other agreements, documents and instruments, each
in form and substance reasonably satisfactory to the Administrative Agent,
sufficient to join each Loan Party as a Borrower to this Agreement and to grant
to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, the Loan Party Guaranties and Liens contemplated by this
Agreement and the Collateral Documents. In connection therewith, the
Administrative Agent shall have received all documentation and other information
regarding such newly formed or acquired Subsidiaries as may be required to
comply with the applicable “know your customer” rules and regulations, including
the USA Patriot Act. The Borrowers shall deliver, and cause each other Loan
Party to deliver, to the Administrative Agent all original instruments payable
to it with any endorsements thereto required by the Administrative Agent and all
original certificated securities and other certificates with respect to any
Equity Interests owned by any Loan Party and required to be pledged with any
blank stock or other powers required by the Administrative Agent. Additionally,
the Borrowers shall execute and deliver, and cause each other Loan Party to
execute and deliver, promptly, and in any event within five (5) Business Days,
upon the request of the Administrative Agent, such certificates, legal opinions,
insurance, lien searches, environmental reports, organizational and other
charter documents, resolutions and other documents and agreements as the
Administrative Agent may reasonably request in connection therewith. Each
Borrower shall use commercially reasonable efforts to cause each lessor of real
property to any Loan Party where any material Collateral is located to execute
and deliver to the Administrative Agent an agreement in form and substance
reasonably acceptable to the Administrative Agent. Each Borrower shall execute
and deliver, and cause each other Loan Party to execute and deliver, promptly,
and in any event within five (5) Business Days, upon the request of the
Administrative Agent, such agreements and instruments evidencing any
intercompany loans or other advances among the Loan Parties, or any of them, and
all such intercompany loans or other advances owing by any Borrower or owing by
any Guarantor which are not owed to a Borrower shall be, and are hereby made,
subordinate and junior to the Secured Obligations and no payments may be made on
such intercompany loans or other advances upon and during the continuance of an
Event of Default unless otherwise agreed to by the Administrative Agent.

 



(c) Notwithstanding anything to the contrary in this Agreement, the Borrowers
acknowledge that all Subsidiaries of any of the Borrowers, whether now existing
or hereafter arising, are required hereunder to become a Borrower, Guarantor and
Loan Party, and failure to do so in accordance with the terms of this Agreement
shall be an Event of Default hereunder.



 

Section 5.10. Depository Banks. Each Loan Party shall maintain the
Administrative Agent as such Loan Party’s principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business and as its
principal source of other Banking Services. In addition, (i) NITCO may maintain
a deposit account with Citizens Bank, N.A. for up to 120 days after the date
hereof, and may maintain such account (or an account with a different bank
satisfactory to the Administrative Agent in place of such Citizens Bank account)
thereafter so long as it is subject to a deposit account control agreement
satisfactory to the Administrative Agent, (ii) Alta Construction Equipment
Florida may maintain deposit accounts acquired pursuant to the Flagler
Acquisition for up to 180 days after the date hereof, or such later date as
consented to by the Administrative Agent in its sole discretion, (iii) NITCO may
continue to maintain the deposit account with KeyBank National Association
acquired pursuant to the Liftech Acquisition so long as any funds in such
account exceeding $100,000 shall be immediately transferred to a deposit account
with the Administrative Agent, and (iv) the Loan Parties may maintain such other
deposit accounts as the Administrative Agent approves in its Permitted
Discretion, and such deposit accounts shall be subject to the terms of the
Security Agreement.

 

75

 

 

Section 5.11. Additional Covenants in the Second Lien Credit Agreement and ABL
Credit Agreement.

 

(a) If at any time any Loan Party enters into or becomes a party to any
instrument or agreement relating to or amending or otherwise modifying any
provisions applicable to the Second Lien Credit Agreement, which includes any
material covenants or defaults not substantially provided for in this Agreement
or more favorable to the lender or lenders thereunder than those provided for in
this Agreement, then the Borrowers will promptly so advise the Administrative
Agent and the Lenders. Thereupon, if the Administrative Agent or the Required
Lenders shall request, upon notice to the Borrower Representative, the
Administrative Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Administrative Agent may request),
providing for substantially the same material covenants and defaults as those
provided for in such instrument or agreement to the extent required and as may
be selected by (i)the Administrative Agent or (ii) the Required Lenders.

 

(b) If at any time any Loan Party enters into or becomes a party to any
amendment or other modification to the ABL Credit Agreement or any other ABL
Loan Document, then (i) the Borrowers will promptly so advise the Administrative
Agent and (ii) this Agreement or such Loan Document, as applicable, shall be
deemed automatically amended in order to (i) incorporate any provisions which
are more favorable to the lender or lenders thereunder than those provided for
in the Loan Documents and (ii) give substantially similar effect to any
comparable provisions contained herein or in any applicable Loan Document (in
each case, after taking into account that this facility is a floor plan
facility), except and unless such amendment or modification to the ABL Credit
Agreement or such other ABL Loan Document, as applicable, would (v) amend or
modify any provisions related to pricing or any fees (including any definitions
related to the foregoing), (w) compromise or otherwise impair the Collateral,
(x) permit any Liens to be placed on the Collateral not otherwise permitted by
this Agreement (prior to giving effect to such amendment or modification),
(y) amend or modify any of the mechanical provisions contained in Article II of
this Agreement or otherwise, or (z) amend or modify any provisions specific only
to this Agreement, the Floor Plan Loans, the Collateral or any of the mechanics
related thereto or any of the related definitions contained in the foregoing.

 

Article VI

Negative Covenants

 

Until all of the Secured Obligations shall have been Paid in Full, each Borrower
executing this Agreement covenants and agrees, jointly and severally with all of
the other Borrowers, with the Lenders that, at all times on and after the
Effective Date (and all covenants in Article VI of the Existing Credit Agreement
shall be effective until the Effective Date):

 

Section 6.01. Indebtedness. No Borrower will, nor will it permit any other Loan
Party to, create, incur, assume or permit to exist any Indebtedness, except:

 

(a) Secured Obligations;

 

(b) ABL Obligations, provided that any increases in the amount thereof are
subject to the Second Lien Intercreditor Agreement and any refinancing thereof
shall be made in accordance with the Second Lien Intercreditor Agreement;

 

(c) Second Lien Obligations, provided that any increases in the amount thereof
are subject to the Second Lien Intercreditor Agreement and any refinancing
thereof shall be made in accordance with the Second Lien Intercreditor
Agreement;

 

76

 

 

(d) other Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and not to exceed the amounts set forth on Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that any floor plan
financings set forth on Schedule 6.01 may be increased subject to compliance
with Section 6.01(j) and the other terms hereof, and the outstanding borrowed
amounts under vendor floor plan financings described on Schedule 6.01 shall be
subject to Section 6.01(j) below;

 

(e) Indebtedness among the Loan Parties, provided that any such Indebtedness
owing by any Borrower shall qualify as Subordinated Debt if requested by the
Administrative Agent;

 

(f) Indebtedness of any Loan Party incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations (other than those Capital Lease Obligations permitted pursuant
to Section 6.01(i) below) and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within ninety (90)
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $3,000,000 at any time outstanding;

 

(g) Swap Obligations permitted under Section 6.05;

 

(h) Subordinated Debt, including any refinancing thereof, in each case on terms
reasonably satisfactory to the Administrative Agent;

 

(i) Indebtedness of Loan Parties reasonably acceptable to the Administrative
Agent consisting of floor plan financings (including any Floor Plan Financings)
and other vendor financing reasonably acceptable to the Administrative Agent
and, if required by the Administrative Agent, subject to an intercreditor
agreement reasonably acceptable to the Administrative Agent, provided that
(x) the aggregate stated maximum amount of all such floor plan financings and
all such other vendor financing plus the aggregate stated maximum amount of all
vendor floor plan financings described on Schedule 6.01 shall not exceed
$225,000,000 at any time, provided, further, that any Indebtedness owing to any
Person and its Affiliates listed on Schedule 6.01 that is not a party to an
intercreditor agreement with, and reasonably acceptable to, the Administrative
Agent shall not exceed the amount designated on Schedule 6.01 for such Person
and its Affiliates, regardless of whether such Indebtedness is otherwise
permitted under this clause (i) or any other clause of this Section 6.01 and
notwithstanding any other term of this Agreement, and (y) no Default exists or
would be caused thereby; and

 

(j) Indebtedness of the type described in clauses (d) or (m) of the definition
of Indebtedness of any Loan Party in connection with a Permitted Acquisition,
not to exceed $10,000,000 in the aggregate outstanding at any time.

 

Section 6.02. Liens. No Borrower will, nor will it permit any other Loan Party
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it except:

 

(a) Permitted Encumbrances;

 

77

 

 

(b) Liens in favor of the Administrative Agent securing the Secured Obligations,
Liens in favor of the ABL Administrative Agent securing the ABL Obligations
subject to the First Lien Intercreditor Agreement and subordinate Liens securing
the Second Lien Obligations subject to the Second Lien Intercreditor Agreement;

 

(c) any Lien on any property or asset of any Loan Party existing on the
Effective Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other property or asset of any Loan Party and (ii) such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Loan Party; provided that (i) such security interests secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within ninety (90) days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of any Loan Party; and

 

(e) Liens solely on equipment of a Loan Party acceptable to the Administrative
Agent purchased with Indebtedness permitted under Section 6.01(i) on terms
reasonably approved in writing by the Administrative Agent.

 

Notwithstanding anything herein to the contrary, the Liens securing any
Indebtedness and other obligations under any floor plan financing (other than
the floor plan financing hereunder) shall be limited to a Lien on the inventory
financed by the applicable floor plan financing and proceeds of such inventory,
and any such Lien shall not attach to any other assets or any such inventory
after the payment of the purchase price for such inventory.

 

Section 6.03. Fundamental Changes.

 

(a)  No Borrower will, nor will it permit any other Loan Party to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise Dispose of (in one
transaction or in a series of transactions) any of its assets, or liquidate or
dissolve, except that, and provided that with respect to the matters in the
following clauses (ii) through (v) at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Borrower or Subsidiary may sell, transfer or lease inventory and scrap or
otherwise dispose of obsolete material, inventory or equipment in the ordinary
course of business upon terms substantially consistent with past practices, (ii)
any Subsidiary of a Borrower may merge into a Borrower in a transaction in which
a Borrower is the surviving entity, (iii) any Loan Party (other than a Borrower)
may merge into any other Loan Party in a transaction in which the surviving
entity is a Loan Party, (iv) any Borrower may merge into any other Borrower
(other than Alta Group), (v) any Loan Party may sell, transfer, lease or
otherwise dispose of its assets to any other Loan Party, and (vi) any Subsidiary
may liquidate or dissolve if the Borrowers determine in good faith that such
liquidation or dissolution is in the best interests of the Borrowers and is not
materially disadvantageous to the Lenders and all assets of such Subsidiary are
transferred to a Loan Party; provided that any such merger involving a Person
that is not a wholly-owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

 

78

 

 

(b) No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.09 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.

 

(c) No Borrower will, nor will it permit any Guarantor to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrowers and Guarantors on the date of execution of this Agreement and
businesses reasonably related thereto.

 

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No
Borrower will, nor will it permit any other Loan Party to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

 

(a) Permitted Investments;

 

(b) existing investments and advances described on Schedule 6.04 hereto, but no
increase in the amount thereof;

 

(c) loans or advances solely among Loan Parties;

 

(d) if no Default exists or would be caused thereby, Guarantees constituting
Indebtedness permitted by Section 6.01, provided that no Default exists at the
time of, or would be caused by, the incurrence of such Guarantees;

 

(e) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(f) the Loan Parties may create one or more Subsidiaries to conduct the business
of the Borrowers in accordance with Section 5.03 so long as such Subsidiaries
promptly after their creation become Guarantors;

 

(g) Permitted Acquisitions; and

 

(h) in addition to investments, loans and advances permitted by paragraphs (a)
through (g) above, other investments, loans and advances by the Borrowers and
the Guarantors provided that (i) the aggregate amount invested, loaned or
advanced pursuant to this paragraph (h) (determined without regard to any
write-downs or write-offs of such investments, loans and advances) does not
exceed $500,000 in the aggregate, (ii) no Default exists or would be caused
thereby, and (iii) the aggregate unused amount of the ABL Revolving Commitments
on a pro forma basis after giving effect to such additional investment, loan or
advance equals or exceeds $10,000,000.

 

Section 6.05. Swap Agreements. No Borrower will, nor will it not permit any
other Loan Party to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Loan Party has actual
exposure, (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Loan Party, and (c) in each case under clause (a)
and (b), to the extent reasonably approved by Administrative Agent.

 

79

 

 

Section 6.06. Restricted Payments. The Borrowers will not, and will not permit
any other Loan Party to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(a) the Loan Parties may declare and pay dividends with respect to their Equity
Interests payable solely in additional common shares of their Equity Interests
(other than Disqualified Equity),

 

(b) the Loan Parties may make Restricted Payments payable solely to a Loan
Party, and

 

(c) Alta Group may make other Restricted Payments so long as (i) after giving
effect to such Restricted Payment pursuant to this clause (c) the Total Leverage
Ratio is less than 4.05 to 1.00 (determined as if such Restricted Payment had
been made on the last day of the most recent Fiscal Quarter for which the
Borrowers have provided financial statements to the Administrative Agent
pursuant to Section 5.01) and the Borrowers have provided evidence of such
compliance in form and substance satisfactory to the Administrative Agent, and
(ii) the Payment Condition is satisfied.

 

(d) Notwithstanding the foregoing, the Borrowers will not, and will not permit
any Subsidiary to, issue any Disqualified Equity.

 

Section 6.07. Transactions with Affiliates. The Borrowers will not, and will not
permit any other Loan Party to, sell, lease or otherwise transfer any property
or assets to, or purchase, lease or otherwise acquire any property or assets
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to such Loan Party than could be obtained on an
arm's-length basis from unrelated third parties, (b) transactions solely among
Loan Parties, and in each case not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.

 

Section 6.08. Restrictive Agreements. No Borrower will, and will not permit any
other Loan Party to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to a Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrowers or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions imposed by the ABL Credit Agreement as of
the Effective Date, subject to the Intercreditor Agreements, (iii) the foregoing
shall not apply to restrictions and conditions imposed by the Second Lien Note
Purchase Agreement as of the Effective Date, subject to the Second Lien
Intercreditor Agreement, (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) clause (a) above shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (vi) clause (a) above shall not apply to customary
provisions in leases restricting the assignment thereof.

 

80

 

 

Section 6.09. Change of Name or Location; Change of Fiscal Year. No Loan Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Collateral Documents, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least thirty (30) days prior written notice of such
change and the Administrative Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Administrative Agent's security interest in the Collateral, or
(2) any reasonable action requested by the Administrative Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Administrative Agent, on behalf of
Lenders, in any Collateral), provided that, any new location shall be in the
continental U.S. No Loan Party shall change its Fiscal Year or Fiscal Quarter
end without the prior consent of the Administrative Agent.

 

Section 6.10. Amendments to Agreements. No Borrower will, nor will it permit any
other Loan Party to, amend, supplement or otherwise modify (a) its articles of
incorporation, charter, certificate of formation, operating agreement, by-laws
or other organizational document in any manner adverse to the Lenders, (b) any
Second Lien Notes Document except as permitted under the Second Lien
Intercreditor Agreement, or (c) any instrument or agreement evidencing or
relating to any Subordinated Debt except as permitted under the applicable
Subordination Agreement.

 

Section 6.11. Prepayment of Indebtedness; Subordinated Debt. No Borrower will,
nor will it permit any other Loan Party to, directly or indirectly (a) make any
payment or other distribution with respect to any Subordinated Debt in
contravention of the applicable Subordination Agreement or with respect to any
Second Lien Obligations in contravention of the Second Lien Intercreditor
Agreement or (b) voluntarily purchase, redeem, defease or prepay any principal
of, premium, if any, interest or other amount payable in respect of any
Indebtedness (including without limitation any Second Lien Obligations) prior to
its scheduled maturity, other than:

 

(i) the Secured Obligations and the ABL Obligations;

 

(ii) Indebtedness secured by a Lien permitted by Section 6.02(c) if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
herewith;

 

(iii) Indebtedness permitted hereunder upon any permitted refinancing thereof in
accordance herewith (or with respect to any Second Lien Obligations in
accordance with the Second Lien Intercreditor Agreement); and

 

(iv) voluntary prepayments of the Second Lien Obligations so long as (w) after
giving effect to such prepayment pursuant to this clause (iv) the Fixed Charge
Coverage Ratio is not less than 1.0 to 1.0 (as determined on a pro forma as if
such prepayment had been made on the last day of the most recent Fiscal Quarter
for which the Borrowers have provided financial statements to the Administrative
Agent pursuant to Section 5.01), (x) no Default has occurred and is continuing
or would result immediately after giving effect to such prepayment; (y)
immediately after giving effect to such prepayment and at all times during the
60-day period immediately prior thereto, the Borrowers shall have Availability
calculated on a on a pro forma basis acceptable to the Administrative Agent of
not less than 17.5% of the Revolving Commitment; and (z) the Borrower
Representative shall have delivered to the Administrative Agent a certificate in
form and substance reasonably satisfactory to the Administrative Agent
certifying as to the items described in (w), (x) and (y) above and attaching
calculations for item (w).

 

81

 

 

Section 6.12. Government Regulation. No Loan Party shall be or become subject at
any time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits any Lender from making any advance or extension of credit to
any Loan Party or from otherwise conducting business with the Borrowers or
Guarantors, or fail to provide documentary and other evidence of any Loan
Party's identity as may be requested by any Lender at any time to enable such
Lender to verify any Loan Party's identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA PATRIOT Act
of 2001, 31 U.S.C. Section 5318.

 

Section 6.13. Financial Covenants. The Borrowers will not:

 

(a) Total Leverage Ratio. Permit or suffer the Total Leverage Ratio to exceed
(i) 4.70 to 1.00 as of the end of any Fiscal Quarter ending on or after March
31, 2020 but on or before December 31, 2020, (ii) 4.30 to 1.00 as of the end of
any Fiscal Quarter ending on or after March 31, 2021 but on or before December
31, 2021, (iii) 4.20 to 1.00 as of the end of any Fiscal Quarter ending on or
after March 31, 2022 but on or before December 31, 2022 or (iv) 4.00 to 1.00 as
of the end of any Fiscal Quarter ending on or after March 31, 2023.

 

(b) First Lien Leverage Ratio. Permit or suffer the First Lien Leverage Ratio to
exceed 2.50 to 1.00 as of the end of any Fiscal Quarter ending on or after March
31, 2020.

 

(c) Second Lien Note Coverage Ratio. Permit or suffer the Second Lien Note
Coverage Ratio to be less than 1.10 to 1.00 at any time.

 

(d) Minimum EBITDA. Permit or suffer the result of (i) Consolidated EBITDA less
(ii) any noncash gains or losses on the sale of fixed or capital assets offset
for gains from the sale of fixed or capital assets calculated (A) at the price
at which the applicable Loan Party sold the applicable asset, minus (B) such
Loan Party’s initial purchase price of such asset (for the avoidance of doubt,
without reducing this clause (B) for any depreciation or amortization thereof)
to be less than $79,000,000 for the Fiscal Year ended December 31, 2019.

 

(e) Fixed Charge Coverage Ratio. As of the end of any Fiscal Quarter, commencing
with the Fiscal Quarter ending March 31, 2020 for which Borrowers’ financial
statements have been (or should have been) delivered prior to the date on which
the Borrowers’ ABL Availability is less than 10% of the ABL Revolving
Commitment, the Borrowers will not permit the Fixed Charge Coverage Ratio to be
less than 1.0 to 1.0.  Once such covenant is in effect, compliance with the
covenant will be discontinued on the first day immediately succeeding the last
day of the Fiscal Quarter which includes the 60th consecutive day on which the
Borrowers’ ABL Availability remains in excess of 10% of the ABL Revolving
Commitment, so long as (i) no Default shall have occurred and be continuing and
(ii)  such covenant has not been in effect and discontinued (A) more than once
in the immediately preceding twelve (12) consecutive months or (B) more than
three times during the term of this Agreement. Notwithstanding anything in this
Agreement to the contrary, for the purposes of calculating the Fixed Charge
Coverage Ratio, the Borrower’s historical EBITDA, Capital Expenditures and Fixed
Charges generated and paid prior to the Effective Date shall be deemed equal to
such amounts as set forth on Schedule 6.13(a) hereto for the applicable periods
described on Schedule 6.13(a). 

 

82

 

 

Section 6.14. Alta Group, Alta Holdings and Alta Enterprises as a Holding
Company. Alta Enterprises shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations under the Loan Documents, the ABL Loan Documents
and the Second Lien Notes Documents and unsecured guaranties of its Subsidiaries
floor plan financing with Volvo Commercial Finance LLC The Americas in respect
of Volvo financing; (b) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by it other than the Liens, subject to
the Second Lien Intercreditor Agreement, in favor of the Administrative Agent,
the ABL Administrative Agent and the Second Lien Notes Representative; (c)
engage in any business or activity or own any assets other than (i) holding 100%
of the Equity Interest of each other Borrower (other than Alta Group and Alta
Holdings); and (ii) performing its obligations and activities incidental thereto
under the Loan Documents, the ABL Loan Documents and the Second Lien Notes
Documents; (d) consolidate with or merge with or into, or convey, transfer or
lease all or substantially all its assets to, any Person; (e) sell or otherwise
dispose of any Equity Interests of any of its Subsidiaries; or (f) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons. Alta Holdings shall not (a) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than the
Indebtedness and obligations under the Loan Documents, the ABL Loan Documents
and the Second Lien Notes Documents; (b) create or suffer to exist any Lien upon
any property or assets now owned or hereafter acquired by it other than the
Liens, subject to the Second Lien Intercreditor Agreement, in favor of the
Administrative Agent, the ABL Administrative Agent and the Second Lien Notes
Representative; (c) engage in any business or activity or own any assets other
than (i) holding the Equity Interest of Alta Enterprises; and (ii) performing
its obligations and activities incidental thereto under the Loan Documents, the
ABL Loan Documents and the Second Lien Notes Documents; (d) consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (e) sell or otherwise dispose of any Equity Interests of
Alta Enterprises other than to Alta Group; or (f) fail to hold itself out to the
public as a legal entity separate and distinct from all other Persons. Alta
Group shall not (a) incur, directly or indirectly, any Indebtedness or any other
obligation or liability whatsoever other than the Indebtedness and obligations
under the Loan Documents, the ABL Loan Documents and the Second Lien Notes
Documents; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens, subject to the
Second Lien Intercreditor Agreement, in favor of the Administrative Agent, the
ABL Administrative Agent and the Second Lien Notes Representative; (c) engage in
any business or activity or own any assets other than (i) holding the Equity
Interest of Alta Holdings and Alta Enterprises; and (ii) performing its
obligations and activities incidental thereto under the Loan Documents, the ABL
Loan Documents and the Second Lien Notes Documents; (d) consolidate with or
merge with or into, or convey, transfer or lease all or substantially all its
assets to, any Person; (e) sell or otherwise dispose of any Equity Interests of
Alta Enterprises or Alta Holdings; or (f) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

 

Article VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

 

83

 

 

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or waiver hereunder or thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03, 5.05, 5.08, 5.09, 5.10 or 5.11
or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of fifteen (15) days after the earlier of
(i) the Borrowers obtaining actual knowledge of such defaults and (ii) notice
thereof from the Administrative Agent to the Borrowers (which notice will be
given at the request of any Lender);

 

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable and all applicable grace periods
thereunder shall have expired;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

84

 

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 shall be rendered against any Loan Party or any combination
thereof and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of any Loan Party in an
aggregate amount exceeding $2,500,000 for all periods;

 

(m) a Change in Control shall occur;

 

(n) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document if the
failure continues beyond any period of grace provided for in the applicable
Collateral Document, or any Collateral Document granting a Lien shall for any
reason fail to create a valid and perfected first priority security interest in
any material Collateral purported to be covered thereby or subordination to be
created thereunder, except as permitted by the terms of this Agreement or any
Collateral Document, and in each case except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates representing securities pledged under the
Collateral Documents and except to the extent that such loss is covered by a
lender’s title insurance policy and the related insurer promptly after such loss
shall have acknowledged in writing that such loss is covered by such title
insurance policy;

 

(o) any material provision of any other Loan Document for any reason ceases to
be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

(p) the cancellation or termination of any franchise agreement of any Borrower
with Hyster-Yale Group, Inc. or Volvo Construction Equipment, NA (collectively,
the “Material OEMs”), unless such Borrower has entered into replacement
franchise agreements within 90 days of such cancellation or termination (i) with
another OEM of comparable business value to the Material OEMs, and (ii) upon
similar terms and conditions to the agreements cancelled or terminated with the
Material OEMs, including volume, exclusivity and other requirements, each of
which shall be acceptable in form and substance to the Administrative Agent in
its Permitted Discretion; or

 

(q) (i) an Event of Default (as defined in the ABL Credit Agreement on the
Effective Date, subject to any Subsequent Definition thereof) shall occur and be
continuing under the ABL Credit Agreement, (ii) the ABL Credit Agreement is
terminated, (iii) for any reason the ABL Credit Agreement ceases to be in full
force and effect, or ceases to be binding on the Borrowers, (iv) for any reason,
JPMCB is no longer a Lender under the ABL Credit Agreement, or (v) for any
reason, JPMCB is not the ABL Administrative Agent; or

 

85

 

 

(r) any Subordination Agreement or Intercreditor Agreement shall fail to remain
in full force or effect, or any event of default shall have occurred under any
Subordination Agreement or Intercreditor Agreement, or any action shall be taken
to discontinue or to assert the invalidity or unenforceability of any provision
of any Subordination Agreement or Intercreditor Agreement;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers,
and (iii) exercise any rights and remedies provided to the Administrative Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC. In case of any event with respect to the Borrowers described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers and
the Administrative Agent may exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

Article VIII

The Administrative Agent

 

Section 8.01. Authorization and Action.

 

(a) Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors and assigns to serve as the
administrative agent and collateral agent under the Loan Documents and each
Lender authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than within the
United States, each Lender hereby grants to the Administrative Agent any
required powers of attorney to execute and enforce any Collateral Document
governed by the laws of such jurisdiction on such Lender’s behalf. Without
limiting the foregoing, each Lender hereby authorizes the Administrative Agent
to execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

 

86

 

 

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower, any other Loan Party, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:

 

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, any other Secured Party or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby;

 

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of country, or
is required or deemed to hold any Collateral “on trust” pursuant to the
foregoing, the obligations and liabilities of the Administrative Agent to the
Secured Parties in its capacity as trustee shall be excluded to the fullest
extent permitted by applicable law; and

 

(iii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

 

87

 

 

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

(e) None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.03)
allowed in such judicial proceeding; and

 

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and, except solely to the extent of the
Borrowers’ rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrowers or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Secured Obligations provided under the Loan Documents, to have
agreed to the provisions of this Article.

 

88

 

 

Section 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

 

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

 

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrowers or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items (which on their face
purport to be such items) expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent, or (vi) the creation, perfection or priority of Liens on
the Collateral.

 

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

 

89

 

 

Section 8.03. Posting of Communications.

 

(a) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic system chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and each Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and each Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

 

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY
SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

 

(a) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s (as applicable) email address
to which the foregoing notice may be sent by electronic transmission and (ii)
that the foregoing notice may be sent to such email address.

 

90

 

 

(b) Each of the Lenders and each Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies.

 

(c) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

 

Section 8.04. The Administrative Agent Individually. With respect to its
Commitment and Loans, the Person serving as the Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, any Loan Party, any Subsidiary or any
Affiliate of any of the foregoing as if such Person was not acting as the
Administrative Agent and without any duty to account therefor to the Lenders.

 

Section 8.05. Successor Administrative Agent.

 

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower Representative, whether
or not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York or an Affiliate of any such bank. In either
case, such appointment shall be subject to the prior written approval of the
Borrower Representative (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

 

91

 

 

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower
Representative, whereupon, on the date of effectiveness of such resignation
stated in such notice, (i) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Security Document, including any
action required to maintain the perfection of any such security interest), and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article, Section 2.17(d) and Section
9.03, as well as any exculpatory, reimbursement and indemnification provisions
set forth in any other Loan Document, shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent
and in respect of the matters referred to in the proviso under clause (a) above.

 

Section 8.06. Acknowledgements of Lenders.

 

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent, any Documentation Agent, or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Syndication
Agent, any Co-Documentation Agent, or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrowers and their respective
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan document pursuant to which it shall have become a Lender
hereunder.

 

92

 

 

(c) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

 

Section 8.07. Collateral Matters.

 

(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

 

(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

 

93

 

 

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate or release any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(d). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.

 

Section 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

94

 

 

Section 8.09. Certain ERISA Matters.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans the Commitments and this Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of any Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger, any
Syndication Agent, any Documentation Agent or any of their respective Affiliates
is a fiduciary with respect to the Collateral or the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

 

95

 

 

(b) The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Loan
Documents, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Section 8.10. Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

Article IX

Miscellaneous

 

Section 9.01. Notices.

 

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

(i) if to the Borrowers, to it at 13211 Merriman Rd, Livonia, Michigan
48150-1826, Attention: President (Facsimile No. 248-449-6701).

 

(ii) if to the Administrative Agent:

 

JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor L2
Suite IL1-0480
Chicago, IL, 60603-2300
Attention: Omolola Eneh
Phone No: 1-312-954-1007
Email: omolola.eneh@chase.com

 

With copy(s) to:

JPMorgan Chase Bank, N.A.
Middle Market Servicing
10 South Dearborn, Floor L2
Suite IL1-0480
Chicago, IL, 60603-2300
Attention: Commercial Banking Group
Fax No: (844) 490-5663
Email: jpm.agency.cri@jpmorgan.com
jpm.agency.servicing.1@jpmorgan.com

 

96

 

 

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (B) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(C) delivered through Electronic Systems or Approved Electronic Platforms, as
applicable, to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance certificates delivered pursuant to Section 5.01 unless otherwise
agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent and the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by using Electronic Systems or Approved
Electronic Platforms, as applicable, pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise proscribes, all
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if not
given during the normal business hours of the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

 

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

 

Section 9.02. Waivers; Amendments.

 

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Event of Default, regardless of
whether the Administrative Agent, any Lender may have had notice or knowledge of
such Event of Default at the time.

 

97

 

 

(b) Subject to Section 2.13(c) and Section 9.02(c) below, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders (or by the Administrative Agent on behalf of the Required
Lenders with the consent of the Required Lenders) or, (ii) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent (with the consent of the Required Lenders) and
the Loan Party or Loan Parties that are parties thereto; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce or forgive the principal amount of any Loan
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees or other amounts payable hereunder, without the written consent of each
Lender directly affected thereby (other than as specified in Section 2.12(d)),
(iii) postpone any scheduled date of payment of the principal amount of any Loan
(other than any reduction of the amount of, or any extension of the payment date
for, the mandatory prepayments required under Section 2.10, in each case which
shall only require the approval of the Required Lenders) or any date for the
payment of any interest, fees or other Obligations payable hereunder, or
otherwise reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date of expiration of any Commitment, without the written consent
of each Lender directly affected thereby, (iv) change Section 2.17(b) or (c) in
a manner that would alter the manner in which payments are shared, without the
written consent of each Lender other than as permitted hereunder (provided that
it being understood and agreed that (x) any increase in the total Commitments
and related modifications approved by each Lender increasing any of its
Commitments and by the Required Lenders shall not be deemed to alter the manner
in which payments are shared or alter any other pro rata sharing of payments and
(y) any “amend-and-extend” transaction that extends any applicable maturity or
termination date only for those Lenders that agree to such an extension (which
extension may include increased pricing and fees for such extending Lenders, and
which extension shall not apply to those Lenders that do not approve such
extension) shall not be deemed to alter the manner in which payments are shared
or alter any other pro rata sharing of payments), (v) change any of the
provisions of this Section or the definition of “Required Lenders”, or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release all or substantially all of the Guarantors from their
obligation under the Loan Party Guaranty (except as otherwise permitted herein
or in the other Loan Documents), without the written consent of each Lender, or
(vii) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral or subordinate the
Lien of the Administrative Agent on all or substantially all of the Collateral,
in each case without the written consent of each Lender (other than a Defaulting
Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments and other transactions entered into pursuant to Section 9.04 or
Section 2.08. Notwithstanding the above, the Administrative Agent may (and each
of the Lenders and each Secured Party by accepting the benefits of the
Collateral hereby authorizes the Administrative Agent to) enter into the First
Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement and the
Collateral Documents (including any additional Collateral Documents at any time)
and any intercreditors with floor plan lenders and any amendments or other
modifications thereof as determined by Administrative Agent, in each case that
are not contrary to the terms of this Agreement.

 

98

 

 

(c) The Lenders hereby irrevocably authorize the Administrative Agent to, and
the Administrative Agent hereby agrees with the Borrowers that it shall (so long
as no Event of Default has occurred and is continuing), release any Liens
granted to the Administrative Agent by the Loan Parties on any Collateral (i)
upon the Payment in Full (other than payment and satisfaction of Unliquidated
Obligations), (ii) constituting property being sold or disposed of if the
Borrowers certify to the Administrative Agent that the sale or disposition is
made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to any Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral and the
Administrative Agent shall not be required to execute any such release on terms
which, in the Administrative Agent’s reasonable opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty.

 

(d) Notwithstanding Section 9.02(b), (i) this Agreement and any other Loan
Document may be amended with the written consent of the Required Lenders,
Lenders providing one or more additional credit facilities, the Administrative
Agent and the Borrowers (x) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and other extensions of credit hereunder and the accrued interest
and fees in respect thereof, (y) to reasonably and appropriately include the
Lenders holding such credit facilities in any determination of the Required
Lenders and (z) to make such other technical amendments as are reasonably deemed
appropriate by the Administrative Agent and the Borrowers in connection with the
foregoing, (ii) any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of one Class of
Lenders (but not of any other Class of Lenders) may be effected by an agreement
or agreements in writing entered into by the Administrative Agent, the Borrowers
and the requisite percentage in interest of the affected Class of Lenders that
would be required to consent thereto under this Section if such Class of Lenders
were the only Class of Lenders hereunder at the time and (iii) any waiver,
amendment or modification of any commitment letter or fee letter may be effected
by an agreement or agreements in writing entered into only by the parties
thereto.

 

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which will provide such consent and which is reasonably
satisfactory to the Borrowers, the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.16, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.15 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrowers, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and such parties are
participants), and (b) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to an be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.

 

99

 

 

(f) Notwithstanding anything to the contrary in this Section, if the
Administrative Agent and the Borrowers shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the Borrowers shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.

 

(g) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the Administrative Agent may, at any time and from time to time,
without the input or consent of any Lender or any Loan Party, prepare any
amendment to this Agreement or any other Loan Documents as may be necessary,
appropriate or desirable in the opinion of the Administrative Agent in order to
memorialize any deemed amendments effectuated by Section 5.11(b).

 

Section 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) The Borrowers shall jointly and severally pay (i) all reasonable out of
pocket expenses incurred by each of the Administrative Agent and its Affiliates,
including the reasonable fees, and documented disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks or Approved Electronica Platform) of the credit facilities provided
for herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated, and including without limitation costs and expenses incurred in
connection with appraisals (provided that the Borrowers shall be liable for the
cost of such appraisals only if such appraisals are required by applicable law
or regulation or required by the Administrative Agent after the occurrence and
during the continuance of an Event of Default or otherwise required hereunder or
any other Loan Document), insurance reviews, field examinations (internal and
external fees and charges, provided that, if no Event of Default has occurred
and is continuing, the Borrowers shall not be liable for the costs and expenses
of more than four floor plan field examinations in any Fiscal Year or more than
one such collateral field examination in any Fiscal Year), appraisals (provided
that, if no Event of Default has occurred and is continuing, the Borrowers shall
not be liable for the cost of more than two equipment and inventory appraisals
in any Fiscal Year or more than such real property appraisals determined to be
legally necessary by the Administrative Agent), filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens; sums paid or incurred to take any action required
of any Loan Party under the Loan Documents that such Loan Party fails to pay or
take; and costs and expenses of preserving and protecting the Collateral), and
(ii)  all reasonable out-of-pocket expenses incurred by the Administrative
Agent, or any Lender, including the fees, and documented disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

100

 

 

(b) The Borrowers, jointly and severally, shall indemnify the Administrative
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by such Loan Party for Taxes pursuant to Section 2.16, or (v)
any actual or prospective claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by any Loan
Party or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.

 

(c) Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent and each Related Party of any of the foregoing Persons (each, an “Agent
Indemnitee”) (to the extent not reimbursed by the Loan Parties and without
limiting the obligation of any Loan Party to do so), ratably according to their
respective Applicable Percentage in effect on the date on which indemnification
is sought under this Section (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentage immediately
prior to such date), from and against any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent
Indemnitee in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent Indemnitee under or in connection
with any of the foregoing; provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against such Agent Indemnitee in its capacity as such;
provided further that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the Payment in Full of the Secured Obligations.

 

101

 

 

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

Section 9.04. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A) the Borrowers; provided that, the Borrowers shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided further that no consent of the Borrowers shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and

 

102

 

 

(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, unless each of the Borrowers and the Administrative Agent otherwise
consent; provided that no such consent of the Borrowers shall be required if an
Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
unless otherwise agreed to by the Administrative Agent;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their affiliates, the Loan Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

 

(E) the assignee may not be a Loan Party, Borrower or any Affiliate of a Loan
Party.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

103

 

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, with
respect to clause (c), such company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (i) has not been established for the
primary purpose of acquiring any Loans or Commitments, (ii) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (iii) has assets greater than $25,000,000 and a significant part of
its activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.06(b), 2.17(c) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

104

 

 

(c) (i) Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, sell participations to one or more banks or other
entities, other than an Ineligible Institution (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant shall not be entitled to the benefits of Section
2.16 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees to comply with Section 2.16 as though it
were a Lender.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

105

 

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

Section 9.06. Counterparts; Integration; Effectiveness.

 

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York Uniform Electronic Transactions Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent.

 

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

106

 

 

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held, and other obligations at any
time owing, by such Lender or any such Affiliate, to or for the credit or the
account of any Loan Party against any and all of the Secured Obligations held by
such Lender or their respective Affiliates, irrespective of whether or not such
Lender or their respective Affiliates shall have made any demand under the Loan
Documents and although such obligations may be contingent or unmatured or are
owed to a branch office or Affiliate of such Lender different from the branch
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The applicable Lender or such
Affiliate shall notify the Borrower Representative and the Administrative Agent
of such setoff or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff or
application under this Section. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have.

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

 

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

 

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. federal
or New York state court sitting in New York, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

107

 

 

(d) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, trustees, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Loan Party and
its obligations, (g) with the prior consent of the Borrowers or (h) to the
extent such Information becomes (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers. For the purposes of this Section, “Information” means
all information received from any Borrower or any Person on any Borrower’s
behalf with respect to any Loan Party or any of its or their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Borrower or such
Person and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers or such Person after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information; provided, further, that information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry shall be excluded from
this definition of “Information”.

 

108

 

 

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

 

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

 

Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 9.16. Disclosure. Each Borrower and Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

 

Section 9.17. Dealer Access System. The Borrower Representative has requested
access to the Administrative Agent’s internet web based “Dealer Access System”
to permit borrower to access certain account information relating to the Loan
and to facilitate the making of any payments on the Loan by authorizing the
Administrative Agent to debit any one or more of the Borrower Representative’s
deposit accounts with the Administrative Agent or with such other financial
institutions as indicated by the Borrower Representative. In consideration for
the Administrative Agent’s granting to access to the Administrative Agent’s
Dealer Access System to view loan account information and make Loan payments,
the Borrower Representative acknowledges its responsibility for the security of
its passwords and other information necessary for access to the Administrative
Agent’s Dealer Access System and fully, finally, and forever releases and
discharges the Administrative Agent and its successors, assigns, directors,
officers, employees, agents, and representatives from any and all causes of
action, claims, debts, demands, and liabilities, of whatever kind or nature, in
law or equity, the Borrower Representative may now or hereafter have, in any way
relating to the Borrower Representative’s access to, or use of, or the
Administrative Agent’s suspension or termination of certain systems features of
the Administrative Agent’s Dealer Access System.

 

109

 

 

Section 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

Section 9.19. Amendment and Restatement.

 

(a) On the Effective Date the Existing Credit Agreement shall be amended,
restated and superseded in its entirety by this Agreement and the ABL Credit
Agreement collectively (the “ALTA Credit Agreements”).  The parties hereto
acknowledge and agree that (i) this Agreement, any promissory notes delivered
pursuant hereto and the other Loan Documents executed and delivered in
connection herewith do not constitute a novation or termination of the
“Obligations” (as defined in the Existing Credit Agreement) (the “Existing
Obligations”) under the Existing Credit Agreement or any of the “Loan Documents”
(as defined in the Existing Credit Agreement) as in effect prior to the
Effective Date and (x) the Obligations hereunder pertaining to any Floor Plan
Loans or the floor plan facility in general and (y) the ABL Obligations under
the ABL Agreement pertaining to any Revolving Loans (as such term is defined in
the ABL Credit Agreement) or the revolving loan facility in general are
collectively issued in exchange and replacement for such Existing Obligations
and (ii) such Existing Obligations are in all respects continuing and (x) to the
extent relating to any Floor Plan Loans or the floor plan facility in general
and (y) to the extent relating to any Revolving Loans or the revolving facility
in general shall collectively constitute Obligations or ABL Obligations, as
applicable, under the ALTA Credit Agreements with only the terms thereof being
modified as provided in the applicable ALTA Credit Agreement. Notwithstanding
anything herein to the contrary, in no event shall the Liens securing the
Existing Agreement or the obligations thereunder be deemed affected hereby or by
the ABL Credit Agreement, as applicable, it being the intent and agreement of
the Loan Parties and the ABL Loan Parties that, except as otherwise provided in
the Loan Documents and the ABL Loan Documents, as applicable, the Liens on the
collateral granted to secure the obligations of the existing loan parties in
connection with the Existing Agreement and the other “Loan Documents” (as
defined in the Existing Agreement), shall not be extinguished and shall remain
valid, binding and enforceable securing the obligations under the Existing
Agreement as amended and restated hereby and as amended and restated by the ABL
Credit Agreement collectively, and each other Loan Document, ABL Loan Document
and agreement evidencing all of any part of any Secured Obligations or any ABL
Obligations, as applicable.

 

(b) Notwithstanding the modifications effected by the ALTA Credit Agreements of
the representations, warranties and covenants of the Borrowers contained in the
Existing Credit Agreement, the Borrowers acknowledge and agree that any causes
of action or other rights created in favor of the Administrative Agent or any
Lender or its successors arising out of the representations and warranties of
the Borrowers contained in or delivered in connection with the Existing Credit
Agreement shall survive the execution, delivery and effectiveness of this
Agreement and/or the ABL Credit Agreement.

 

(c) All indemnification obligations of the Borrowers arising under the Existing
Credit Agreement (including any arising from a breach of the representations
thereunder) shall survive this amendment and restatement of the Existing Credit
Agreement.

 

110

 

 

(d) By its execution hereof, each Lender hereby (i) consents to the amendments
and amendments and restatements to be executed in connection herewith with
respect to any of the Collateral Documents delivered in connection with the
Existing Credit Agreement and any additional Collateral Documents to be executed
in connection herewith, all as in form and substance approved by the
Administrative Agent, and (ii) authorizes and directs the Administrative Agent
to enter into such amendments and amendments and restatements.

 

(e) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrowers and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(f) All parties hereto acknowledge and agree if the Effective Date does not
occur at or prior to 2:00 p.m., New York time, on Feburary 14, 2020, the
Existing Credit Agreement shall continue in full force and effect without
modification hereunder.

 

Section 9.20. Marketing Consent. The Borrowers hereby authorize JPMCB and its
affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, but without any prior approval by any Borrower, to include the
Borrowers’ name and logo in advertising slicks posted on its internet site, in
pitchbooks or sent in mailings to prospective customers and to give such other
publicity to this Agreement as each may from time to time determine in its sole
discretion. Notwithstanding the foregoing, the JPMCB Parties shall not publish
the Borrowers’ name in a newspaper or magazine without obtaining the Borrowers’
prior written approval. The foregoing authorization shall remain in effect
unless the Borrower Representative notifies JPMCB in writing that such
authorization is revoked.

 

Section 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Section 9.22. No Fiduciary Duty, etc. Each Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrowers with respect to the Loan
Documents and the transaction contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, any Borrower or any other
person. Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, each Borrower acknowledges and agrees that no Credit Party is
advising any Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrowers shall consult with their
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Credit Parties shall have no responsibility or liability to any Borrower
with respect thereto.

 

111

 

 

Each Borrower further acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which the Borrowers may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

In addition, each Borrower acknowledges and agrees, and acknowledges its
subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrowers may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrowers in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to any Borrower, confidential
information obtained from other companies.

 

Section 9.23. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

[Signature Pages Follow]

 

112

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  B. RILEY PRINCIPAL MERGER CORP., to be known as   ALTA EQUIPMENT GROUP INC.  
      By: /s/ Daniel Shribman   Name: Daniel Shribman   Title: Chief Financial
Officer         ALTA EQUIPMENT HOLDINGS, INC.         By: /s/ Ryan Greenawalt  
Name: Ryan Greenawalt   Title: President

 

  ALTA ENTERPRISES, LLC   ALTA CONSTRUCTION EQUIPMENT ILLINOIS, LLC   ALTA
INDUSTRIAL EQUIPMENT MICHIGAN, LLC   ALTA HEAVY EQUIPMENT SERVICES, LLC   ALTA
INDUSTRIAL EQUIPMENT COMPANY, L.L.C.   ALTA CONSTRUCTION EQUIPMENT, L.L.C.  
NITCO, LLC   ALTA CONSTRUCTION EQUIPMENT FLORIDA, LLC         By: /s/ Ryan
Greenawalt   Name: Ryan Greenawalt   Title: Manager     of each of the above, on
behalf of each of the above

 

Signature Page to Fifth Amended and Restated Floor Plan First Lien Credit
Agreement

 

 

 

 

  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent        
By: /s/ Frederick B. Varhula   Name: Frederick B. Varhula   Title: Authorized
Officer

 

Signature Page to Fifth Amended and Restated Floor Plan First Lien Credit
Agreement

 

 

 

 

Commitment Schedule

 

Lender   Floor Plan Commitment JPMorgan Chase Bank, N.A.   $40,000,000          
                                Total:   $40,000,000

  

 

 

 

SCHEDULES

 

to

 



FIFTH AMENDED AND RESTATED FLOOR PLAN FIRST LIEN CREDIT AGREEMENT



 

dated as of

 

February 3, 2020

 

among

 

B. RILEY PRINCIPAL MERGER CORP. (to be renamed ALTA EQUIPMENT GROUP INC.),

ALTA EQUIPMENT HOLDINGS, INC.,

ALTA ENTERPRISES, LLC,

ALTA CONSTRUCTION EQUIPMENT ILLINOIS, LLC,

ALTA HEAVY EQUIPMENT SERVICES, LLC,

ALTA INDUSTRIAL EQUIPMENT MICHIGAN, LLC,

ALTA CONSTRUCTION EQUIPMENT, L.L.C.

ALTA INDUSTRIAL EQUIPMENT COMPANY, L.L.C.,

NITCO, LLC,

and

ALTA CONSTRUCTION EQUIPMENT FLORIDA, LLC,

as Borrowers

 

The Lenders Party Thereto

 

and

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

___________________________

 

JPMORGAN CHASE BANK, N.A.,

as Sole Bookrunner and Sole Lead Arranger

 

Reference is made to the FIFTH AMENDED AND RESTATED FLOOR PLAN FIRST LIEN CREDIT
AGREEMENT identified above (the “Agreement”). Unless otherwise defined, or the
context otherwise clearly requires, terms defined in the Agreement shall have
such meanings when used herein.

 

 

 

 

Table of Contents

 

SCHEDULE 3.05  PROPERTIES 1     SCHEDULE 3.06  DISCLOSED MATTERS 3     SCHEDULE
3.17  SUBORDINATED DEBT DOCUMENTS 4     SCHEDULE 3.21  MATERIAL AGREEMENTS 6    
SCHEDULE 3.22  CAPITALIZATION AND SUBSIDIARIES 8     SCHEDULE 3.25  SECOND LIEN
LOAN DOCUMENTS 9     SCHEDULE 3.28  INSURANCE 14     SCHEDULE 3.30  B. RILEY
MERGER / EQUITY TRANSACTIONS 15     SCHEDULE 6.01  EXISTING INDEBTEDNESS 18    
SCHEDULE 6.02  EXISTING LIENS 21     SCHEDULE 6.04  EXISTING INVESTMENTS 29    
SCHEDULE 6.13(a)  FIXED CHARGE COVERAGE RATIO 30

 



Schedule-i

 

 

SCHEDULE 3.05

PROPERTIES

 

Loan Party Property Address Owned or Leased Alta Enterprises, LLC 6 Jonspin Road
Wilmington, Massachusetts Leased 1400 McGregor Way, Unit 6, Traverse City,
Michigan Leased Alta Construction Equipment Illinois, LLC 613 E. Stevenson Road,
Ottawa, Illinois Leased 2500 Westward Dr. #2 and 2504 Westward Dr., Spring
Grove, IL Leased 5000 Industrial HWY, Gary, IN 46406-1122 Leased 1035 Wylie
Drive, Bloomington, Illinois 61704 Leased Alta Heavy Equipment Services, LLC
None. N/A Alta Industrial Equipment Michigan, LLC, 6337 Jomar Court, Lansing,
Michigan Leased 13211 Merriman Rd., Livonia, Michigan Leased 2470 W. Columbia,
Battle Creek, Michigan Leased 4716 Talon Ct. SE, Kentwood, Michigan Leased 5920
Grand Haven Road, Muskegon, Michigan Leased 28855 Smith Road, Romulus, Michigan
Leased 1524 Champagne, Saginaw, MI Leased 7500 E. 15 Mile, Sterling Heights,
Michigan Leased 9433 Riley St., Zeeland, Michigan Leased 3502 W. McGill St.,
South Bend, Indiana Leased 2308 Clay Street, Elkhart, Indiana Leased 517 Dale
Avenue, Mancelona, Michigan Leased Alta Construction Equipment, L.L.C. 56195
Pontiac Trail, New Hudson, Michigan Leased 3283 S. Dort Hwy, Burton, Michigan
Leased 5100-5160 Loraine Street, Detroit, Michigan Leased 8840 Byron Commerce DR
SW, Byron Twp., Michigan Leased 1061 Stepke Court, Traverse City, Michigan
Leased 3725 Old US Hwy 27 S., Gaylord, Michigan Leased

 



Schedule-1

 

 

Alta Industrial Equipment Company, L.L.C. 1901 Albright, Montgomery, Illinois
Leased 625 District Drive, Itasca, Illinois Leased 150 State Street, Calumet
City, Illinois Leased 1049 Lily Cache Lane, Bolingbrook, Illinois Leased NITCO,
LLC 114 Hall Street, Concord, New Hampshire Leased 230 Cherry Street,
Shrewsbury, Massachusetts Leased 6 Jonspin Road Wilmington, Massachusetts Leased
150 N. Plains Industrial Road, Wallingford, Connecticut Leased 23 Foss Road,
Lewiston, ME 04240 Leased 3 Chalet Road (Route 44), Middleboro, Massachusetts
Leased 2820 Curry Road, Schenectady, New York Leased 6847 Ellicott Drive, East
Syracuse, New York Leased 241 Paul Road, Rochester, New York Leased 4381 Walden
Avenue, Lancaster, New York Leased 33B Commerce Avenue, South Burlington,
Vermont Leased 535 Vestal Parkway West, Vestal, New York Leased Alta
Construction Equipment Florida, LLC 5151 Dr. Martin Luther King Blvd, Ft. Myers,
Florida Leased 5210 Reese Road, Davie, Florida Leased 8418 Palm River Road,
Tampa, Florida Leased 8750 Phillips Highway, Jacksonville, Florida Leased Lot 4,
Block 1 Nesbitt’s & Crawford’s Subdivision adjacent to 8750 Phillips Highway,
Jacksonville, Florida Leased. 539 SW Arrowhead Terrace, Lake City, Florida
Leased 9601 Boggy Creek Road, Orlando, Florida Leased 6100-6144 N.W. 74th
Avenue, Miami, Florida Leased 9701 S. John Young Parkway, Orlando, Florida
Leased Suite 120-G & H, 595 Bay Isles Road, Longboat Key, Florida Leased



Alta Equipment Group Inc. None. N/A Alta Equipment Holdings, Inc. None. N/A

 



Schedule-2

 



 

SCHEDULE 3.06

DISCLOSED MATTERS

 

None.

 



Schedule-3

 



 

SCHEDULE 3.17

SUBORDINATED DEBT DOCUMENTS 

 

1.Marysa L. Greenawalt Separate Property Trust UAD 7/9/2009, which will be paid
off and terminated on the Effective Date.

a.Unsecured Subordinated Non-Negotiable Promissory Note dated as of December 27,
2017 issued to Marysa L. Greenawalt Separate Property Trust UAD 7/9/2009 by Alta
Enterprises, LLC.

b.Subordination Agreement dated as of December 27, 2017 by and among Marysa L.
Greenawalt Separate Property Trust UAD 7/9/2009, Alta Enterprises, LLC, the ABL
Administrative Agent, and Goldman Sachs Specialty Lending Group, L.P., as the
Second Lien Notes Representative.

 

2.Nathan G. Greenawalt Separate Property Trust UAD 6/17/2009, which will be paid
off and terminated on the Effective Date.

a.Unsecured Subordinated Non-Negotiable Promissory Note dated as of December 27,
2017 issued to Nathan G. Greenawalt Separate Property Trust UAD 6/17/2009 by
Alta Enterprises, LLC.

b.Subordination Agreement dated as of December 27, 2017 by and among Nathan G.
Greenawalt Separate Property Trust UAD 6/17/2009, Alta Enterprises, LLC, the ABL
Administrative Agent, and Goldman Sachs Specialty Lending Group, L.P., as the
Second Lien Notes Representative.

 

3.Darrin J. Greenawalt Separate Property Trust, which will be paid off and
terminated on the Effective Date.

a.Unsecured Subordinated Non-Negotiable Promissory Note dated as of December 27,
2017 issued to Darrin J. Greenawalt Separate Property Trust by Alta Enterprises,
LLC.

b.Subordination Agreement dated as of December 27, 2017 by and among Darrin J.
Greenawalt Separate Property Trust, Alta Enterprises, LLC,the ABL Administrative
Agent, and Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative.

 

4.Greenawalt QSST TRUST, which will be paid off and terminated on the Effective
Date.

a.Subordination Agreement dated as of December 27, 2017 by and among Greenawalt
QSST TRUST, Alta Enterprises, LLC, the ABL Administrative Agent, and Goldman
Sachs Specialty Lending Group, L.P., as the Second Lien Notes Representative.

b.Unsecured Subordinated Non-Negotiable Promissory Note dated as of December 27,
2017 issued to Greenawalt QSST TRUST FBO Darrin J. Greenawalt by Alta
Enterprises, LLC.

c.Unsecured Subordinated Non-Negotiable Promissory Note dated as of December 27,
2017 issued to Greenawalt QSST TRUST FBO Marysa L. Greenawalt by Alta
Enterprises, LLC.

d.Unsecured Subordinated Non-Negotiable Promissory Note dated as of December 27,
2017 issued to Greenawalt QSST TRUST FBO Nathan G. Greenawalt by Alta
Enterprises, LLC.

 

5.Amended and Restated ABL First Lien Intercompany Subordination Agreement
entered into on or prior to the Effective Date by Loan Parties in favor of the
ABL Administrative Agent.

 

6.Intercompany Subordination Agreement dated as of December 27, 2017 by and
among Alta Enterprises, LLC, a Michigan limited liability company, Alta
Construction Equipment Illinois, LLC, a Michigan limited liability company, Alta
Heavy Equipment Services, LLC, a Michigan limited liability company, Alta
Industrial Equipment Michigan, LLC, a Michigan limited liability company, Alta
Construction Equipment, L.L.C., a Michigan limited liability company, Alta
Industrial Equipment Company, L.L.C., a Michigan limited liability company in
favor of Goldman Sachs Specialty Lending Group, L.P, which will be terminated on
the Effective Date.

 



Schedule-4

 

 

7.Intercompany Subordination Agreement entered into on or prior to the Effective
Date by the Loan Parties in favor of the Second Lien Notes Representative.

  

8.Amended and Restated Floor Plan First Lien Intercompany Subordination
Agreement entered into on or prior to the Effective Date by and between the
Administrative Agent and Loan Parties.

 

9.Due to the Loan Parties’ shared banking relationship, each Loan Party
generates intercompany due to or due from balances. Intercompany due to and due
from balances at 11/30/19 were as follows:

 

Operating company 12/31/19 intercompany due to balance 12/31/19 intercompany due
from balance Alta Enterprises $0 $24,543,687 Alta Equipment Company Michigan,
LLC $24,543,687 $101,085,388 Alta Construction Equipment, LLC $39,411,395
$112,911 Alta Industrial Equipment Company, LLC $1,203,224 $7,401 Alta
Construction Equipment Illinois, LLC $36,659,714 $6,445,820 Alta Heavy Equipment
Services $4,642,009 $4,642,009 Nitco, LLC. $30,377,187 $0 Total $136,837,216
$136,837,216

 



Schedule-5

 

 

SCHEDULE 3.21

MATERIAL AGREEMENTS

 

1.The following contracts with Volvo Construction Equipment North America, Inc.:



a.Dealer Agreement dated February 2, 2010, between Volvo Construction Equipment
North America, Inc. and Alta Construction Equipment, L.L.C.;

b.Dealer Agreement dated January 5, 2018, by and between Volvo Construction
Equipment North America, LLC and Alta Construction Equipment Illinois, LLC
(Illinois); and

c.Dealer Agreement dated January 5, 2018, by and between Volvo Construction
Equipment North America, LLC and Alta Construction Equipment Illinois, LLC
(Indiana).

 

2.Dealer Agreement dated April 29, 2019 by and between Hyster-Yale Group, Inc.
and Alta Enterprises, LLC, Alta Industrial Equipment Michigan, LLC, Alta
Industrial Equipment Company, LLC, and NITCO, LLC.

 

3.The following contracts with Takeuchi Manufacturing (U.S.), LTD.:



a.Dealer Agreement dated March 2, 2018 between Alta Construction Equipment, LLC
and Takeuchi Manufacturing (U.S.), LTD.;

b.Sales Terms and Condition dated January 1, 2016 between Takeuchi Mfg. (U.S.)
Ltd. And Alta Equipment;

c.Dealer Agreement dated in 2018, by and between Alta Construction Equipment
Illinois, LLC and Takeuchi Mfg. (U.S.) Ltd.; and

d.Alta Equipment New Territory Proposal (Illinois) dated June 1, 2018, by
Takeuchi Mfg. (U.S.) Ltd.

 

4.The following Contracts with JCB, Inc.:



a.JCB Access Agreement (CT) dated October 2, 2017 between JCB, Inc. and NITCO
(as successor to Northland Industrial Trucking Co. Inc.);

b.Construction Agreement dated April 20, 2016 between JCB, Inc. and NITCO (as
successor to Northland Industrial Trucking Co. Inc.);

c.JCB Access Agreement (MA) dated October 2, 2017 between JCB, Inc. and NITCO
(as successor to Northland Industrial Trucking Co. Inc.);

d.Construction Agreement dated in 2013 between JCB, Inc. and NITCO (as successor
to Northland Industrial Trucking Co. Inc.);

e.JCB Access Agreement (ME) dated October 2, 2017 between JCB, Inc. and NITCO
(as successor to Northland Industrial Trucking Co. Inc.);

f.JCB Access Agreement (NH) dated October 2, 2017 between JCB, Inc. and NITCO
(as successor to Northland Industrial Trucking Co. Inc.); and

g.JCB Access Agreement (RI) dated October 2, 2017 between JCB, Inc. and NITCO
(as successor to Northland Industrial Trucking Co. Inc.)

 



Schedule-6

 

 

5.The following material dealer agreements were, are or will be assigned from
Flagler Construction Equipment, LLC or FlaglerCE Holdings, LLC to Alta
Construction Equipment Florida, LLC upon the consummation of the Flagler
Acquisition, or new agreements will be entered into by Alta Construction
Equipment Florida, LLC on or after the consummation of the Flagler Acquisition:





a.The following Contracts with Cummins Inc.:

i.Dealership Agreement, between Cummins Inc. and Flagler Construction Equipment,
LLC, 8750 Philips Highway, Jacksonville, FL 32256, dated December 6, 2017;

ii.Dealership Agreement, between Cummins Inc. and Flagler Construction
Equipment, LLC, 5151 Martin Luther King Jr. Boulevard, Fort Meyers, FL 33905,
dated December 6, 2017;

iii.Dealership Agreement, between Cummins Inc. and Flagler Construction
Equipment, LLC, 9601 Boggy Creek Road, Orlando, FL 32824, dated December 6,
2017;

iv.Dealership Agreement, between Cummins Inc. and Flagler Construction
Equipment, LLC, 8418 Palm River Road, Tampa, FL 33619, dated December 6, 2017;
and

v.Dealership Agreement, between Cummins Inc. and Flagler Construction Equipment,
LLC, 5210 Reese Road, Davie, FL 33314, dated December 6, 2017.





b.Dealer Agreement between Kolberg-Pioneer, Inc., Johnson Crushers
International, Inc., Astec Mobile Screens, Inc., and Flagler Construction
Equipment, 8418 Palm River Road, Tampa, FL 33619, dated December 20, 2018 and
Addendum.



c.Dealer Sales and Service Agreement between Volvo Construction Equipment North
America, Inc. and Flagler Construction Equipment, LLC, 8418 Palm River Road,
Tampa, FL 33619, dated August 22, 2019



d.The following Contracts with Takeuchi Mfg. (US), Ltd.:





i.Warranty Terms and Conditions, between Takeuchi Manufacturing (U.S.), Ltd. and
Flagler Construction Equipment, LLC, dated January 16, 2017, effective January
1, 2017;

ii.Warranty Terms and Conditions, between Takeuchi Manufacturing (U.S.), Ltd.
and FlaglerCE Holdings, LLC, dated January 28, 2019;

iii.Sales Terms and Conditions, between Takeuchi Manufacturing (U.S.), Ltd. and
Flagler Construction Equipment, LLC, dated January 16, 2017, effective January
1, 2017;

iv.Dealer Agreement, between Takeuchi Manufacturing (U.S.) Ltd and Flagler
Construction Equipment, LLC, dated February 17, 2017; and

v.Individual Guaranty, between Takeuchi Manufacturing (U.S.) Ltd. (as Secured
Party) and Thomas Holmes (as Guarantor).





 

6.The following dealer agreements were, are or will be assigned from Liftech
Equipment Companies, Inc. to NITCO, LLC upon the consummation of the Liftech
Acquisition, or new agreements will be entered into by NITCO, LLC on or after
the consummation of the Liftech Acquisition:



a.Sales & Service Distributor Agreement by and between Doosan Infracore Portable
Power and Liftech Equipment Companies, Inc. dated as of April 1, 2019.

b.Dealer Agreement by and between Hyster-Yale Group, Inc. and Liftech Equipment
Companies, Inc. dated as of April 1, 2016.

c.Authorized North American Distributor Agreement by and between Trackmobile LLC
and Liftech Equipment Companies, Inc. dated as of April 16, 2018.

d.Dealership Agreement (Massachusetts) by and between JCB Inc. and Liftech
Equipment Companies, Inc. dated as of October 30, 2017.

e.Dealership Agreement (New York) by and between JCB Inc. and Liftech Equipment
Companies, Inc. dated as of October 30, 2017.

f.Dealership Agreement (Vermont) by and between JCB Inc. and Liftech Equipment
Companies, Inc. dated as of October 30, 2017.

g.Dealer Agreement by and between Mariotti USA Inc. and Liftech Equipment
Companies, Inc. dated as of April 19, 2016.

h.Distributor Sales and Service Agreement dated June 6, 2005 by and between
Liftech Equipment Companies, Inc. and JLG Industries, Inc.  i.Authorized North
American Distributor Agreement by and between Zephir SPA and Liftech Equipment
Companies, Inc. dated as of December 15, 2017.



 



Schedule-7

 

 

SCHEDULE 3.22

CAPITALIZATION AND SUBSIDIARIES

 

Subsidiaries of Alta Group:

 

Subsidiary Ownership Type of Entity Alta Equipment Holdings, Inc. 100% owned by
Alta Group C Corporation Alta Enterprises, LLC

68.33% owned by Alta Group

31.67% owned by Alta Equipment Holdings, Inc.

Limited Liability Company Alta Construction Equipment Illinois, LLC 100% owned
by Alta Enterprises, LLC Limited Liability Company Alta Heavy Equipment
Services, LLC 100% owned by Alta Enterprises, LLC Limited Liability Company Alta
Industrial Equipment Michigan, LLC 100% owned by Alta Enterprises, LLC Limited
Liability Company Alta Construction Equipment, L.L.C. 100% owned by Alta
Enterprises, LLC Limited Liability Company Alta Industrial Equipment Company,
L.L.C. 100% owned by Alta Enterprises, LLC Limited Liability Company NITCO, LLC
100% owned by Alta Enterprises, LLC Limited Liability Company Alta Construction
Equipment Florida, LLC 100% owned by Alta Enterprises, LLC Limited Liability
Company

 

Equity Interest of Alta Group:

 

Loan Party Equity Interest Type of Entity Alta Group

33.9% to 47.04% by Public Stockholders

20.45% to 16.38% by Initial Stockholders and Affiliates

11.71% to 14.62% by Non-Affiliate PIPE Investors

24.87% to 31.04% by Alta Equityholders

C Corporation

 



Schedule-8

 

 



SCHEDULE 3.25

SECOND LIEN LOAN DOCUMENTS

 

MSD Documents:

 

I. NOTE PURCHASE AGREEMENT DOCUMENTS

1. Note Purchase Agreement

Schedules

Commitment Schedule

Schedule 1.01(A) Principal Office

Schedule 3.05 Notes Parties

Schedule 3.06 Disclosed Matters

Schedule 3.17 Subordinated Indebtedness Documents

Schedule 3.20 Material Dealer Agreements

Schedule 3.21 Capitalization and Subsidiaries

Schedule 3.24 First Lien Loan Documents and Floor Plan Loan Documents



Schedule 3.27 Insurance

Schedule 3.29 B. Riley Merger/ Equity Transactions 

Schedule 6.01 Existing Indebtedness

Schedule 6.02 Existing Liens

Schedule 6.04 Existing Investments



Schedule 6.13(e) Historical EBITDA, Capital Expenditures and Fixed Charges

Exhibits

Exhibit A - Form of Assignment and Assumption

Exhibit B – Form of First Lien Intercreditor Agreement

Exhibit C - Form of Note

Exhibit D - Form of Funding Notice

2. Notes to be issued to the Purchasers

3. Pledge and Security Agreement

Schedules

Exhibit A – Notice Addresses; Information and Collateral Locations

Exhibit B – Deposit Accounts

Exhibit C – Letter of Credit Rights; Chattel Paper

Exhibit D – Intellectual Property Rights

Exhibit E – Titled Collateral

Exhibit F - Fixtures

Exhibit G – Pledged Collateral, Securities and Investment Property

Exhibit H – UCC filing locations

Exhibit I – Commercial Tort Claims

Exhibit J - Amendment

Annexes

Annex I - Assumption Agreement

4. Notes Party Guaranty

5. Intercompany Subordination Agreement

6. Trademark and Patent Security Agreement

7. Intercreditor Agreements with respect to vendor floor plan financings

(a)HYG Financial Services, Inc., formerly known as NMHG Financial Services, Inc.
d/b/a Hyster

(b)Takeuchi Mfg. Ltd.

(c)VFS US LLC

(d)Terex Financial Services, Inc.

(e)De Lage Landen Financial Services, Inc.

(f)Wells Fargo Commercial Distribution Finance, LLC

(g)PNC Equipment Finance LLC

8. First Lien Intercreditor Agreement

 



Schedule-9

 

 

II. OTHER COLLATERAL DOCUMENTS

1.Delivery of Capital Stock of each Subsidiary of each Notes Party, together
with instruments of transfer and undated stock powers endorsed in blank

2.UCC (or equivalent), tax lien, judgment lien, bankruptcy, litigation and IP
searches for each Notes Party

3. UCC-1 financing statements

4. Intercompany Subordination Agreement

5. Deposit Account Control Agreement

6. Collateral Access Agreements

 

III. LEGAL OPINIONS

1. Opinion of H&H, counsel to Notes Parties

 

IV. CORPORATE DOCUMENTS

1. Secretary’s Certificate for each Notes Party, attaching & certifying to:

(a)Resolutions

(b)Incumbency and signatures

(c)Organization Documents

(d)Good standing certificate

(e)Foreign good standing certificates, if applicable

 

V. MISCELLANEOUS CLOSING DOCUMENTS AND CERTIFICATES

1. Funding Notice and Letter of Direction, together with Funds Flow

2. Solvency Certificate

3. Vendor Floor Plan Financing Agreements/amendments

(a)HYG Financial Services, Inc., formerly known as NMHG Financial Services, Inc.
d/b/a Hyster

(b)VFS US LLC  (c)

Takeuchi Mfg. (US), Ltd.

(d)Terex Financial Services, Inc.

(e)De Lage Landen Financial Services, Inc.

(f)Wells Fargo Commercial Distribution Finance, LLC

(g)PNC

4. Officer’s certificate from a Financial Officer of Alta Group attaching and
certifying to:

 (a)Solvency (b)All conditions precedent to the closing of the Liftech
Acquisition and the Flagler Acquisition (in each case, other than payment of the
consideration) are satisfied upon the purchase of the Notes and the payment of
the consideration

(c)The Flagler Acquisition is consummated in accordance with the terms of the
Credit Agreement and all representations in Section 3.25 of the Credit Agreement
are true and correct

(d)The Liftech Acquisition is consummated in accordance with the terms of the
Credit Agreement and all representations in Section 3.26 of the Credit Agreement
are true and correct

(e)On the Effective Date and immediately after giving effect to the Transactions
contemplated to the occur on the Effective Date and the payment of all related
costs and expenses, the Issuers and their Subsidiaries have Availability of at
least $75,000,0000

(f)Copies of the Flagler Acquisition Documents

(g)Copies of the Liftech Acquisition Documents

(h)Copies of the B. Riley Merger/Equity Transaction Agreements

(i)Copies of all First Lien Loan Documents

(j)Copies of all Floor Plan Loan Documents

(k)Copies of any other vendor floor plan loan documents

 



Schedule-10

 

 

5. Financial Statements; Projections:

(a)the Historical Financial Statements

(b)pro forma consolidated and consolidating balance sheets of Issuers and their
Subsidiaries as of the Effective Date, and reflecting the transactions
contemplated by the Transactions in each to occur on or prior to the Effective
Date, which pro forma financial statements shall be in form and substance
satisfactory to the Required Purchasers

(c)the projections referred to in Section 3.04(b)

6.The corporate structure, capital structure and other material debt
instruments, material accounts and governing documents of the Issuers and their
Affiliates shall be acceptable to the Purchasers in their sole discretion

7.Certificates of insurance together with the endorsements thereto, in each
case, naming the Second Lien Notes Representative as additional insured and
lenders’ loss payee thereunder, and otherwise in compliance with the terms of
Section 5.05 of the Note Purchase Agreement.

8.Evidence from Egan Jones Rating Company that, after taking into account the
Transactions, the Rating on the Notes is at least BBB-

9. Administrative Questionnaire

10. Collateral Assignment of Business Interruption Insurance

11. Assignment of Representations and Warranties Insurance (Flagler)

12. Payment of all fees and expenses

13. USA Patriot Act/KYC and W-8 or W-9 Forms, as applicable, for each Notes
Party

 

VI. PAYOFF DOCUMENTS

1. Payoff Letters Regarding Subordinated Debt to Greenawalt Family

(a)Marysa L. Greenawalt Separate Property Trust UAD 7/9/2009

(b)Nathan G. Greenwalt Separate Property Trust UAD 6/17/2009

(c)Darrin J. Greenawalt Separate Property Trust

(d)Greenawalt QSST Trust

2. Return of Alta Equipment Company, Inc. Stock Certificates 15 and 16

3. Payoff Letters/Release/Terminations – Goldman Sachs

(a)Payoff Letter

(b)DACA Termination

(c)Termination of Trademark and Patent Security Agreement

(d)UCC-3s

i.20171227000660-2

ii.20171227000658-7

iii.20171227000662-0

iv.20171227000659-6

v.20171227000667-5

vi.20171227000665-7

vii.[NITCO Filing]

4. Payoff Letters with respect to Flagler and Liftech Acquisitions:

(a)VFS US LLC Payoff Letter  (b)

Red Iron Acceptance, LLC

5. W-9 for Alta Equipment Group Inc.

 



Schedule-11

 

 

VII. POST-CLOSING DELIVERABLES

1. UCC-3s with respect to Flagler and Liftech Acquisitions

 

Goldman Sachs Documents:1

 

1.Note Purchase Agreement (the “Goldman Note Purchase Agreement”), dated
December 27, 2017, by and among Alta Enterprises, LLC, Alta Construction
Equipment Illinois, LLC, Alta Heavy Equipment Services, LLC, Alta Industrial
Equipment Michigan, LLC, Alta Construction Equipment, L.L.C., Alta Industrial
Equipment Company, L.L.C., (collectively, as “Issuers”) the Purchasers (as
defined in the Goldman Note Purchase Agreement) party thereto, and Goldman Sachs
Specialty Lending Group, L.P., as the Second Lien Notes Representative, as
amended by that certain Joinder and Third Amendment to Note Purchase Agreement,
dated May 1, 2019, adding NITCO, LLC as an Issuer, by and among Issuers and
Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative, and as amended by that certain Joinder to Note Purchase
Agreement, dated February ___, 2020, adding Alta Construction Equipment Florida,
LLC as an Issuer, by and among Issuers and Goldman Sachs Specialty Lending
Group, L.P., as the Second Lien Notes Representative;

2.Consent and Joinder of Loan Agreement, dated May 1, 2019, by and among Alta
Enterprises, LLC, Alta Construction Equipment Illinois, LLC, Alta Heavy
Equipment Services, LLC, Alta Industrial Equipment Michigan, LLC, Alta
Construction Equipment, L.L.C., Alta Industrial Equipment Company, L.L.C., and
NITCO, LLC, and Goldman Sachs Specialty Lending Group, L.P., as the Second Lien
Notes Representative;

3.Promissory Note in the principal amount of $40,000,000.00 dated December 27,
2017 issued by the Issuers in favor of Goldman Sachs Specialty Lending Group,
L.P., as the Second Lien Notes Representative;

4.Secured Note in the principal amount of $3,500,000.00 dated April 13, 2018
issued by Issuers in favor of Goldman Sachs Specialty Lending Group, L.P., as
the Second Lien Notes Representative;

5.Secured Note in the principal amount of $5,000,000.00 dated July 31, 2018
issued by Issuers in favor of Goldman Sachs Specialty Lending Group, L.P., as
the Second Lien Notes Representative;

6.Delayed Draw Noted in the principal amount of $11,500,000 dated May 1, 2019
issued by Issuers in favor of Goldman Sachs Specialty Lending Group, L.P., as
the Second Lien Notes Representative;

7.Amended and Restated Second Lien Pledge and Security Agreement, dated May 1,
2019, by and among Issuers, and Goldman Sachs Specialty Lending Group, L.P., as
the Second Lien Notes Representative;

8.Guaranty dated December 27, 2017 by Issuers in favor of each of Goldman Sachs
Specialty Lending Group, L.P., as the Second Lien Notes Representative and the
Purchasers;

9.Patent and Trademark Security Agreement dated December 27, 2017 by Issuers in
favor of each of Goldman Sachs Specialty Lending Group, L.P., as the Second Lien
Notes Representative and the Purchasers;

10.Blocked Account Control Agreement dated December 27, 2017 by and among the
ABL Administrative Agent, Goldman Sachs Specialty Lending Group, L.P., as the
Second Lien Notes Representative, and JPMorgan Chase Bank, N.A., as the
Depositary, as amended;

11.Collateral Access Agreements dated December 27, 2017 by and between Alta
Industrial Real Estate Company, L.L.C. and Goldman Sachs Specialty Lending
Group, L.P., as the Second Lien Notes Representative;

12.Collateral Access Agreements dated December 27, 2017 by and between
Greenawalt, LLC and Goldman Sachs Specialty Lending Group, L.P., as the Second
Lien Notes Representative;

13.Collateral Access Agreements dated December 27, 2017 by and between Wixom,
L.L.C. and Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative;

  

 

 



1 The Indebtedness to Goldman Sachs Specialty Lending Group, L.P., as Notes
Representative, will be paid off and terminated in connection with the Closing.
The Liens filed by Goldman Sachs Specialty Lending Group, L.P., as Notes
Representative, will be terminated with on the Effective Date.

 



Schedule-12

 

 

14.

Collateral Assignment of Business Interruption Insurance Policy as Collateral
Security dated December 27, 2017 by Issuers in favor of Goldman Sachs Specialty
Lending Group, L.P., as the Second Lien Notes Representative;

15.Collateral Access Agreements dated May 1, 2019 by and between Northland Lift
LLC, a Delaware limited liability company, PICK IT UP SERIES and Goldman Sachs
Specialty Lending Group, L.P., as the Second Lien Notes Representative;

16.Collateral Access Agreements dated May 1, 2019 by and between Northland Lift
LLC, a Delaware limited liability company, DIG IT UP SERIES and Goldman Sachs
Specialty Lending Group, L.P., as the Second Lien Notes Representative;

17.Collateral Access Agreements dated May 1, 2019 by and between Northland Lift
LLC, a Delaware limited liability company, LIFT IT UP SERIES and Goldman Sachs
Specialty Lending Group, L.P., as the Second Lien Notes Representative;

18.Collateral Access Agreements, dated May 1, 2019, by and between Polito
Development Corporation, and Goldman Sachs Specialty Lending Group, L.P., as the
Second Lien Notes Representative;

19.Collateral Access Agreements, dated May 1, 2019, by and between Elmwood
Industrial Park, LLC, and Goldman Sachs Specialty Lending Group, L.P., as the
Second Lien Notes Representative;

20.Collateral Access Agreements, dated May 1, 2019, by and between Norma A.
Crowley and Paul Crowley, Trustees of Crowley Realty Nominee Trust Dated May 1,
1989, and Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative;

21.Irrevocable Proxy by each Issuer;

22.UCC financing statements in favor of Goldman Sachs Specialty Lending Group,
L.P., as the Second Lien Notes Representative;

23.Fee Letter dated December 27, 2017 by and among Issuers and Goldman Sachs
Specialty Lending Group, L.P., as the Second Lien Notes Representative;

24.Intercompany Subordination Agreement dated December 27, 2017 by Issuers in
favor of Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative for the Purchasers party to the Goldman Note Purchase Agreement;

25.Subordination Agreement dated December 27, 2017 by and among Marysa L.
Greenawalt Separate Property Trust UAD 7/9/2009, the ABL Administrative Agent,
and Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative;

26.Subordination Agreement dated December 27, 2017 by and among Nathan G.
Greenawalt Separate Property Trust UAD 6/17/2009, the ABL Administrative Agent,
and Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative;

27.Subordination Agreement dated December 27, 2017 by and among Darrin J.
Greenawalt Separate Property Trust, the ABL Administrative Agent, and Goldman
Sachs Specialty Lending Group, L.P., as the Second Lien Notes Representative;

28.Subordination Agreement dated December 27, 2017 by and among Greenawalt QSST
TR, the ABL Administrative Agent, and Goldman Sachs Specialty Lending Group,
L.P., as the Second Lien Notes Representative;

29.Collateral Assignment of Business Interruption Insurance Policy as Collateral
Security dated December 27, 2017 by Issuers in favor of Goldman Sachs Specialty
Lending Group, L.P., as the Second Lien Notes Representative;

30.Purchase Warrant issued by Alta Enterprises to Goldman Sachs & Co. LLC;

31.Intercreditor Agreement dated December 27, 2017 between the Administrate
Agent and Goldman Sachs Specialty Lending Group, L.P., as the Second Lien Notes
Representative, as amended;

32.Intercreditor Agreement dated December 27, 2017 by and among the ABL
Administrative Agent, Goldman Sachs Specialty Lending Group, L.P., as the Second
Lien Notes Representative, and HYG Financial Services, Inc., as amended;

33.Amended and Restated Intercreditor Agreement dated December 20, 2017 by and
among the ABL Administrative Agent, Goldman Sachs Specialty Lending Group, L.P.,
as the Second Lien Notes Representative, and VFS US LLC, as amended;

34.Intercreditor Agreement dated December 27, 2017 by and among the ABL
Administrative Agent, Goldman Sachs Specialty Lending Group, L.P., as the Second
Lien Notes Representative, and Terex Financial Services, Inc., as amended;

35.Intercreditor Agreement dated December 27, 2017 by and among the ABL
Administrative Agent, Goldman Sachs Specialty Lending Group, L.P., as the Second
Lien Notes Representative, and De Lage Landen Financial Services, Inc.;

36.Intercreditor Agreement dated October 9, 2019, by and among the ABL
Administrative Agent, Goldman Sachs Specialty Lending Group, L.P., as the Second
Lien Notes Representative, and PNC Equipment Finance, LLC; and

37.Any and all other agreements, instruments, documents and certificates
delivered pursuant to the Goldman Note Purchase Agreement.


 



Schedule-13

 

 

SCHEDULE 3.28

INSURANCE

 

See attached.

 



Schedule-14

 

 

SCHEDULE 3.30

 

B. RILEY MERGER / EQUITY TRANSACTIONS

 

B. Riley Merger/Equity Transactions

 

On December 12, 2019, B. Riley Principal Merger Corp., a Delaware corporation
(“BRPM”), and BRPM’s wholly-owned subsidiary BR Canyon Merger Sub Corp., a
Michigan corporation (“Merger Sub”), Alta Holdings and Ryan Greenawalt
(“Greenawalt”) entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which Merger Sub will merge with and into Alta
Holdings, the separate corporate existence of Merger Sub will thereupon cease,
and Alta Holdings will become a wholly-owned subsidiary of BRPM (collectively,
the “Acquisition”). Upon the closing of the Acquisition and on the Effective
Date BRPM will change its name to “Alta Equipment Group Inc.”

 

Upon consummation of the Merger, the holder of each share of common stock of
Alta Holdings will receive, in respect of such share, such holder’s pro rata the
portion of (a) 7,300,000 shares of common stock of BRPM (with an assumed value
of $10.00 / share), and (b) $10,050,000 in cash.

 

Subject to the terms and conditions set forth in the Merger Agreement and the
other B. Riley Merger/Equity Transaction Agreements, on the Effective Date BRPM
will pay off the existing Indebtedness of Alta Holdings and its Subsidiaries,
which is anticipated to be approximately $295 million, and Alta Holdings’s
equityholders, which include Greenawalt (the “Sellers”), will receive aggregate
consideration with a value equal to $119 million, which will consist of: (a) $43
million in cash, and (b) $76 million of shares of BRPM’s common stock, or
7,600,000 shares valued at $10.00 per share. Sponsor will forfeit 1,470,855
shares of Class B common stock (the “Founder Shares”) to BRPM for cancellation
upon the Effective Date.

 

BRPM will obtain the debt financing (as described below), (a) BRPM will have an
aggregate of at least $143 million of cash available from the trust account (the
“trust account”) established in connection with BRPM’s initial public offering
(the “IPO”) and from equity financing sources, and (b) Alta Group’s Consolidated
EBITDA less any noncash gains or losses on the sale of fixed or capital assets
offset for gains from the sale of fixed or capital assets calculated (i) at the
price at which the applicable Notes Party sold the applicable asset, minus (ii)
such Note Party’s initial purchase price of such asset (for the avoidance of
doubt, without reducing this clause (ii) for any depreciation or amortization
thereof) will be at least $79 million as measured for the Fiscal Year ended
December 31, 2019.

 

Pursuant to a forward purchase agreement, immediately prior to the Effective
Date, Sponsor or its Affiliate will purchase $25,000,000 of BRPM’s units at a
price of $10.00 per unit, or an aggregate of 2,500,000 units, each comprised of
one share of Class A common stock (the “forward purchase shares”) and one-half
of one warrant (the “forward purchase warrants”). The forward purchases will be
made regardless of whether any shares of Class A common stock are redeemed in
connection with Transactions (collectively, the “Equity Financing”).

 

In addition to the Equity Financing, BRPM has entered into subscription
agreements with institutional and accredited investors (the “PIPE investors”),
which include Affiliates of Sponsor, on December 12, 2019, pursuant to which
such investors will purchase, immediately prior to the Effective Date, an
aggregate of $35,000,000 of BRPM’s shares of Class A common stock at a price of
$10.00 per share, or an aggregate of 3,500,000 shares of Class A common stock
(the “PIPE Financing”), subject to certain conditions, including the approval of
the transactions contemplated herein. As an inducement to enter into the
subscription agreements, the PIPE investors that are not affiliated with Sponsor
will receive an aggregate of 142,895 additional shares of BRPM’s Class A common
stock and an aggregate of 1,018,125 of BRPM’s warrants, and, upon the Effective
Date, the Sponsor will forfeit an equal number of Founder Shares to BRPM for
cancellation and Sponsor or its Affiliates will transfer an equal number of
forward purchase warrants to BRPM.

 



Schedule-15

 

 

On the Effective Date, BRPM will acquire the Warrant to purchase membership
interest in Alta Enterprises from Goldman Sachs Lending Group L.P. for
$29,620,110.

 

On the Effective Date, BRPM will contribute the remaining IPO proceeds (which
the amount of such proceeds will be known after the redemption period closes) to
Alta Enterprises in exchange for limited liability company interests of Alta
Enterprises.

 

On the Effective Date, BRPM will transfer cash in the aggregate amount of
$2,950,000 to certain key employees of the Borrowers in connection with the
Acquisition and termination of the Alta Enterprises’s Equity Linked Incentive
Plan.

 

 On the Effective Date, BRPM will obtain credit facilities equal to an aggregate
of $310 million (the “Debt Financing”) for the purpose of financing the
repayment of existing Indebtedness of Alta Holdings and its Subsidiaries, a
portion of the consideration payable under the Merger Agreement, costs and
expenses incurred by the parties in connection with the Transactions and general
corporate expenditures. Such credit facilities will be comprised of a term loan
facility from the Second Lien Purchasers in an aggregate principal amount of
either $155 million or $165 million and an asset-based loan revolving credit
facility from the Lenders in an aggregate principal amount of up to $300
million, of which no more than $148 million will be drawn on the Effective Date.

 

Concurrently with and contingent upon the Effective Date, NITCO will consummate
the Liftech Acquisition and Alta Construction Equipment Florida will consummate
the Flagler Acquisition. Each of the Liftech Acquisition and Flagler Acquisition
are currently under non-binding letters of intent, for an aggregate purchase
price of $95 million, to be funded by the equity and Indebtedness proceeds
raised in connection with the Transactions.

 

The Transactions will be financed and consummated in a manner consistent with
the sources and uses set forth below (the “Sources and Uses”).

 

Sources and Uses ($ in millions) Sources No Redemption Max Redemption Proceeds
from Trust Account $ 145 $ 84 Forward Purchase   25   25 Seller Rollover Equity
  76   76 PIPE   35   35 Draw on New Term Loan   155   165 Draw on New ABL   140
  148 Total Sources $ 576 $ 533           Uses No Redemption Max Redemption
Payoff Existing Alta Holdings and Subsidiaries’ Indebtedness $ 295 $ 295 Cash
Proceeds to Seller   43   43 Seller Rollover Equity   76   76 Additional
Acquisitions   95   95 Estimated Fees and Expenses   20   20 Excess Cash   62  
— Total Uses $ 591 $ 529

 



Schedule-16

 

 

B. Riley Merger/Equity Transaction Agreements:

 

1.Merger Agreement

2.Ancillary agreements entered into in connection with the Merger Agreement,
including the following to be filed or entered into at closing of the Merger
Agreement:

a.Third Amended and Restated Certificate of Incorporation of BRPM

b.Certificate of Merger to be filed with the Delaware Secretary of State

c.Letter of Transmittal from the Greenawalt Trust

d.Company Bringdown Certificate from Alta Holdings

e.Minimum EBITDA and Maximum Indebtedness Certificate from Alta Holdings

f.FIRPTA Certificate from Alta Holdings

g.Participant Release Agreements between Alta Holdings and each key employee
receiving a cash payment in connection with the transactions contemplated by the
Merger Agreement and the termination of Alta Enterprises’s Equity Linked
Incentive Plan

h.Registration Rights Agreements between Alta Holdings and the Greenawalt Trust

i.Parent Bringdown Certificate from BRPM

j.Warrant Purchase Agreement between Alta Enterprises and Goldman Sachs & Co.
LLC

k.Subscription Agreements between BRPM and certain investors

l.Forward Purchase Agreement between BRPM and certain of its affiliates.

 



Schedule-17

 

 

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

Lender Credit Limit Description of the Indebtedness/Underlying Debt Documents  

HYG Financial Services, Inc. 

Current: $40 Million

Limit: $44 Million

Floor Flan Financing Facility

 

Dealer Financing and Security Agreement dated December 22, 2017 by and among HYG
Financial Services, Inc., Alta Industrial Equipment Michigan, LLC, and Alta
Industrial Equipment Company, L.L.C.

 

Volvo Commercial Finance LLC The Americas 

Current: $82.5 Million

Limit: $86.6 Million

Floor Flan Financing Facility

 

-      Floor Plan Financing and Security Agreement dated December 20, 2017 by
and between Volvo Financial Services, a Division of VFS US LLC and Alta
Construction Equipment Illinois, LLC

-      Floor Plan Financing and Security Agreement dated December 15, 2009 by
and between Alta Construction Equipment, LLC and Volvo Financial Services, a
Division of VFS US LLC, as amended on December 20, 2017.

 

VFS US LLC  

Equipment Lease, financed inventory

 



Terex Financial Services, Inc.

 

 

Current: $1 Million

Limit: $1.5 Million

Floor Flan Financing Facility

 

Master Note and Security Agreement dated May 9, 2014 by and between Terex
Financial Services, Inc. and Alta Construction Equipment, L.L.C.

 

Master Note and Security Agreement dated August 10, 2018 by and between Terex
Financial Services, Inc. and Alta Construction Equipment Illinois, LLC

 

De Lage Landen Financial Services, Inc.

 

Current: $10 Million

Limit: $11 Million

Floor Flan Financing Facility

 

Agreement for Inventory Financing dated December 7, 2017 by and between Alta
Construction Equipment, L.L.C., Alta Construction Equipment Illinois, LLC, and
De Lage Landen Financial Services, Inc.

 

 



Schedule-18

 

 

Lender Credit Limit Description of the Indebtedness/Underlying Debt Documents  

Wells Fargo Commercial Distribution Finance, LLC

 

N/A after liquidation to PNC

Floor Flan Financing Facility for JCB equipment (Liquidating to PNC Equipment
Finance, LLC)

 

PNC Equipment Finance, LLC

 

Current: $19.5 Million

Limit: $20.5 Million

Floor Flan Financing Facility for JCB equipment

 

Link-Belt Construction Equipment Company, L.P.

Current: $4 Million

Extended payable terms from vendor for purchase of parts and equipment

 

Equipment Financing, consigned goods

 

MB Equipment Finance, LLC, MB Financial Bank, N.A., and all assignors and
successors of the foregoing

 

Current: Collectively, $2,500,000 Equipment on operating lease under a Master
Lease Agreement Landoll Corporation Current: $1,000,000

Extended payable terms from vendor for purchase of parts and equipment

 

Exxon Mobile Current: $100,000

Extended payable terms from vendor for purchase of fuels

 

JLG Industries, Inc. Current: $200,000

Extended payable terms from vendor for purchase of parts and equipment

 

Takeuchi Mfg. (U.S.), Ltd. Current: $10 Million

Extended payable terms from vendor for purchase of parts and equipment

 

Manitou America, Inc. Current: $700,000

Extended payable terms from vendor for purchase of parts and equipment

 

Terex Financial Services, Inc.

 

Current: $5 Million Equipment Lease

LaSalle Systems Leasing, Inc.

MB Financial Bank, N.A

First Bank of Highland Park

 

Current: $1 Million Equipment Lease

HYG Financial Services, Inc.

 

Current: $6 Million Equipment Lease

Hyster-Yale Group, Inc.

 

Current: $1 Million Financed Inventory

Volvo Construction Equipment North America, LLC

 

Current: $1 Million Financed Inventory

JCB, Inc.

 

Current: $0.5Million Financed Inventory

 



Schedule-19

 

 

Lender Credit Limit Description of the Indebtedness/Underlying Debt Documents  
Goldman Sachs Specialty Lending Group, L.P. Current: $71.2 Million

Note Purchase Agreement, dated December 27, 2017, by and among Alta Enterprises,
LLC, Alta Construction Equipment Illinois, LLC, Alta Heavy Equipment Services,
LLC, Alta Industrial Equipment Michigan, LLC, Alta Construction Equipment,
L.L.C.,  Alta Industrial Equipment Company, L.L.C., the Purchasers (as defined
in the Note Purchase Agreement) party thereto, and Goldman Sachs Specialty
Lending Group, L.P., as amended by that certain Joinder and Third Amendment to
Note Purchase Agreement, dated May 1, 2019, adding NITCO, LLC as an Issuer, and
as amended by that certain Joinder to Note Purchase Agreement, to be entered
into on or prior to the Effective Date, adding Alta Construction Equipment
Florida, LLC as an Issuer.

 

To be terminated on the Effective Date.

 

C&B Manufacturing Inc. dba Hitchdoc Credit Limit: $10,000

Extended payable terms from vendor for purchase of parts and equipment

 

Fair Manufacturing Inc. Credit Limit: $10,000 Extended payable terms from vendor
for purchase of parts and equipment

 



Schedule-20

 

 

SCHEDULE 6.02

EXISTING LIENS

 

Debtor Secured Party(ies) Jurisdiction Filing Date and File Number ALTA
ENTERPRISES, LLC Goldman Sachs Specialty Lending Group, L.P., as Notes
Representative** MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/27/2017

Filing No.: #20171227000660-2

Fair Manufacturing Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  10/3/2019

Filing No.: #20191003000509-2

ALTA CONSTRUCTION EQUIPMENT ILLINOIS, LLC Takeuchi MFG. (U.S.), LTD MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  11/23/2011

Filing No.: #2011165057-2

De Lage Landen Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/19/2011

Filing No.: #2011176993-9

VFS US LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 10/11/2017

Filing No: #20171011000862-9

Goldman Sachs Specialty Lending Group, L.P., as Notes Representative** MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/27/2017

Filing No.: #20171227000658-7

MB Equipment Finance, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  06/29/2018

Filing No.: #20180629000875-8

Terex Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 7/30/2018

Filing No.: #20180730001010-1

VOLVO CONSTRUCTION EQUIPMENT NORTH AMERICA, LLC, AND ALL ITS SUBSIDIARIES MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 9/27/2018

Filing No.: #20180927000747-5

ALTA HEAVY EQUIPMENT SERVICES, LLC

Goldman Sachs Specialty Lending Group, L.P., as Notes Representative** MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/27/2017

Filing No.: #20171227000662-0

 



Schedule-21

 

 

ALTA INDUSTRIAL EQUIPMENT MICHIGAN, LLC

LASALLE SOLUTIONS, A DIVISION OF MB EQUIPMENT FINANCE, LLC2013134405-6 MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 11/15/2016

Filing No.: #20161115000241-8

HYG Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/20/2017

Filing No.: #20171220000470-8

HYG Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/21/2017

Filing No.: #20171221000356-8

Goldman Sachs Specialty Lending Group, L.P., as Notes Representative** MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/27/2017

Filing No.: #20171227000667-5

Hyster-Yale Group, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 01/12/2018

Filing No.: #20180112000654-2

HYG Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 03/13/2018

Filing No.: #20180313000064-2

MB Equipment Finance, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 06/29/2018

Filing No.: #20180629000875-8

HYG Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/29/2018

Filing No.: #20181229000018-2

Wells Fargo Commercial Distribution Finance, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 04/16/2019

Filing No.: #20190416000961-1

 



Schedule-22

 

 



ALTA CONSTRUCTION EQUIPMENT, L.L.C. Terex Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  10/12/2009

Filing No. #2009145134-7

VFS US LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/15/2009

Filing No.: #2009175268-6

Link-Belt Construction Equipment Company, L.P., LLLP MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  10/06/2010

Filing No.: #2010133701-9

Link-Belt Construction Equipment Company, L.P., LLP MI

Initial Filing: UCC-1 Financing Statement  

Filing Date:  10/06/2010

Filing No.: #2010133713-4

TAKEUCHI MFG. (U.S.), LTD MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 11/23/2011

Filing No.: #2011165057-2

De Lage Landen Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/19/2011

Filing No.: #2011176993-9

VFS US LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/27/2012

Filing No.: #2012179033-0

VFS US LLC; ET AL MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  08/27/2013

Filing No.: #2013134405-6

JLG INDUSTRIES, INC. for itself and as a representative of certain of its
affiliates MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  02/28/2014

Filing No.: #2014029498-7

Terex Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  05/13/2014

Filing No.: #2014068495-8

Volvo Construction Equipment North America, LLC, and all its subsidiaries MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/17/2015

Filing No.: #2015174384-4

C&B Manufacturing Inc., dba Hitchdoc MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  05/16/2016

Filing No.: #2016068080-3



  

Schedule-23

 

 

MB Equipment Finance, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  10/17/2017

Filing No.:#20171017000719-2

Goldman Sachs Specialty Lending Group, L.P., as Notes Representative** MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/27/2017

Filing No.:#20171227000659-6

MB Equipment Finance, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  06/29/2018

Filing No.:#2018629000875-8

ALTA INDUSTRIAL EQUIPMENT COMPANY, L.L.C.

HYG Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/20/2017

Filing No.: #20171220000455-9

HYG Financial Services, Inc. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  12/21/2017

Filing No.: #20171221000357-7

GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., AS NOTES REPRESENTATIVE** MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/27/2017 Filing No.: #20171227000665-7

   

HYSTER-YALE GROUP, INC. MI

Initial Filing: UCC-1 Financing Statement

Filing Date:

01/12/2018

Filing No.: #20180112000650-6

MB EQUIPMENT FINANCE, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  06/29/2018

Filing No.: #20180629000875-8

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date:  04/16/2019

Filing No.: #20190416000971-8

 



Schedule-24

 

 

NITCO, LLC

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 03/28/2019 Filing Number: #20190328000781-3

   

HYG FINANCIAL SERVICES, INC. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 03/28/2019 Filing No.: #20190328000785-9

   

JCB, INC. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 04/25/2019

Filing No.: #20190425000585-3

GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., AS NOTES REPRESENTATIVE** MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 05/01/2019

Filing No.: #20190501000548-1

LANDOLL CORPORATION MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 05/20/2019

Filing No.: #20190520000053-3

JLG INDUSTRIES, INC. FOR ITSELF AND AS A REPRESENTATIVE OF CERTAIN OF ITS
AFFILIATES MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 05/31/2019

Filing No.: #20190531000764-8

HYSTER-YALE GROUP, INC. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 06/14/2019

Filing No.: #20190614000507-7

HYG FINANCIAL SERVICES, INC. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 07/11/2019

Filing No.: #20190711000355-8

HYG FINANCIAL SERVICES, INC. MI

Initial Filing: UCC-1 Financing Statement

Filing Date: 08/20/2019

Filing No.: #20190820000465-1

 



Schedule-25

 

 



ALTA CONSTRUCTION EQUIPMENT FLORIDA, LLC (including liens filed on Flagler
assets) Axis Capital, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 03/10/2016

Filing No.: #20161458676

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Amur Equipment Finance, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 02/23/2017

Filing No.: #20171232328

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Everbank Commercial Finance, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 01/16/2018

Filing No.: #20180352332

PNC Equipment Finance, LLC DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 04/10/2019

Filing No.: #20192485477

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

VFS US LLC DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 04/13/2004

Filing No.: #20041043811 

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

GE Commercial Distribution Finance Corporation DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 6/27/2005

Filing No.: #20051975417

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Red Iron Acceptance, LLC DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 3/29/2013

Filing No.: #20131210252

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

USAmeriBank DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 12/24/2013

Filing No.: #20135101978

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

 



Schedule-26

 

 



  Susquehanna Commercial Finance, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 2/28/2014

Filing No.: #20140787077

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Takeuchi Mfg. (U.S.), Ltd. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 7/16/2014

Filing No.: #

20142822021

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]



Volvo Construction Equipment North America, LLC and all its subsidiaries DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 2/11/2016

Filing No.: #20160849537

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

USAmeriBank DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 6/20/2016

Filing No.: #20163696109

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

M2 Lease Funds LLC DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 2/02/2017

Filing No.: #20170748563

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Summit Funding Group, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 2/21/2017

Filing No.: #20171160834

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Amur Equipment Finance, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 2/23/2017

Filing No.: #20171232328



[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

 



Schedule-27

 

 



  TCF Equipment Finance, a division of TCF National Bank DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 6/28/2017

Filing No.: #20174265234

 

International Equipment Solutions, LLC DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 8/09/2017

Filing No.: #20175281503

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

TCF Equipment Finance, a division of TCF National Bank DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 1/31/2018

Filing No.: #20180723961

 

VFS Leasing Co. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 3/09/2018

Filing No.: #20181640396

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Toyota Industries Commercial Finance, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 7/11/2019

Filing No.: #20194797358

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

Toyota Industries Commercial Finance, Inc. DE

Initial Filing: UCC-1 Financing Statement

Filing Date: 10/03/2019

Filing No.: #20196908391

[Lien to be Terminated in connection with consummation of the Flagler
Acquisition]

 



** The Liens filed by Goldman Sachs Specialty Lending Group, L.P., as Notes
Representative will be terminated on the Effective Date.

 



Schedule-28

 

 

SCHEDULE 6.04

EXISTING INVESTMENTS

 

None.

 



Schedule-29

 

 

SCHEDULE 6.13(a)

FIXED CHARGE COVERAGE RATIO

See attached.

 



Schedule-30 

 



 

EXHIBIT A 

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees [and swingline
loans] included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor: ________________________________       2. Assignee:
________________________________   [and is an Affiliate/Approved Fund of
[identify Lender]]       3. Borrowers: B. Riley Principal Merger Corp.     (to
be renamed Alta Equipment Group Inc.)     Alta Equipment Holdings, Inc.     Alta
Enterprises, LLC     Alta Construction Equipment Illinois, LLC     Alta Heavy
Equipment Services, LLC     Alta Industrial Equipment Michigan, LLC     Alta
Construction Equipment, L.L.C.     Alta Industrial Equipment Company, L.L.C.    
NITCO, LLC     Alta Construction Equipment Florida, LLC

 

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement       5. Credit Agreement: The Fifth Amended and
Restated Floor Plan First Lien Credit Agreement dated as of February 3, 2020
among the Borrowers listed above, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other parties thereto       6.
Assigned Interest:  

 



A-1 

 

 

Facility Assigned  Aggregate Amount of Commitment/Loans for all Lenders   Amount
of Commitment/Loans Assigned   Percentage Assigned of Commitment/Loans   
$                  $                 %    $   $    %    $   $    %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]         By:                Name:      
Title:         ASSIGNEE       [NAME OF ASSIGNEE]         By:     Name:    
Title:  

 

A-2 

 

 

Consented to and Accepted:       JPMorgan Chase Bank, N.A., as   Administrative
Agent[, Swingline Lender] and Issuing Bank         By:                Name:    
Title:           Consented to:         [ISSUING BANK]         By:     Name:    
Title:           [SWINGLINE LENDER]         By:     Name:     Title:         B.
RILEY PRINCIPAL MERGER CORP., to be known as   ALTA EQUIPMENT GROUP INC.      
By:     Name:     Title:           ALTA EQUIPMENT HOLDINGS, INC.         By:    
Name:     Title:    

 

ALTA ENTERPRISES, LLC

ALTA CONSTRUCTION EQUIPMENT ILLINOIS, LLC

ALTA INDUSTRIAL EQUIPMENT MICHIGAN, LLC

ALTA HEAVY EQUIPMENT SERVICES, LLC

ALTA INDUSTRIAL EQUIPMENT COMPANY, L.L.C.

ALTA CONSTRUCTION EQUIPMENT, L.L.C.

NITCO, LLC

ALTA CONSTRUCTION EQUIPMENT FLORIDA, LLC

 

By:                 Name:      Title:    

 

of each of the above, on behalf of each of the above

 

A-3 

 

 

ANNEX 1 to ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by any Borrower, any
Subsidiary or Affiliate, or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger or any other Lender or their respective
Related Parties, and (v) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, any
arranger, the Assignor or any other Lender or their respective Related Parties,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature (as defined in the Credit
Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System (as defined in the Credit
Agreement) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Michigan.

 

A-4 

 

 

EXHIBIT B

 

FORM OF

SECOND LIEN INTERCREDITOR AGREEMENT

 

INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement (this “Agreement”), is dated as of February 3,
2020, and is between JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “ABL First Lien Agent”) for the ABL First Lien Secured Parties (as
defined below), JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Floor Plan First Lien Agent”) for the Floor Plan First Lien Secured
Parties (as defined below) and U.S. BANK NATIONAL ASSOCIATION, as Notes
Representative (in such capacity, with its successors and assigns, and as more
specifically defined below, the “Second Lien Agent”) for the Second Lien Secured
Parties (as defined below), and acknowledged by B. RILEY PRINCIPAL MERGER CORP.,
to be re-named ALTA EQUIPMENT GROUP INC., a Delaware corporation, ALTA EQUIPMENT
HOLDINGS, INC., a Michigan corporation, ALTA ENTERPRISES, LLC, a Michigan
limited liability company, ALTA CONSTRUCTION EQUIPMENT ILLINOIS, LLC, a Michigan
limited liability company, ALTA HEAVY EQUIPMENT SERVICES, LLC, a Michigan
limited liability company, ALTA INDUSTRIAL EQUIPMENT MICHIGAN, LLC, a Michigan
limited liability company, ALTA CONSTRUCTION EQUIPMENT, L.L.C., a Michigan
limited liability company, ALTA INDUSTRIAL EQUIPMENT COMPANY, L.L.C., a Michigan
limited liability company, NITCO, LLC, a Michigan limited liability company, and
ALTA CONSTRUCTION EQUIPMENT FLORIDA, LLC, a Michigan limited liability company
(all of the foregoing limited liability companies and corporations,
collectively, the “Borrowers”, each individually, a “Borrower”), and all other
Loan Parties (as defined below).

 

WHEREAS, the Borrowers, the ABL First Lien Agent and certain financial
institutions are parties to that certain Fifth Amended and Restated ABL First
Lien Credit Agreement of even effective date herewith (as amended, restated,
supplemented or otherwise modified from time to time in accordance herewith, the
“Existing ABL First Lien Credit Agreement”), pursuant to which such financial
institutions have agreed to make loans and extend other financial accommodations
to the Borrowers; and

 

WHEREAS, the Borrowers, the Floor Plan First Lien Agent and certain financial
institutions are parties to that certain Floor Plan First Lien Credit Agreement
of even effective date herewith (as amended, restated, supplemented or otherwise
modified from time to time in accordance herewith, the “Existing Floor Plan
First Lien Credit Agreement”), pursuant to which such financial institutions
have agreed to make loans and extend other financial accommodations to the
Borrowers; and

 

WHEREAS, the Borrowers, the Second Lien Agent and certain purchasers are parties
to that certain Note Purchase Agreement of even effective date herewith (as
amended, restated, supplemented or otherwise modified from time to time in
accordance herewith, the “Existing Second Lien Credit Agreement”), pursuant to
which the Second Lien Agent and such purchasers have agreed to purchase notes
issued by the Borrowers; and

 

WHEREAS, the Borrowers have granted to the ABL First Lien Agent for the benefit
of the ABL First Lien Secured Parties liens and security interests in the Common
Collateral as security for payment and performance of the ABL First Lien
Obligations; and

 

WHEREAS, the Borrowers have granted to the Floor Plan First Lien Agent for the
benefit of the Floor Plan First Lien Secured Parties liens and security
interests in the Common Collateral as security for payment and performance of
the Floor Plan First Lien Obligations; and

 

WHEREAS, the Borrowers have granted to the Second Lien Agent for the benefit of
the Second Lien Secured Parties liens and security interests in the Common
Collateral as security for payment and performance of the Second Lien
Obligations;

 



B-1 

 

 

WHEREAS, parties hereto desire to set forth in this Agreement their rights and
remedies with respect to the Common Collateral and other agreements among the
parties hereto.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

 

SECTION 1. Definitions.

 

1.1. Defined Terms. The following terms, as used herein, have the following
meanings:

 

“ABL First Lien Agent” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement ABL First Lien Agreement, the ABL First
Lien Agent shall be the Person identified as such in such Agreement.

 

“ABL First Lien Credit Agreement” means the collective reference to (a) the
Existing ABL First Lien Credit Agreement, and (b) any revolving credit agreement
subject to a borrowing base or similar agreement or instrument complying with
the terms of this Agreement and evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing ABL First Lien Credit Agreement, or
any other agreement or instrument referred to in this clause (b) (a “Replacement
ABL First Lien Credit Agreement”). Any reference to the ABL First Lien Credit
Agreement hereunder shall be deemed a reference to any ABL First Lien Credit
Agreement then extant.

 

“ABL First Lien Guarantee” means any guarantee by any Loan Party of any or all
of the ABL First Lien Obligations.

 

“ABL First Lien Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Amounts) and premium (if any) on all loans
made pursuant to the ABL First Lien Credit Agreement or any DIP Financing by the
ABL First Lien Secured Parties to the extent such DIP Financing was made in
compliance with the conditions set forth in Section 6.3, (b) all reimbursement
obligations (if any) and interest thereon (including without limitation any
Post-Petition Amounts) with respect to any letters of credit or similar
instruments issued pursuant to the ABL First Lien Credit Agreement, (c) all Swap
Obligations, (d) all Banking Services Obligations and (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the ABL First Lien Documents, in each case whether or not
allowed or allowable in an Insolvency Proceeding. To the extent any payment with
respect to any ABL First Lien Obligation (whether by or on behalf of any Loan
Party, as proceeds of security, enforcement of any right of setoff or otherwise)
is declared to be a fraudulent conveyance or a preference in any respect, set
aside or required to be paid to a debtor in possession, receiver or similar
Person, then the obligation or part thereof originally intended to be satisfied
shall, for the purposes of this Agreement and the rights and obligations of the
ABL First Lien Secured Parties, the Floor Plan First Lien Secured Parties and
the Second Lien Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred from and after such date of reinstatement.

 

“ABL First Lien Secured Parties” means the ABL First Lien Agent, the “Lenders”
party from time to time to the ABL First Lien Credit Agreement, and any other
holders of the ABL First Lien Obligations.

 

“ABL First Lien Security Documents” means the “Collateral Documents” as defined
in the ABL First Lien Credit Agreement, and any other documents that are
designated under the ABL First Lien Credit Agreement as “First Lien Security
Documents” for purposes of this Agreement.

 



B-2 

 

 

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any First Lien Secured Party (or any of its Affiliates): (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” means, with respect to any Loan Party, any and
all obligations of any Loan Party, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

 

“Borrower” and “Borrowers” have the meanings set forth in the introductory
paragraph hereof.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Collateral Agents” means the ABL First Lien Agent, the Floor Plan First Lien
Agent and the Second Lien Agent.

 

“Common Collateral” means all assets that are both First Lien Collateral and
Second Lien Collateral.

 

“DIP Conditions” means (a) the maximum aggregate principal amount of the
applicable DIP Financing extended by First Lien Secured Parties, or consented or
not objected to by the requisite First Lien Secured Parties, when taken together
with the aggregate principal amount of outstanding pre-petition First Lien
Obligations that will not be repaid by such DIP Financing (but excluding the
amount of any “carve-out” for professional fees and expenses) does not exceed
the Maximum First Lien Principal Amount, (b) the Liens securing the First Lien
Obligations are subordinated to or pari passu with such DIP Financing, (c) the
Second Lien Secured Parties retain a Lien on the Common Collateral (including
proceeds thereof arising after the commencement of such Insolvency Proceeding)
with the same priority as existed prior to the commencement of such Insolvency
Proceeding, except to the extent of any requisite subordination in accordance
with Section 6.3(c), (d) such DIP Financing does not compel any Loan Party to
seek confirmation of a specific plan of reorganization for which all or
substantially all of the material terms are set forth in the documentation
relating to such DIP Financing, (e) such DIP Financing does not expressly
require the sale, liquidation or disposition of all or any substantial part of
the Common Collateral prior to a default under the DIP Financing, (f) the terms
of such DIP Financing (including interest rate, fees and other terms) are
commercially reasonable under the circumstances, and (g) such DIP Financing is
otherwise subject to the terms of this Agreement.

 

“DIP Financing” has the meaning set forth in Section 6.3.

 



B-3 

 

 

“Enforcement Action” means, with respect to the First Lien Obligations or the
Second Lien Obligations, as applicable, any (a) judicial or non-judicial
foreclosure proceeding, the exercise of any power of sale, the taking of a deed,
assignment, bill of sale or other conveyance in lieu of foreclosure, the
obtaining of a receiver or the taking of any other enforcement action against
the Common Collateral, or (b) exercise of any right or remedy available under
the First Lien Documents or the Second Lien Documents, as applicable, at law, in
equity or otherwise to enforce, foreclose upon, take possession of or sell any
Common Collateral.

 

“Excess ABL First Lien Obligations” means the aggregate principal amount of the
ABL First Lien Obligations outstanding under the ABL First Lien Documents
(excluding any outstanding Banking Services Obligations and Swap Obligations)
that are in excess of the Maximum ABL First Lien Principal Amount, and any
accrued interest and recurring commitment and other similar fees to the extent,
but only to the extent, attributable to such excess.

 

“Excess First Lien Obligations” means the aggregate principal amount of the
Excess ABL First Lien Obligations plus the aggregate principal amount of the
Excess Floor Plan First Lien Obligations

 

“Excess Floor Plan First Lien Obligations” means the aggregate principal amount
of the Floor Plan First Lien Obligations outstanding under the Floor Plan First
Lien Documents (excluding any outstanding Banking Services Obligations and Swap
Obligations) that are in excess of the Maximum Floor Plan First Lien Principal
Amount, and any accrued interest and recurring commitment and other similar fees
to the extent, but only to the extent, attributable to such excess.

 

“Excess Second Lien Obligations” means the aggregate principal amount of the
Second Lien Obligations outstanding under the Second Lien Documents that is in
excess of the Maximum Second Lien Principal Amount, and any accrued interest and
recurring commitment and other similar fees to the extent, but only to the
extent, attributable to such excess.

 

“Existing ABL First Lien Credit Agreement” has the meaning set forth in the
first WHEREAS clause of this Agreement.

 

“Existing Floor Plan First Lien Credit Agreement” has the meaning set forth in
the second WHEREAS clause of this Agreement.

 

“Existing Second Lien Credit Agreement” has the meaning set forth in the third
WHEREAS clause of this Agreement.

 

“First Lien Agents” means the ABL First Lien Agent and the Floor Plan First Lien
Agent.

 

“First Lien Credit Agreements” means the ABL First Lien Credit Agreement and the
Floor Plan First Lien Credit Agreement.

 

“First Lien Collateral” means all assets, whether now owned or hereafter
acquired by any Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted at any time to any First Lien Secured Party as security
for any First Lien Obligation.

 

“First Lien Default” means any “Default” under and as defined in any First Lien
Credit Agreement.

 

“First Lien Documents” means each First Lien Credit Agreement, each First Lien
Security Document, each First Lien Guarantee, this Agreement, each other “Loan
Document” as defined in each First Lien Credit Agreement as in effect on the
date hereof, respectively, and the First Lien Intercreditor Agreement, in each
case, as the same may be amended, supplemented, refinanced, or otherwise
modified from time to time, in accordance with terms hereof.

 



B-4 

 

 

“First Lien Guarantees” means the ABL First Lien Guarantees and the Floor Plan
First Lien Guarantees.

 

“First Lien Intercreditor Agreement” is defined in Section 10.3.

 

“First Lien Obligations” means the ABL First Lien Obligations and the Floor Plan
First Lien Obligations.

 

“First Lien Obligations Payment Date” means the first date on which (a) the
First Lien Obligations (other than those that constitute Unasserted Contingent
Obligations, and other than Excess First Lien Obligations) have been
indefeasibly paid in cash in full (or cash collateralized or defeased in
accordance with the respective terms of the First Lien Documents), (b) all
commitments to extend credit under the First Lien Documents have been
terminated, and (c) there are no outstanding letters of credit or similar
instruments issued under the First Lien Documents (other than such as have been
cash collateralized or defeased in accordance with the respective terms of the
First Lien Documents); provided, however, that for purposes of this definition,
the amount to have been paid pursuant to clause (a) above and the amount
required to be cash collateralized or defeased pursuant to clause (c) above
shall not include such amounts to the extent constituting Excess First Lien
Obligations.

 

“First Lien Representative” means, at any time, the First Lien Agent designated
under the First Lien Intercreditor Agreement as the “First Lien Representative”
at such time. On the date hereof, the First Lien Representative is the ABL First
Lien Agent, and for purposes of this Agreement shall remain the ABL First Lien
Agent until the Second Lien Agent receives a written notification signed by both
First Lien Agents designating a different First Lien Representative.

 

“First Lien Secured Parties” means the First Lien Agents, the First Lien
Representative, the “Lenders” party from time to time to any of the First Lien
Credit Agreements, respectively, and any other holders of any of the First Lien
Obligations.

 

“First Lien Security Documents” means the ABL First Lien Security Documents and
the Floor Plan First Lien Security Documents.

 

“Floor Plan First Lien Agent” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement Floor Plan First Lien
Agreement, the Floor Plan First Lien Agent shall be the Person identified as
such in such Agreement.

 



B-5 

 

 

“Floor Plan First Lien Credit Agreement” means the collective reference to (a)
the Existing Floor Plan First Lien Credit Agreement, and (b) any floor plan or
asset based (or combination thereof) credit agreement or similar agreement or
instrument complying with the terms of this Agreement and evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, replace, refinance or refund in whole or in part
the indebtedness and other obligations outstanding under the Existing Floor Plan
First Lien Credit Agreement, or any other agreement or instrument referred to in
this clause (b) (a “Replacement Floor Plan First Lien Credit Agreement”). Any
reference to the Floor Plan First Lien Credit Agreement hereunder shall be
deemed a reference to any Floor Plan First Lien Credit Agreement then extant.

 

“Floor Plan First Lien Guarantee” means any guarantee by any Loan Party of any
or all of the Floor Plan First Lien Obligations.

 

“Floor Plan First Lien Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Amounts) and premium (if any) on
all loans made pursuant to the Floor Plan First Lien Credit Agreement or any DIP
Financing by the Floor Plan First Lien Secured Parties to the extent such DIP
Financing was made in compliance with the conditions set forth in Section 6.3,
(b) all reimbursement obligations (if any) and interest thereon (including
without limitation any Post-Petition Amounts) with respect to any letters of
credit or similar instruments issued pursuant to the Floor Plan First Lien
Credit Agreement, (c) all Swap Obligations, (d) all Banking Services Obligations
and (e) all guarantee obligations, indemnities, fees, expenses and other amounts
payable from time to time pursuant to the Floor Plan First Lien Documents, in
each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any Floor Plan First Lien Obligation
(whether by or on behalf of any Loan Party, as proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Floor Plan First Lien Secured Parties, the
ABL First Lien Secured Parties and the Second Lien Secured Parties, be deemed to
be reinstated and outstanding as if such payment had not occurred from and after
such date of reinstatement.

 

“Floor Plan First Lien Secured Parties” means the Floor Plan First Lien Agent,
the “Lenders” party from time to time to the Floor Plan First Lien Credit
Agreement, and any other holders of the Floor Plan First Lien Obligations.

 

“Floor Plan First Lien Security Documents” means the “Collateral Documents” as
defined in the Floor Plan First Lien Credit Agreement, and any other documents
that are designated under the Floor Plan First Lien Credit Agreement as “First
Lien Security Documents” for purposes of this Agreement.

 

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

 

“Letter of Credit Cash Collateral” has the meaning set forth in Section 4.6(c).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, collateral assignment, assignation,
debenture, encumbrance, charge or security interest in, on or of such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Party” means each Borrower and each subsidiary or other affiliate of any
Borrower that hereafter becomes a party to any First Lien Document or Second
Lien Document. All references in this Agreement to any Loan Party shall include
such Loan Party as a debtor-in-possession and any receiver or trustee for such
Loan Party in any Insolvency Proceeding.

 

“Maximum ABL First Lien Principal Amount” means the amount equal to the sum of
(a) 120% of the maximum amount (which maximum amount is $300,000,000) of the
credit facilities under the Existing ABL First Lien Credit Agreement on the
Effective Date (plus increases in principal after the Effective Date resulting
solely from payments in kind of interest, but only to the extent such payments
are permitted by the terms hereof), fees, indemnities, expenses, charges and
other amounts thereon, plus (b) 120% of the principal amount of any committed
increase of the credit facilities under the ABL First Lien Credit Agreement
after the date hereof in an aggregate principal amount not to exceed $30,000,000
pursuant to Section 2.21 of the ABL First Lien Credit Agreement (as in effect on
the Effective Date), including the satisfaction of the conditions to such
increase as set forth therein as of Effective Date, which conditions shall not
be amended or waived, and in accordance with the terms and conditions of the ABL
First Lien Credit Agreement (as in effect on the Effective Date), less (c) the
aggregate amount of all payments and prepayments of principal of any term loans,
if any, under the ABL First Lien Credit Agreements and the aggregate amount of
permanent reductions of revolving credit commitments under the ABL First Lien
Credit Agreement. The amount of Banking Services Obligations and the amount of
Swap Obligations included in ABL First Lien Obligations shall not be subject to
a limitation.

 



B-6 

 

 

“Maximum First Lien Principal Amount” means the Maximum ABL First Lien Principal
Amount plus the Maximum Floor Plan First Lien Principal Amount.

 

“Maximum Floor Plan First Lien Principal Amount” means the amount equal to
(a) $50,000,000, less (b) the aggregate amount of all payments and prepayments
of principal of any term loans, if any, under the Floor Plan First Lien Credit
Agreements and the aggregate amount of permanent reductions of revolving credit
commitments under the Floor Plan First Lien Credit Agreement. The amount of
Banking Services Obligations and the amount of Swap Obligations included in
Floor Plan First Lien Obligations shall not be subject to a limitation.

 

“Maximum Second Lien Principal Amount” means the amount equal to (a) 120% of the
principal amount of Second Lien Obligations funded and outstanding on the date
hereof (plus increases in principal after the date hereof resulting solely from
payments in kind of interest, but only to the extent such payments are permitted
by the terms hereof), fees, indemnities, expenses, charges and other amounts
thereon, less (b) the aggregate amount of all payments and prepayments of
principal of any Loans (as defined in the Second Lien Credit Agreement as of the
date hereof).

 

“Permitted Actions” means: (a) file a proof of claim or statement of interest,
vote on a plan of reorganization (including a vote to accept or reject a plan of
partial or complete liquidation, reorganization, arrangement composition, or
extension), and make other filings, arguments, and motions, with respect to the
Second Lien Obligations and the Common Collateral in any Insolvency Proceeding
commenced by or against any Loan Party; (b) take action to create, perfect,
preserve, or protect (but not enforce) any Lien on the Common Collateral
securing the Second Lien Obligations, so long as such actions are (i) not
adverse to the priority status in accordance with this Agreement of Liens on the
Common Collateral securing any of the First Lien Obligations or the First Lien
Secured Parties' rights to exercise remedies and (ii) otherwise not in violation
of this Agreement; (c) file necessary pleadings in opposition to a claim
objecting to or otherwise seeking the disallowance of a Second Lien Obligation
or a Lien securing the Second Lien Obligations; (d) join (but not exercise any
control over) a judicial foreclosure or Lien enforcement proceeding with respect
to the Common Collateral initiated by either First Lien Agent, to the extent
that such action could not reasonably be expected to interfere materially with
such Enforcement Action, but no Second Lien Secured Party may receive any
proceeds thereof unless expressly permitted herein; (e) bid for or purchase
Common Collateral at any public, private, or judicial foreclosure upon such
Common Collateral, or any sale of Common Collateral during an Insolvency
Proceeding; provided that such bid may not include a “credit bid” in respect of
any Second Lien Obligations unless the net cash proceeds of such bid are
otherwise sufficient to cause the First Lien Obligations Payment Date and are
applied to cause the First Lien Obligations Payment Date, in each case, at the
closing of such bid; (f) accelerate any Second Lien Obligations in accordance
with the provisions of the Second Lien Documents; (g) seek adequate protection
during an Insolvency Proceeding to the extent expressly permitted by Section 6;
(h) inspect or appraise the Common Collateral (and to engage or retain
investment bankers or appraisers for the sole purposes of appraising or valuing
the Common Collateral), or to receive information or reports concerning the
Common Collateral, in each case pursuant to the terms of the Second Lien
Documents and applicable law; (i) take any action to the extent necessary to
prevent the running of any applicable statute of limitation or similar
restriction on claims, or to assert a compulsory crossclaim or counterclaim
against any Loan Party; (j) object to the proposed retention of Common
Collateral by any First Lien Secured Party pursuant to Section 9-620 of the
Uniform Commercial Code; (k) take any action to seek and obtain specific
performance or injunctive relief to compel a Loan Party to comply with (or not
violate or breach) an obligation under the Second Lien Documents, other than an
obligation to pay money; (l) enforce the terms of any subordination agreement
with respect to any indebtedness subordinated to the Second Lien Obligations so
long as any proceeds are applied in accordance with Section 5.1; and (m)
exercise any rights and remedies that could be exercised by an unsecured
creditor in accordance with the terms of the Second Lien Documents and
applicable law; in each case (i.e.; with respect to any of the actions described
in this paragraph) to the extent not expressly prohibited by, or contrary to,
the terms of this Agreement. Except as expressly provided for herein, no
provision hereof shall be construed to prohibit the payment by the Borrowers of
regularly scheduled principal, interest, fees and other amounts, including but
not limited to prepayments and repayments of any loans and any premiums or
make-whole amounts owed in respect of the Second Lien Obligations so long as the
receipt thereof is not in violation of Section 5.1.

 



B-7 

 

 

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

 

“Post-Petition Amounts” means any interest, fees, costs, expenses or other
charges that accrues after the commencement of any Insolvency Proceeding (or
would accrue but for the commencement of an Insolvency Proceeding), whether or
not allowed or allowable in any such Insolvency Proceeding.

 

“Purchase” has the meaning set forth in Section 4.6(b).

 

“Purchase Notice” has the meaning set forth in Section 4.6(a).

 

“Purchase Option Event” means (a) an acceleration of the First Lien Obligations
in accordance with the applicable First Lien Credit Agreement, (b) the
occurrence and continuation of any First Lien Default under the applicable First
Lien Credit Agreement, that remains uncured or unwaived for at least thirty (30)
consecutive days after the applicable First Lien Secured Party has knowledge
thereof and the requisite First Lien Secured Parties have not agreed to forbear
from the exercise of remedies, (c) following the occurrence of an Event of
Default under the applicable First Lien Credit Agreement, an election by the
applicable First Lien Secured Parties to cease making additional loans or
advances under such First Lien Credit Agreement (in the full amount requested by
the Loan Parties to the extent such amount would be otherwise permitted and
available under the applicable First Lien Credit Agreements) when such loans or
advances under such First Lien Credit Agreement would not cause the principal
amount of the applicable First Lien Obligations to exceed the applicable Maximum
First Lien Principal Amount and such election continues for ten (10) consecutive
days, (d) the initiation of any secured creditor remedies by the applicable
First Lien Agent upon all or a material portion of the Common Collateral,
including putting account debtors on notice to make payment to, or at the
direction of, such First Lien Agent, (e) the commencement of an Insolvency
Proceeding, (f) a Second Lien Payment Default, or (g) the occurrence and
continuation of any other Second Lien Default that remains uncured or unwaived
for at least sixty (60) consecutive days.

 

“Purchase Price” has the meaning set forth in Section 4.6(c).

 

“Purchasing Parties” has the meaning set forth in Section 4.6(b).

 

“Recovery” has the meaning set forth in Section 6.6.

 

“Replacement ABL First Lien Agreement” has the meaning set forth in the
definition of “ABL First Lien Credit Agreement”.

 

“Replacement Floor Plan First Lien Agreement” has the meaning set forth in the
definition of “Floor Plan First Lien Credit Agreement”.

 



B-8 

 

 

“Replacement Second Lien Agreement” has the meaning set forth in the definition
of “Second Lien Credit Agreement.”

 

"Retained Interest" has the meaning set forth in Section 4.6(g).

 

“Secured Parties” means the First Lien Secured Parties and the Second Lien
Secured Parties.

 

“Second Lien Agent” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement Second Lien Credit Agreement, the Second
Lien Agent shall be the Person identified as such in such Agreement.

 

“Second Lien Collateral” means all assets, whether now owned or hereafter
acquired by any Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Lien Secured Party as security for any
Second Lien Obligation.

 

“Second Lien Credit Agreement” means the collective reference to (a) the
Existing Second Lien Credit Agreement, and (b) any credit agreement, loan
agreement, note agreement, promissory note, indenture, or other agreement or
instrument complying with the terms of this Agreement and evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, replace, refinance or refund in whole or in part
the indebtedness and other obligations outstanding under the Existing Second
Lien Agreement or any other agreement or instrument referred to in this clause
(b) (a “Replacement Second Lien Credit Agreement”). Any reference to the Second
Lien Credit Agreement hereunder shall be deemed a reference to any Second Lien
Credit Agreement then extant.

 

“Second Lien Default” means any “Default” under and as defined in the Second
Lien Documents.

 

“Second Lien Documents” means the Second Lien Credit Agreement, each Second Lien
Security Document, each Second Lien Guarantee and each other “Loan Document” as
defined in the Second Lien Credit Agreement as in effect on the date hereof, in
each case, as the same may be amended, supplemented, refinanced, or otherwise
modified from time to time, in accordance with terms hereof.

 

“Second Lien Guarantee” means any guarantee by any Loan Party of any or all of
the Second Lien Obligations.

 

“Second Lien Obligations” means all principal of and interest (including without
limitation any Post-Petition Amounts) and premium (if any) on all indebtedness
under the Second Lien Credit Agreement and (b) all guarantee obligations,
indemnities, fees, premiums, make-whole amounts, expenses and other amounts
payable from time to time pursuant to the Second Lien Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding. To the extent
any payment with respect to any Second Lien Obligation (whether by or on behalf
of any Loan Party, as proceeds of security, enforcement of any right of setoff
or otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any First
Lien Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the First Lien Secured Parties and
the Second Lien Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred from and after such date of reinstatement.

 

"Second Lien Payment Default" means a Second Lien Default under Section 8.01(a)
of the Second Lien Credit Agreement as in effect on the date hereof.

 

“Second Lien Secured Parties” means the Second Lien Agent, the “Purchasers” from
time to time party to the Second Lien Credit Agreement, and all other holders of
Second Lien Obligations.

 



B-9 

 

 

“Second Lien Security Documents” means the “Collateral Documents” as defined in
the Second Lien Credit Agreement and any documents that are designated under the
Second Lien Credit Agreement as “Second Lien Security Documents” for purposes of
this Agreement.

 

“Second Lien Default Notice” means written notice of a Second Lien Default from
the Second Lien Agent to each First Lien Agent.

 

“Standstill Period” means the period commencing on the date of a Second Lien
Default and ending upon the date which is the earlier of (a) 180 days after each
First Lien Agent has received a Second Lien Default Notice with respect to such
Second Lien Default, or (b) the date on which the First Lien Obligations Payment
Date has occurred.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates or pricing risk or any similar transaction or
any combination of the foregoing transactions, which includes agreements to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Loan Party.

 

“Swap Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any First Lien Secured Party (or any of its Affiliates)
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements
permitted hereunder, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

 

“Unasserted Contingent Obligations” means, at any time, First Lien Obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities (excluding (a) the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any First Lien Obligation and (b)
contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Lien Obligations for
indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.

 

1.2. Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, supplemented, restated,
refinanced or otherwise modified from time to time to the extent permitted
hereby.

 

1.3. Rules of Construction. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, refinanced or otherwise modified (subject to any restrictions on
such amendments, supplements, refinancings or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 



B-10 

 

 

SECTION 2. [Reserved].

 

SECTION 3. Lien Priorities.

 

3.1. Subordination of Liens.

 

(a) Any and all Liens now existing or hereafter created or arising in favor of
any Second Lien Secured Party securing the Second Lien Obligations, regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise are expressly junior in priority, operation and effect to any and all
Liens now existing or hereafter created or arising in favor of the First Lien
Secured Parties securing any of the First Lien Obligations (other than Excess
First Lien Obligations), notwithstanding (i) anything to the contrary contained
in any agreement or filing to which any Second Lien Secured Party may now or
hereafter be a party, and regardless of the time, order or method of grant,
attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any First Lien Document or Second Lien Document or
any other circumstance whatsoever and (iii) the fact that any such Liens in
favor of any First Lien Secured Party securing any such First Lien Obligations
are (x) subordinated to any Lien securing any obligation of any Loan Party other
than the Second Lien Obligations pursuant to a final-non appealable order of a
court of competent jurisdiction or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed.

 

(b) No First Lien Secured Party or Second Lien Secured Party shall (i) object to
or contest, or support any other Person in contesting or objecting to, at any
hearing or in any proceeding (including without limitation, any Insolvency
Proceeding) the validity, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other or (ii) demand, request,
plead or otherwise assert or claim the benefit of any marshalling, appraisal,
valuation or similar right which it may have in respect of such Common
Collateral or the Liens on such Common Collateral, except to the extent that
such rights are expressly granted in this Agreement. Notwithstanding any failure
by any First Lien Secured Party or Second Lien Secured Party to perfect its
security interests in the Common Collateral or any avoidance, invalidation or
subordination by any court of competent jurisdiction of the security interests
in the Common Collateral granted to the First Lien Secured Parties or the Second
Lien Secured Parties, the priority and rights as between the First Lien Secured
Parties and the Second Lien Secured Parties with respect to the Common
Collateral shall be as set forth herein.

 

(c) All Liens securing Excess First Lien Obligations will be senior in all
respects and prior to any Lien on the Collateral securing any Excess Second Lien
Obligations and all Liens securing any Excess Second Lien Obligations will be
junior and subordinate in all respects to any Lien securing Excess First Lien
Obligations.

 

3.2. [Reserved]

 



B-11 

 

 

3.3. Legend.

 

(a) Until the termination of this Agreement, the Second Lien Secured Parties
will cause to be clearly, conspicuously and prominently inserted on the face of
any Second Lien Security Agreement the following legend (or a substantially
similar legend):

 

“The liens and security interests on the property described herein are junior
and subordinate in the manner and to the extent set forth in that certain
Intercreditor Agreement dated as of February [__], 2020 among JPMorgan Chase
Bank, N.A., as ABL First Lien Agent, JPMorgan Chase Bank, N.A., as Floor Plan
First Lien Agent and U.S. Bank National Association, as Second Lien Agent, and
acknowledged by the Loan Parties referred to therein, as amended from time to
time.”

 

(b) Each Collateral Agent hereby acknowledges that, to the extent that it holds,
or a third party holds on its behalf, physical possession of or “control” (as
defined in the Uniform Commercial Code) over Common Collateral pursuant to its
applicable Security Documents, such possession or control is also for the
benefit of each other Collateral Agent and the other Secured Parties solely to
the extent required to perfect their security interest in such Common
Collateral. Nothing in the preceding sentence shall be construed to impose any
duty on any Collateral Agent (or any third party acting on its behalf) with
respect to such Common Collateral or provide any Collateral Agent or any other
Secured Party with any rights with respect to such Common Collateral beyond
those specified in this Agreement and the applicable Security Documents;
provided that (i) prior to the occurrence of the First Lien Obligations Payment
Date, the Second Lien Agent shall deliver to the ABL First Lien Agent, at the
Borrowers’ sole cost and expense, the Common Collateral in its possession or
control together with any necessary endorsements to the extent required by the
First Lien Documents and (ii) subsequent to the occurrence of the First Lien
Obligations Payment Date, the First Lien Agents shall (x) deliver to the Second
Lien Agent, at the Borrowers’ sole cost and expense, the Common Collateral in
its possession or control together with any necessary endorsements to the extent
required by the Second Lien Documents or (y) direct and deliver such Common
Collateral as a court of competent jurisdiction otherwise directs; and provided,
further, that the provisions of this Agreement are intended solely to govern the
respective Lien priorities as between the First Lien Secured Parties and the
Second Lien Secured Parties and shall not impose on the First Lien Secured
Parties any obligations in respect of the disposition of any Common Collateral
(or any proceeds thereof) that would conflict with prior perfected Liens or any
claims thereon in favor of any other Person that is not a Secured Party.

 

3.4. No New Liens. So long as the First Lien Obligations Payment Date has not
occurred, the parties hereto agree that there shall be no Lien, and no Loan
Party shall have any right to create any Lien, on any assets of any Loan Party
securing any Second Lien Obligation or First Lien Obligation, as applicable, if
these same assets are not subject to, and do not become subject to, Liens
securing the First Lien Obligations or a Lien securing the Second Lien
Obligations, as applicable (unless each First Lien Agent, or Second Lien Agent,
as applicable, shall have declined in writing to receive a Lien on such asset).
To the extent that the foregoing provisions are not complied with for any reason
(without limiting any other rights and remedies available to the First Lien
Secured Parties or the Second Lien Secured Parties, as applicable, against the
Loan Parties) and to the extent as a result thereof such assets are not included
in First Lien Collateral or Second Lien Collateral, as the case may be, each of
the First Lien Secured Parties and the Second Lien Secured Parties agrees that
any amounts received by or distributed to any such party pursuant to or as a
result of Liens granted on such assets in contravention of this Section 3.4
shall be subject to Section 5.1 (and solely for such purpose, each of the First
Lien Secured Parties and the Second Lien Secured Parties shall be deemed to have
a valid and perfected Lien on any such assets, and as such, such assets shall
constitute Common Collateral for such purpose).

 



B-12 

 

 

SECTION 4. Enforcement Rights.

 

4.1. Exclusive Enforcement Regarding Common Collateral. Until the First Lien
Obligations Payment Date has occurred, whether or not an Insolvency Proceeding
has been commenced by or against any Loan Party, the First Lien Representative
on behalf of the First Lien Secured Parties, after giving the Second Lien Agent
at least 10 Business Days' prior written notice of their intent to take an
Enforcement Action (except to the extent, and only to the extent, that the First
Lien Representative reasonably believes that such Enforcement Action is
immediately required in order to prevent any material loss or material decrease
in value of any Common Collateral, in which event, the First Lien Representative
shall provide the Second Lien Agent with notice of the occurrence of such
Enforcement Action as soon as reasonably practicable), shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Common Collateral, without any consultation
with, consent or involvement of or interference by any Second Lien Secured
Party, but subject to the provisos set forth in Sections 4.2 and 6.2. Upon the
occurrence and during the continuance of a First Lien Default, the First Lien
Representative, the First Lien Agents and the other First Lien Secured Parties
may take and continue any Enforcement Action with respect to the First Lien
Obligations and the Common Collateral in such order and manner as they may
determine in their sole discretion in accordance with the terms and conditions
of the First Lien Documents and applicable law.

 

4.2. Standstill. The Second Lien Agent, on behalf of itself and the other Second
Lien Secured Parties, agrees that, until the First Lien Obligations Payment Date
has occurred, but subject to the provisos at the end of this Section 4.2 and
Section 6.2, without the prior written consent of the First Lien Agents:

 

(a) they will not take or cause to be taken any Enforcement Action;

 

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Lien Obligation pari passu
with or senior to, or to give any Second Lien Secured Party any preference or
priority relative to, the Liens with respect to the First Lien Obligations
(other than Excess First Lien Obligations) or the First Lien Secured Parties
with respect to any of the Common Collateral;

 

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Lien Secured Party or any other Enforcement Action taken (or any forbearance
from taking any Enforcement Action) by or on behalf of any First Lien Secured
Party, in each case in accordance with this Agreement and applicable law;

 

(d) they have no right to (i) direct either First Lien Agent or any other First
Lien Secured Party to exercise any right, remedy or power with respect to the
Common Collateral or pursuant to the First Lien Security Documents (or, to the
extent they may have any such right described in this clause (d)(i), whether as
a junior lien creditor or otherwise, they hereby irrevocably waive such right)
or (ii) except as expressly permitted in this Agreement, consent or object to
the exercise by either First Lien Agent or any First Lien Secured Party of any
right, remedy or power with respect to the Common Collateral pursuant to the
First Lien Security Documents or to the timing or manner in which any such right
is exercised or not exercised;

 

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Lien Secured Party with respect to, the Common Collateral or pursuant
to the applicable First Lien Documents in compliance with the terms and
conditions of this Agreement; and

 

(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral;

 



B-13 

 

 

provided that, notwithstanding the foregoing and so long as no Standstill Period
is in effect, any Second Lien Secured Party may exercise and continue to pursue
any Enforcement Actions under the Second Lien Documents or applicable law
following the occurrence of and during the continuation of a Second Lien
Default; provided, further, however, that, notwithstanding the foregoing, in no
event shall any Second Lien Secured Party exercise any Enforcement Actions if,
notwithstanding the expiration of the Standstill Period, any First Lien Secured
Party shall have commenced (prior to the expiration of the Standstill Period)
and be diligently pursuing any Enforcement Action with respect to all or any
material portion of the Common Collateral; and provided, further, that (i) in
any Insolvency Proceeding commenced by or against any Loan Party, the Second
Lien Agent and the Second Lien Secured Parties may take any action expressly
permitted by Section 6, (ii) nothing herein shall (x) limit Second Lien Secured
Parties from initiating or maintaining Permitted Actions, or (y) restrict or
otherwise limit Second Lien Secured Parties from commencing or joining any other
person in commencing, or filing a petition for, any Insolvency Proceeding
against any Loan Party; provided that the Second Lien Secured Parties shall not
exercise any such right referred to in this clause (y) during the Standstill
Period and shall not, without giving each First Lien Agent 10 Business Days'
prior written notice (which notice may, for the avoidance of doubt, be given
during the Standstill Period), exercise any rights or remedies described in
clause (m) of the definition of Permitted Actions during the Standstill Period.

 

4.3. Cooperation. The Second Lien Agent, on behalf of itself and the other
Second Lien Secured Parties, agrees that each of them shall take such actions as
either First Lien Agent shall reasonably request in connection with the exercise
by the First Lien Secured Parties of their rights set forth herein in respect of
the Common Collateral. Each First Lien Agent, on behalf of itself and the other
First Lien Secured Parties, agrees that each of them shall take such actions as
the Second Lien Agent shall reasonably request in connection with the exercise
by the Second Lien Secured Parties of their rights set forth herein in respect
of the Common Collateral.

 

4.4. Unsecured Creditor Remedies; Judgment Creditors. Except as expressly set
forth in Sections 3.1(b), 4.1, the final proviso to 4.2, 6, 9.1 and 10.1, Second
Lien Agent and Second Lien Secured Parties may exercise rights and remedies
available to unsecured creditors generally, but solely to the extent such
actions are not prohibited by the terms of this Agreement. In the event that any
Second Lien Secured Party becomes a judgment lien creditor as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes to the same extent as
all other Liens securing the Second Lien Obligations are subject to the terms of
this Agreement.

 

4.5. Actions Upon Breach. Should either any First Lien Secured Party or any
Second Lien Secured Party, as applicable, contrary to this Agreement, in any way
take, attempt to or threaten to take, any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, the other party may obtain relief against the First
Lien Secured Party or the Second Lien Secured Party, as applicable, by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by the First Lien Secured Parties or the Second Lien
Secured Parties, as applicable, that (i) the damages suffered by the Secured
Parties seeking relief from the actions of the other Secured Parties against
whom such relief is sought may at that time be difficult to ascertain and may be
irreparable, and (ii) the First Lien Secured Parties or the Second Lien Secured
Parties, as applicable, waive any defense that the Loan Parties and/or any
Secured Party seeking relief cannot demonstrate damage and/or be made whole by
the awarding of damages.

 

4.6. Option to Purchase.

 

(a) Upon the occurrence and during the continuance of a Purchase Option Event,
all or a portion of the Second Lien Secured Parties, shall have the option at
any time upon written irrevocable notice provided by Second Lien Agent (on
behalf of such Second Lien Secured Parties) to the First Lien Representative
(the “Purchase Notice”) to purchase from the First Lien Secured Parties all of
the First Lien Obligations (other than the Excess First Lien Obligations). The
Second Lien Secured Parties may not purchase less than all of the First Lien
Obligations (other than the Excess First Lien Obligations). If the Second Lien
Agent so delivers the Purchase Notice, the First Lien Representative and each
First Lien Agent shall terminate or suspend any existing Enforcement Actions and
shall not take any further Enforcement Actions, provided, that the Purchase (as
defined below) shall have been consummated on the date specified in the Purchase
Notice in accordance with this Section 4.6.

 



B-14 

 

 

(b) On the date specified by the Second Lien Agent in the Purchase Notice (which
shall be a Business Day not less than five (5) Business Days, nor more than
twenty (20) Business Days, after receipt by the First Lien Representative of the
Purchase Notice, the First Lien Secured Parties shall sell to the Second Lien
Secured Parties electing to purchase pursuant to Section 4.6(a) (the “Purchasing
Parties”), and the Purchasing Parties shall purchase (the “Purchase”) from the
First Lien Secured Parties, all of the First Lien Obligations (other than the
Excess First Lien Obligations).

 

(c) Without limiting the obligations of the Loan Parties under the First Lien
Documents to the First Lien Secured Parties with respect to the Retained
Interest (as defined below) (which shall not be transferred in connection with
the Purchase), on the date of the Purchase, the Purchasing Parties shall pay to
the First Lien Representative (for the benefit of the applicable First Lien
Secured Parties) as the purchase price (the “Purchase Price”) therefor (i) the
principal of all First Lien Obligations (other than the Excess First Lien
Obligations and First Lien Obligations cash collateralized in accordance with
clauses (ii) and (iii) below) then outstanding, (ii) in the case of any Swap
Obligations, the amount that would be payable by the relevant Loan Party
thereunder if it were to terminate such Swap Obligations on the date of the
Purchase or, if not terminated, an amount determined by the relevant First Lien
Secured Party to be reasonably necessary to collateralize its credit risk
arising out of such Swap Obligations, (iii) with respect to letters of credit,
furnish cash collateral (the “Letter of Credit Cash Collateral”) to the First
Lien Representative in such amounts as the relevant First Lien Secured Parties
determine is reasonably necessary to secure such First Lien Secured Parties in
connection with any outstanding letters of credit (not to exceed 105% of the
aggregate undrawn face amount of such letters of credit), and (iv) accrued and
unpaid interest, fees (other than any prepayment premium, if any), breakage
costs, attorneys’ fees and expenses to the extent not allocable to Excess First
Lien Obligations; provided that for the avoidance of doubt, in no event shall
the Purchase Price calculated based on the foregoing (excluding clause (iv)
exceed the Maximum First Lien Principal Amount with respect to the First Lien
Obligations.

 

(d) The Purchase Price and Letter of Credit Cash Collateral shall be remitted by
wire transfer in immediately available funds to such account of the First Lien
Representative as it shall designate to the Purchasing Parties. The First Lien
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the applicable First
Lien Secured Parties in accordance with the applicable First Lien Documents and
the First Lien Intercreditor Agreement. Interest shall be calculated to but
excluding the day on which the Purchase occurs if the amounts so paid by the
Purchasing Parties to each account designated by the First Lien Agents,
respectively, are received in such account prior to 12:00 Noon, New York City
time, and interest shall be calculated to and including such day if the amounts
so paid by the Purchasing Parties to any account designated by the First Lien
Agents are received in such account later than 12:00 Noon, New York City time.

 

(e) The Purchase shall be made without representation or warranty of any kind by
the First Lien Secured Parties as to the First Lien Obligations, the Common
Collateral or otherwise and without recourse to the First Lien Secured Parties,
except that the First Lien Secured Parties shall represent and warrant: (i) the
amount of their respective First Lien Obligations, (ii) that the First Lien
Secured Parties own their respective First Lien Obligations free and clear of
any liens or encumbrances and (iii) that the First Lien Secured Parties have the
right to assign all of their respective First Lien Obligations and their
respective assignment is duly authorized.

 

(f) In the event that any one or more of the Second Lien Secured Parties
exercises and consummates the purchase option set forth in this Section 4.6, (i)
the Purchasing Parties shall have the right, but not the obligation, to require
the First Lien Agents to immediately resign under the First Lien Credit
Agreements, and (ii) notwithstanding anything contained in the First Lien
Documents to the contrary, each First Lien Agent shall have the right, but not
the obligation, to immediately resign as agent under the applicable First Lien
Credit Agreement. In either such event, the First Lien Agents shall execute and
deliver such documents and instruments reasonably requested by the Second Lien
Agent and/or Purchasing Parties to assign and transfer any Common Collateral,
together with any and all rights under deposit account control agreements and
lien waivers related to the Common Collateral, to the applicable successor agent
under the First Lien Documents.

 



B-15 

 

 

(g) In the event that any one or more of the Second Lien Secured Parties
exercises and consummates the purchase option set forth in this Section 4.6, (i)
the First Lien Secured Parties shall retain their indemnification rights under
the First Lien Documents for actions or other matters arising on or prior to the
date of such purchase and (ii) and in the event that, at the time of such
Purchase, there exists Excess First Lien Obligations, the consummation of such
purchase option shall not include (nor shall the Purchase Price be calculated
with respect to) such Excess First Lien Obligations (clauses (i) and (ii), the
“Retained Interest”).

 

(h) In the event that a Retained Interest exists, each First Lien Secured Party
shall, at the request of the Purchasing Parties, execute an amendment to the
applicable First Lien Credit Agreement acknowledging that such Retained Interest
consisting of Excess First Lien Obligations is a last out tranche (other than
with respect to Excess Second Lien Obligations), payable after the payment in
full, in cash, of the Second Lien Obligations (other than Excess Second Lien
Obligations). Each First Lien Secured Party shall continue to have all rights
and remedies of a lender under the applicable First Lien Credit Agreement and
the other First Lien Loan Documents; provided, that no First Lien Secured Party
shall have any right to vote on or otherwise consent to any amendment, waiver,
departure from or other modification of any provision of any First Lien
Document; provided, however, that no such amendment, waiver, departure from or
other modification shall modify the priority of the Liens with respect to such
Excess First Lien Obligations and the Excess Second Lien Obligations as provided
in Sections 3.1(c) and 5.1.

 

SECTION 5. Application of Proceeds of Common Collateral; Dispositions and
Releases of Common Collateral; Inspection and Insurance.

 

5.1. Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral received by the First Lien Secured Parties or the Second Lien Secured
Parties in connection with an Insolvency Proceeding or an Enforcement Action,
shall be distributed as follows: first to the First Lien Representative for
application to the First Lien Obligations (other than any Excess First Lien
Obligations) in accordance with the terms of the First Lien Documents and the
First Lien Intercreditor Agreement until the First Lien Obligations Payment Date
has occurred, and thereafter, to the Second Lien Agent for application to the
Second Lien Obligations (other than any Excess Second Lien Obligations) in
accordance with the Second Lien Documents until the Second Lien Obligations
(other than any Excess Second Lien Obligations) are paid in full, in cash. In
the event any Excess First Lien Obligations remain unpaid after full payment of
the Second Lien Obligations (other than any Excess Second Lien Obligations), any
remaining proceeds of Common Collateral shall be delivered to the First Lien
Representative for application to such Excess First Lien Obligations in
accordance with the terms of the First Lien Documents and the First Lien
Intercreditor Agreement. In the event any Excess Second Lien Obligations remain
unpaid after full payment of the First Lien Obligations (including all Excess
First Lien Obligations), any remaining proceeds of Common Collateral shall be
delivered to the Second Lien Agent for application to such Excess Second Lien
Obligations in accordance with the terms of the Second Lien Documents. Until the
occurrence of the First Lien Obligations Payment Date, any Common Collateral,
including without limitation any such Common Collateral constituting proceeds,
that may be received by any Second Lien Secured Party in violation of this
Agreement shall be segregated and held in trust and promptly paid over to the
First Lien Representative, for the benefit of the First Lien Secured Parties,
for application pursuant to this Section 5.1 (and subject to the First Lien
Intercreditor Agreement as to the allocation thereof among the First Lien
Secured Parties), in the same form as received, with any necessary endorsements,
and each Second Lien Secured Party hereby authorizes each of the First Lien
Representative and the First Lien Agents to make any such endorsements as agent
for the Second Lien Agent (which authorization, being coupled with an interest,
is irrevocable).

 



B-16 

 

 

5.2. Releases of Collateral.

 

(a) Until the First Lien Obligations Payment Date, if the First Lien Agents
release a Lien on all or any portion of the Common Collateral in connection
with: (a) an Enforcement Action, (b) a sale pursuant to Section 363 of the
Bankruptcy Code, or (c) a disposition of any Collateral that is permitted
pursuant to the First Lien Documents and the Second Lien Documents, then any
Lien of the Second Lien Agent on such Common Collateral will be, except as
otherwise provided below, automatically and simultaneously released to the same
extent (it being understood that the Second Lien Agent shall still, subject to
the terms of this Agreement, have a security interest with respect to the
proceeds of such Common Collateral except to the extent applied to First Lien
Obligations in accordance with Section 5.1); provided, that in each case of the
releases by First Lien Agents in subclauses (a), (b) and (c), (1) the net cash
proceeds of such Enforcement Action or disposition are applied to permanently
repay the First Lien Obligations (or any DIP Financing, as applicable) in
accordance with Section 5.1 (it being acknowledged that any credit bid by either
First Lien Agent in any foreclosure or other disposition of any Common
Collateral pursuant to any Enforcement Action is deemed to be a permanent
repayment of the First Lien Obligations (or any DIP Financing, as applicable)
for purposes hereof), (2) such sale is conducted in accordance with applicable
law, and (3) such Enforcement Action, sale or disposition does not result in a
sale or transfer of Common Collateral to any Borrower, or any of their
affiliates.

 

(b) If the Lien of Second Lien Agent in the Common Collateral is to be released
pursuant to the foregoing clause (a), the Second Lien Agent shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the First Lien Representative shall reasonably request to
evidence any release of such Lien described in paragraph (a). Until the First
Lien Obligations Payment Date, the Second Lien Agent hereby appoints the First
Lien Representative and any officer or duly authorized person of the First Lien
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Second Lien Agent and in the name of the Second Lien Agent or in the
First Lien Representative’s own name, from time to time, in the First Lien
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 5.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be reasonably necessary or
desirable to accomplish the purposes of this Section 5.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

5.3. [Reserved].

 

5.4. Insurance. Until the First Lien Obligations Payment Date has occurred, the
First Lien Agents will have the sole and exclusive right (i) to be named as
additional insured and loss payee under any insurance policies maintained from
time to time by any Loan Party (except that the Second Lien Agent shall have the
right to be named as additional insured and loss payee so long as its second
lien status is identified in a manner satisfactory to the First Lien Agents);
(ii) to adjust or settle any insurance policy or claim covering the Common
Collateral in the event of any loss thereunder and (iii) to approve any award
granted in any condemnation or similar proceeding affecting the Common
Collateral. All insurance proceeds not released to and utilized by any Loan
Party pursuant to the First Lien Documents and the Second Lien Documents for
restoration, replacement or reinvestment in accordance with the applicable terms
of the First Lien Documents will be applied in the order provided herein.

 



B-17 

 

 

SECTION 6. Insolvency Proceedings.

 

6.1. [Reserved]

 

6.2. Filing of Motions. Until the First Lien Obligations Payment Date has
occurred, the Second Lien Agent agrees on behalf of itself and the other Second
Lien Secured Parties that no Second Lien Secured Party shall, in or in
connection with any Insolvency Proceeding, file any pleadings or motions, take
any position at any hearing or proceeding of any nature, or otherwise take any
action whatsoever, in each case that (a) violates, or is prohibited by, this
Section 6 (or, in the absence of an Insolvency Proceeding, otherwise would
violate or be prohibited by this Agreement), (b) asserts any right, benefit or
privilege that arises in favor of the Second Lien Agent or Second Lien Secured
Parties, in whole or in part, as a result of their Lien or interest in the
Common Collateral to the extent in contravention of the terms of this Agreement,
or (c) challenges the amount, validity, priority, enforceability or voidability
of any Liens or claims held by either First Lien Agent or any other First Lien
Secured Party, or the extent to which the First Lien Obligations (other than the
Excess First Lien Obligations) constitute secured claims under Section 506(a) of
the Bankruptcy Code or otherwise; provided that the Second Lien Agent may take
and maintain any Permitted Actions.

 

6.3. Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Lien Agents desire to consent (or not object) to
the use of cash collateral under the Bankruptcy Code or to provide financing to
any Loan Party under the Bankruptcy Code or to consent (or not object) to the
provision of such financing to any Loan Party by any third party (any such
financing, “DIP Financing”), then the Second Lien Agent agrees, subject to the
DIP Conditions, on behalf of itself and the other Second Lien Secured Parties,
that each Second Lien Secured Party (a) will be deemed to have consented to,
will raise no objection to, nor support any other Person objecting to, the use
of such cash collateral or to such DIP Financing, (b) will not request or accept
adequate protection or any other relief in connection with the use of such cash
collateral or such DIP Financing, except as set forth in paragraph 6.5 below,
(c) will subordinate (and will be deemed hereunder to have subordinated) their
Liens (i) to such DIP Financing on the same terms as the Liens securing the
First Lien Obligations are subordinated thereto (and such subordination will not
alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the First Lien Secured Parties in connection therewith
and (iii) to any reasonable and customary “carve-out” agreed to by the First
Lien Agents, and (d) agrees that notice received three (3) business days prior
to the filing of the motion seeking entry of an order approving such usage of
cash collateral or approving such financing shall be adequate notice. If any
Loan Party becomes subject to any Insolvency Proceeding and the First Lien
Secured Parties provide a DIP Financing that satisfies the DIP Conditions and
this Section 6.3, the Second Lien Agent agrees, on behalf of itself and the
other Second Lien Secured Parties, that none of the Second Lien Secured Parties
shall provide DIP Financing to any Loan Party secured by Liens equal or senior
in priority to the Liens securing any First Lien Obligations (other than the
Excess First Lien Obligations) or the Liens securing such DIP Financing provided
by the First Lien Secured Parties or that affords the lenders under any DIP
Financing provided to any Loan Party by any Second Lien Secured Party a claim
that is equal or senior to any adequate protection claims of the First Lien
Secured Parties in respect of their interests in the Common Collateral, without
the prior written consent of the First Lien Agents. Notwithstanding anything
herein to the contrary, the Second Lien Agent, on behalf of itself and the other
Second Lien Secured Parties, solely in their capacity as unsecured creditors and
not as secured creditors of any Loan Party, may raise any objections to any use,
sale, or lease of “cash collateral”, or DIP Financing that could be raised by
any unsecured creditor of the Loan Parties.

 

6.4. Relief From the Automatic Stay. Until the First Lien Obligations Payment
Date, the Second Lien Agent agrees, on behalf of itself and the other Second
Lien Secured Parties, that none of them will, without the prior written consent
of the First Lien Agents, (a) seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Common Collateral, or (b) oppose any
request by either First Lien Agent or the other First Lien Secured Parties to
seek relief from the automatic stay or any other stay in any Insolvency
Proceeding in respect of any Common Collateral; provided that the Second Lien
Agent may seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of the Common Collateral if and to the extent
the First Lien Agents have obtained relief from or modification of such stay in
respect of the Common Collateral, but may not thereafter take or pursue any
Enforcement Action with respect to any applicable Common Collateral to which
such relief or modification is applicable, except in accordance with the other
applicable terms of this Agreement.

 



B-18 

 

 

6.5. Adequate Protection. The Second Lien Agent, on behalf of itself and the
other Second Lien Secured Parties, agrees that none of them shall object,
contest, or support any other Person objecting to or contesting, (a) any request
by either First Lien Agent or the other First Lien Secured Parties for adequate
protection or any adequate protection provided to either First Lien Agent or the
other First Lien Secured Parties or (b) any objection by either First Lien Agent
or any other First Lien Secured Parties to any motion, relief, action or
proceeding based on a claim of a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts to either First Lien Agent or any
other First Lien Secured Party on account of the First Lien Obligations (other
than Excess First Lien Obligations) under Section 506(b) of the Bankruptcy Code
or otherwise. Notwithstanding anything contained in this Section and in Section
6.3(b), Second Lien Secured Parties may seek or accept adequate protection
consisting of (x) a replacement Lien on the Common Collateral, subordinated to
the Liens securing the First Lien Obligations and such DIP Financing on the same
basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement, (y)
superpriority claims junior in all respects to the superpriority claims granted
to the First Lien Secured Parties and (z) subject to the right of the First Lien
Secured Parties to object thereto, the payment of post-petition interest at the
pre-default rate, fees and expenses (provided, in the case of this clause (z),
that the First Lien Secured Parties have been granted adequate protection in the
form of post-petition interest at a rate no lower than the pre-default rate and
the payment of their fees and expenses). In the event the Second Lien Agent, on
behalf of itself and the Second Lien Secured Parties, seeks or accepts adequate
protection in accordance with the above provisions of this Section 6.5 and such
adequate protection is granted in the form of additional collateral, then the
Second Lien Agent, on behalf of itself or any of the Second Lien Secured
Parties, agrees that each First Lien Agent shall also be granted a senior Lien
on such additional collateral as security for the First Lien Obligations and any
such DIP Financing and that any Lien on such additional collateral securing the
Second Lien Obligations shall be subordinated to the Liens on such collateral
securing the First Lien Obligations and any such DIP Financing and any other
Liens granted to the First Lien Secured Parties as adequate protection, with
such subordination to be on the same terms that the other Liens securing the
Second Lien Obligations are subordinated to the Liens securing the First Lien
Obligations under this Agreement. The Second Lien Agent, on behalf of itself and
the other Second Lien Secured Parties, agrees that except as expressly set forth
in this Section, none of them shall seek or accept adequate protection without
the prior written consent of the First Lien Agents.

 

6.6. Avoidance Issues. If any First Lien Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay or
relinquish to a trustee, a receiver, or the estate of any Loan Party, because
such amount was avoided or ordered to be paid, disgorged or relinquished for any
reason, including, without limitation because it was found to be a fraudulent or
preferential transfer or because the Liens securing the First Lien Obligations
are unperfected or otherwise voided, avoided, invalidated or lapsed, any amount
(a “Recovery”), whether received as proceeds of security, enforcement of any
right of set-off or otherwise, then, subject to the proviso below, the First
Lien Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the First Lien
Obligations Payment Date shall be deemed not to have occurred. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from the date of reinstatement. The Second Lien Secured Parties
agree that none of them shall be entitled to benefit from any Recovery, solely
to the extent arising in respect of or on account of each First Lien Secured
Party's interest in the Second Lien Collateral or on account of such First Lien
Secured Party's "secured claim" against any Loan Party within the meaning of
section 506 of the Bankruptcy Code, to any extent beyond what they would have
been entitled to had such Recovery not occurred (solely to the extent arising in
respect of or on account of such Second Lien Secured Party's interest in the
Second Lien Collateral or an account of such Second Lien Secured Party's
"secured claim" against any Loan Party within the meaning of section 506 of the
Bankruptcy)(in each case, a "Secured Claim Recovery"), it being understood and
agreed that the benefit of such Secured Claim Recovery otherwise allocable to
them shall instead be allocated and turned over for application in accordance
with the priorities set forth in this Agreement; provided, that notwithstanding
anything to the contrary contained herein, (i) any amount received by the Second
Lien Secured Parties in respect of a Secured Claim Recovery to be so turned over
shall be limited to the amount in excess of the amount they would have received
on account of its interest in the Second Lien Collateral or pursuant to its
secured claim under section 506 of the Bankruptcy Code had such Secured Claim
Recovery not occurred and (ii) except for the amounts specified in the foregoing
clause (i) in respect of a Secured Claim Recovery, the Second Lien Secured
Parties shall otherwise be entitled to receive and retain any amounts allocable
to them in respect of any other Recovery.

 



B-19 

 

 

6.7. Asset Dispositions in an Insolvency Proceeding. In an Insolvency
Proceeding, neither the Second Lien Agent nor any other Second Lien Secured
Party, in its capacity as a secured creditor only, shall oppose any sale or
disposition of any assets of any Loan Party that is consented to by the First
Lien Secured Parties, and will be deemed to have consented under Section 363(f)
of the Bankruptcy Code (and otherwise) to any sale consented to by the First
Lien Secured Parties and to have released their Liens on such assets so long as
the First Lien Secured Parties have released their Liens on such assets and the
net cash proceeds from the sale or disposition are applied in accordance with
Section 5.1; provided, further, that notwithstanding the foregoing or any other
provision herein to the contrary, the Second Lien Agent and each other Second
Lien Secured Party, solely in its capacity as an unsecured creditor and not as a
secured creditor of any Loan Party, shall be entitled to oppose any sale or
disposition of any assets of any Loan Party under Section 363 of the Bankruptcy
Code without the consent or approval of the First Lien Agents.

 

6.8. Plans of Reorganization; Reorganization Securities. Prior to the First Lien
Obligations Payment Date, no Second Lien Secured Party shall, without the
consent of the First Lien Representative, directly or indirectly propose,
support or vote in favor of any a plan of reorganization or similar dispositive
restructuring plan in connection with an Insolvency Proceeding that is in
contravention of the provisions of this Agreement; provided that nothing in this
Section 6.8 shall restrict any Second Lien Secured Party from voting any
unsecured claim held by such Second Lien Secured Party in favor of any plan of
reorganization or similar dispositive restructuring plan in connection with an
Insolvency Proceeding. Nothing in this Agreement prohibits or limits the right
of the Second Lien Secured Parties to receive and retain (a) any debt or equity
securities that are issued by a reorganized debtor pursuant to a plan of
reorganization or similar dispositive restructuring plan in connection with an
Insolvency Proceeding, provided that if any debt securities are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan
in connection with an Insolvency Proceeding both on account of First Lien
Obligations and on account of Second Lien Obligations and both (i) such debt
obligations are secured by Liens and (ii) such Liens are upon the same property,
then, as between the First Lien Secured Parties and the Second Lien Secured
Parties, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations or (b) any distribution received by such
Second Lien Secured Party pursuant to a plan of reorganization or similar
dispositive restructuring plan in connection with an Insolvency Proceeding in
respect of any claim classified under such plan as an unsecured claim in
accordance with section 506(a)(1) of the Bankruptcy Code.

 

6.9. Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (a) the grants of Liens pursuant to the First Lien
Security Documents and the Second Lien Security Documents constitute separate
and distinct grants of Liens and (b) because of, among other things, their
differing rights in the Common Collateral, the First Lien Obligations and the
Second Lien Obligations are fundamentally different from each other and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First Lien Secured Parties and Second Lien Secured Parties in respect of the
Common Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then the Second Lien Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of senior and junior secured claims against the Loan
Parties in respect of the Common Collateral, with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Secured Parties), the First
Lien Secured Parties shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Amounts before any
distribution is made in respect of the claims held by the Second Lien Secured
Parties. The Second Lien Secured Parties hereby acknowledge and agree to turn
over to the First Lien Secured Parties amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of the preceding
sentence, even if such turnover has the effect of reducing the claim or recovery
of the Second Lien Secured Parties.

 



B-20 

 

 

6.10. No Waivers of Rights of First Lien Secured Parties. Subject to Section
3.1(b), nothing contained herein shall prohibit or in any way limit either First
Lien Agent or any other First Lien Secured Party from objecting in any
Insolvency Proceeding or otherwise to any action taken by any Second Lien
Secured Party not expressly permitted hereunder, including the seeking by any
Second Lien Secured Party of adequate protection (except as provided in Section
6.5).

 

6.11. Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

 

6.12. Rights as Unsecured Creditors. In any Insolvency Proceeding, the Second
Lien Secured Parties may exercise any rights and remedies that could be
exercised by an unsecured creditor in accordance with the terms of the Second
Lien Documents and applicable law, in each case to the extent not prohibited by
the terms of this Agreement.

 

SECTION 7. Modifications to First Lien Documents or Second Lien Documents.

 

7.1. Restrictions on First Lien Document Modifications. The First Lien Documents
may not be amended, renewed, extended, restated, supplemented or otherwise
modified without the prior written consent of the Second Lien Agent (which
consent will not be unreasonably withheld), so as to:

 

(a) (i) increase the aggregate amount of the principal portion of the ABL First
Lien Obligations to exceed the Maximum ABL First Lien Principal Amount or (ii)
increase the aggregate amount of the principal portion of the Floor Plan First
Lien Obligations to exceed the Maximum Floor Plan First Lien Principal Amount;

 

(b) increase the applicable margin or similar component of interest rate
(including by adding or increasing any interest rate floor) or add or increase
any recurring fees (excluding any one-time fees, whether payable at one time or
in multiple installments, payable in connection with the initial origination or
syndication of the First Lien Obligations, any amendment, waiver or similar
agreement, any renewal of existing credit, or any increase, origination or
extension of additional credit) or premiums in a manner that would cause the
total yield on all Loans (as defined in either First Lien Credit Agreement on
the date hereof, respectively) to exceed by more than 2.00% of the total yield
on such Loans as in effect on the date hereof (excluding increases resulting
from the accrual of interest at the default rate of 3.00%, fluctuations in LIBOR
or any other similar rate index, any replacement of LIBOR due to any cessation
thereof, and application of the pricing grid set forth in the Existing ABL First
Lien Credit Agreement or the Existing Floor Plan First Lien Credit Agreement, as
applicable, on the date hereof) or increase the default rate by any margin;

 

(c) extend the final scheduled maturity of the First Lien Obligations by more
than 180 days from the final scheduled maturity as in effect on the date hereof;

 

(d) alter the amortization schedule for the First Lien Obligations, such that
the average life to maturity of the First Lien Obligations is shorter than in
effect as of the date hereof;

 



B-21 

 

 

(e) add or change any, covenant, default or event of default under the First
Lien Documents in a manner adverse to the Loan Parties, unless the Loan Parties
concurrently offer to enter into a corresponding amendment or modification to
the applicable provisions of the Second Lien Documents;

 

(f) add (or make more restrictive) any prohibition or restriction on payment of
the Second Lien Obligations;

 

(g) subordinate the First Lien Obligations or the Liens of the First Lien
Secured Parties on the Common Collateral, except as permitted in Section 6.3 and
except with respect to “Permitted Encumbrances” under either First Lien Credit
Agreement (as in effect on the date hereof);

 

(h) change or amend any term of the First Lien Documents relating to the
assignment of or participation in all or any portion of the First Lien
Obligations to any Loan Party or any of their respective Affiliates (including
any amendment or modification of definition of Ineligible Institution (as
defined in the First Lien Credit Agreement as in effect on the date hereof) to
remove any Loan Party or any of their respective Affiliates from such
definition) as set forth in each First Lien Credit Agreement (as in effect on
the date hereof), respectively;

 

(i) change or amend the definition of Ineligible Institution (as defined in each
First Lien Credit Agreement, respectively, as in effect on the date hereof) to
remove or modify the final proviso of the definition thereof in any way; or

 

(j) impose any limitation on amendments or modifications of the Second Lien
Documents that is more restrictive that the limitations contained herein.

 

7.2. Restrictions on Second Lien Document Modifications. The Second Lien
Documents may not be amended, renewed, extended, restated, supplemented or
otherwise modified without the prior written consent of the First Lien Agents
(which consent will not be unreasonably withheld), so as to:

 

(a) increase the aggregate amount of the principal portion of the Second Lien
Obligations to exceed the Maximum Second Lien Principal Amount;

 

(b) increase the rate of interest on any of the Second Lien Obligations or add
or increase any recurring fees (excluding any one-time fees, whether payable at
one time or in multiple installments, payable in connection with the initial
origination or syndication of the Second Lien Obligations, any amendment, waiver
or similar agreement, any renewal of existing credit, or any increase,
origination or extension of additional credit) or premiums that would cause the
total yield on the Second Lien Obligations to exceed by more than 4.00% of the
total yield on the Second Lien Obligations as in effect on the date hereof
(excluding increases resulting from the accrual of interest at the default rate
of 3.00% or fluctuations in LIBOR or any other similar rate index) or increase
the default rate by any margin (other than prepayment premiums, yield
maintenance, make whole or similar fees and premiums, and exit fees, in each
case that are payable in connection with any repayment (other than regularly
scheduled principal payments) of the Second Lien Obligations, which shall not be
restricted under this Section 7.2(b));

 

(c) [reserved];

 

(d) shorten the maturity of all or any portion of the Second Lien Obligations in
effect as of the date hereof;

 

(e) require any scheduled payments or mandatory prepayments of any principal
portion of the Second Lien Obligations which are not required under the terms of
the Second Lien Documents in effect as of the date hereof;

 



B-22 

 

 

(f) add or change any, covenant, default or event of default under the Second
Lien Documents in a manner adverse to the Loan Parties; provided, that Second
Lien Secured Parties shall be permitted to amend, modify or supplement the
Second Lien Documents to modify or add covenants, defaults or other provisions
to the extent the corresponding provisions of the First Lien Documents have been
amended or modified;

 

(g) add (or make more restrictive) any prohibition or restriction on payment of
any of the First Lien Obligations;

 

(h) subordinate the Second Lien Obligations or the Liens of the Second Lien
Secured Parties on the Common Collateral, except as permitted in Section 6.3 and
except with respect to “Permitted Encumbrances” under the Second Lien Credit
Agreement (as in effect on the date hereof);

 

(i) change or amend any term of the Second Lien Documents relating to the
assignment of or participation in all or any portion of the Second Lien
Obligations to any Loan Party or any of their respective Affiliates or to the
voting rights of any Loan Party or any of their respective Affiliates with
respect to any portion of the Second Lien Obligations held by any such Person as
set forth in the Second Lien Credit Agreement (as in effect on the date hereof);
or

 

(j) impose any limitation on amendments or modifications of the First Lien
Documents that is more restrictive that the limitations contained herein.

 

SECTION 8. Reliance; Waivers; etc.

 

8.1. Reliance. The First Lien Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Lien Agent, on behalf
of it itself and the other Second Lien Secured Parties, expressly waives all
notice of the acceptance of and reliance on this Agreement by the First Lien
Secured Parties. The Second Lien Documents are deemed to have been executed and
delivered and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. Each First Lien Agent, on behalf
of itself and the other First Lien Secured Parties for which it is First Lien
Agent, expressly waives all notices of the acceptance of and reliance on this
Agreement by the Second Lien Agent and the other Second Lien Secured Parties.

 

8.2. No Warranties or Liability. The Second Lien Agent and the First Lien Agents
acknowledge and agree that none of them has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other First Lien Document or any Second Lien Document.
Except as otherwise provided in this Agreement, the Second Lien Agent and the
First Lien Agents will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

8.3. No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Lien Documents or the Second
Lien Documents.



B-23 

 

 

SECTION 9. Obligations Unconditional.

 

9.1. First Lien Obligations Unconditional. All rights and interests of the First
Lien Secured Parties hereunder, and all agreements and obligations of the Second
Lien Secured Parties (and, to the extent applicable, the Loan Parties)
hereunder, shall remain in full force and effect irrespective of:

 

(a) any lack of validity or enforceability of any First Lien Document and
regardless of whether any of the Liens of the First Lien Agents and First Lien
Secured Parties are not perfected or are voidable for any reason; or

 

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Lien Obligations, or any amendment, waiver
or other modification, whether by course of conduct, in writing or otherwise,
including any increase in the amount thereof, or any refinancing, replacement,
refunding or restatement of any First Lien Document, except to the extent
expressly prohibited hereunder;

 

(c) any exchange, release or lack of perfection of any Lien of any of the First
Lien Agents and First Lien Secured Parties on any Common Collateral or any other
asset, or any amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of all or any of the First Lien Obligations or
any guarantee thereof, except to the extent expressly prohibited hereunder;

 

(d) the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

 

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Lien Obligations,
or of any of the First Lien Secured Parties or any Loan Party, to the extent
applicable, in respect of this Agreement.

 

9.2. Second Lien Obligations Unconditional. All rights and interests of the
Second Lien Secured Parties hereunder, and all agreements and obligations of the
First Lien Secured Parties (and, to the extent applicable, the Loan Parties)
hereunder, shall remain in full force and effect irrespective of:

 

(a) any lack of validity or enforceability of any Second Lien Document and
regardless of whether the Liens of the Second Lien Agent and Second Lien Secured
Parties are not perfected or are voidable for any reason;

 

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Lien Obligations, or any amendment, waiver
or other modification, whether by course of conduct, in writing or otherwise,
including any increase in the amount thereof, or any refinancing, replacement,
refunding or restatement of any Second Lien Document, except to the extent
expressly prohibited hereunder;

 

(c) any exchange, release or lack of perfection of any Lien of the Second Lien
Agent and Second Lien Secured Parties on any Common Collateral or any other
asset, or any amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of all or any of the Second Lien Obligations or
any guarantee thereof, except to the extent expressly prohibited hereunder; or

 

(d) the commencement of any Insolvency Proceeding in respect of any Loan Party;
or

 

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Lien Obligations,
or of any of the Second Lien Secured Parties or any Loan Party, to the extent
applicable, in respect of this Agreement.

 



B-24 

 

 

SECTION 10. Miscellaneous.

 

10.1. Rights of Subrogation. The Second Lien Agent, for and on behalf of itself
and the Second Lien Secured Parties, agrees that no payment to either First Lien
Agent or any First Lien Secured Party pursuant to the provisions of this
Agreement shall entitle the Second Lien Agent or any Second Lien Secured Party
to exercise any rights of subrogation in respect thereof until the First Lien
Obligations Payment Date. Following the First Lien Obligations Payment Date, the
Second Lien Secured Parties shall be subrogated to the rights of the First Lien
Secured Parties to the extent that payments and distributions otherwise payable
to the Second Lien Secured Parties have been applied to the First Lien
Obligations in accordance with the provisions of this Agreement, and each First
Lien Agent agrees to execute such documents, agreements, and instruments as the
Second Lien Agent or any Second Lien Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
First Lien Obligations resulting from payments to either First Lien Agent by
such Person, so long as all costs and expenses (including all reasonable legal
fees and disbursements) incurred in connection therewith by each First Lien
Agent are paid by such Person upon request for payment thereof.

 

10.2. Further Assurances. Each of the Second Lien Agent and the First Lien
Agents will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the other party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the First Lien Agents or the Second
Lien Agent to exercise and enforce its rights and remedies hereunder; provided,
however, that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.

 

10.3. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Lien Document or any Second Lien
Document, the provisions of this Agreement shall govern; provided, however, in
the event of any conflict between the provisions of this Agreement and the
intercreditor agreement dated as of the date hereof (as amended, restated or
otherwise modified from time to time. the “First Lien Intercreditor Agreement”),
among the First Lien Secured Parties, the terms and conditions of the First Lien
Intercreditor Agreement shall control among the First Lien Secured Parties as to
the relative rights of the First Lien Secured Parties in respect of the Common
Collateral.

 

10.4. Continuing Nature of Provisions. Subject to Section 6.6, this Agreement
shall continue to be effective, and shall not be revocable by any party hereto,
until the First Lien Obligations Payment Date shall have occurred; provided,
that Section 4.6(h) and Section 5.1 shall continue in effect with respect to the
rights and obligations of the parties with respect to Excess First Lien
Obligations. This is a continuing agreement and the First Lien Secured Parties
and the Second Lien Secured Parties may continue, at any time and without notice
to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Borrower or any other Loan Party on the faith hereof.

 

10.5. Amendments; Waivers. No amendment or modification of any of the provisions
of this Agreement shall be effective unless the same shall be in writing and
signed by the First Lien Agents and the Second Lien Agent.

 

10.6. Information Concerning Financial Condition of the Borrowers and the other
Loan Parties. Each of the Second Lien Secured Parties and the First Lien Secured
Parties hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrowers and each of the other Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the First Lien
Obligations or the Second Lien Obligations. The Second Lien Secured Parties and
the First Lien Secured Parties hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances. In the event the Second Lien Agent or either First Lien
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other party to this Agreement, it shall be under
no obligation (a) to provide any such information to such other party or any
other party on any subsequent occasion, (b) to undertake any investigation not a
part of its regular business routine, or (c) to disclose any other information.

 



B-25 

 

 

10.7. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

 

10.8. Submission to Jurisdiction.

 

(a) Each First Lien Secured Party, each Second Lien Secured Party and each Loan
Party hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each such party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each such party agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the any
First Lien Secured Party or Second Lien Secured Party may otherwise have to
bring any action or proceeding against any Loan Party or its properties in the
courts of any jurisdiction.

 

(b) Each First Lien Secured Party, each Second Lien Secured Party and each Loan
Party hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so (i) any objection it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (a) of this
Section and (ii) the defense of an inconvenient forum to the maintenance of such
action or proceeding.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

10.9. Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

10.10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Lien Secured
Parties and Second Lien Secured Parties and their respective successors and
assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Common Collateral.

 

10.11. Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

 

10.12. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 



B-26 

 

 

10.13. Agents. The ABL First Lien Agent has executed this Agreement as directed
under and in accordance with the Existing ABL First Lien Credit Agreement and
will perform this Agreement solely in its capacity as ABL First Lien Agent and
not individually. In performing under this Agreement, the ABL First Lien Agent
shall have all rights, protections, immunities and indemnities granted it under
the Existing ABL First Lien Credit Agreement. Subject to the terms of the
Existing ABL First Lien Credit Agreement, the ABL First Lien Agent shall have no
obligation to perform or exercise any discretionary act. The Floor Plan First
Lien Agent has executed this Agreement as directed under and in accordance with
the Existing Floor Plan First Lien Credit Agreement and will perform this
Agreement solely in its capacity as Floor Plan First Lien Agent and not
individually. In performing under this Agreement, the Floor Plan First Lien
Agent shall have all rights, protections, immunities and indemnities granted it
under the Existing Floor Plan First Lien Credit Agreement. Subject to the terms
of the Existing Floor Plan First Lien Credit Agreement, the Floor Plan First
Lien Agent shall have no obligation to perform or exercise any discretionary
act. The Second Lien Agent has executed this Agreement as directed under and in
accordance with the Existing Second Lien Credit Agreement and will perform this
Agreement solely in its capacity as Second Lien Agent and not individually. In
performing under this Agreement, the Second Lien Agent shall have all rights,
protections, immunities and indemnities granted it under the Existing Second
Lien Credit Agreement. Subject to the terms of the Existing Second Lien Credit
Agreement, the Second Lien Agent shall have no obligation to perform or exercise
any discretionary act.

 

10.14. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

 

10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.16. Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall be deemed to have acknowledged this Agreement in the manner
set forth on Annex I attached hereto upon execution and delivery by such Person
of a Joinder Agreement in accordance with the requirements of each First Lien
Credit Agreement and the Second Lien Credit Agreement.

 

10.17. No Third Party Beneficiaries. The provisions of this Agreement are solely
for the purpose of defining the relative rights of the First Lien Secured
Parties, the Second Lien Secured Parties and their respective successors and
permitted assigns, and this Agreement shall not be deemed to create any rights
or priorities in favor of any other Person, including, without limitation, any
Loan Party, and there are no other parties or Persons whatsoever including,
without limitation, the Loan Parties, who are intended to be benefited in any
manner whatsoever by this Agreement.

 

[Remainder of page left intentionally blank]

 

B-27 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  JPMORGAN CHASE BANK, N.A., as ABL First Lien Agent for and on behalf of the
ABL First Lien Secured Parties         By:     Name: Michael Byrne   Title:
Authorized Officer       Address for Notices:   JPMorgan Chase Bank, N.A.   Loan
and Agency Services   10 South Dearborn, 7th Floor   Chicago, Illinois 60603,
Mail Code IL1-0010   Attention: Alta Equipment Group   Facsimile No: (312)
385-7096

 

Signature Page to Intercreditor Agreement

 

B-28 

 

 

  JPMORGAN CHASE BANK, N.A., as Floor Plan First Lien Agent for and on behalf of
the Floor Plan First Lien Secured Parties                     By:     Name:    
Title:  

 

  Address for Notices:   JPMorgan Chase Bank, N.A.                   Attention:
Alta Equipment Group   Facsimile No:

 

Signature Page to Intercreditor Agreement

 

B-29 

 

 



  U.S. BANK NATIONAL ASSOCIATION, as Second Lien Agent for and on behalf of the
Second Lien Secured Parties                     By:     Name:     Title:  

 

  Address for Notices:   U.S. BANK NATIONAL ASSOCIATION                  
Attention:     Facsimile No:

 

Signature Page to Intercreditor Agreement

 

B-30 

 

 

ACKNOWLEDGEMENT

 

The undersigned hereby acknowledge and consent to the foregoing Intercreditor
Agreement, dated as of February 3, 2020 (the “Intercreditor Agreement”) among
JPMORGAN CHASE BANK, N.A., as the ABL First Lien Agent, JPMORGAN CHASE BANK,
N.A., as the Floor Plan First Lien Agent, and U.S. BANK NATIONAL ASSOCIATION, as
the Second Lien Agent. Unless otherwise defined in this Acknowledgement, terms
defined in the Intercreditor Agreement have the same meanings when used in this
Acknowledgement.

 

Each Loan Party hereby acknowledges that it has received a copy of the foregoing
Intercreditor Agreement and consents thereto, agrees to recognize all rights
granted thereby to the ABL First Lien Secured Parties, the Floor Plan First Lien
Secured Parties and the Second Lien Secured Parties, and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
therein. Each Loan Party agrees that the Intercreditor Agreement may be amended
by the ABL First Lien Secured Parties, the Floor Plan First Lien Secured Parties
and the Second Lien Secured Parties, without notice to, or the consent of any
such Loan Party or any other Person; provided, however, that each Loan Party
agrees to be bound by the Intercreditor Agreement only as in effect on the date
hereof and, to the extent that such Loan Party has been notified of the terms of
any amendment, as so amended.

 

[Remainder of page left intentionally blank]

 

Acknowledgment to Intercreditor Agreement

 

B-31 

 

 

  B. RILEY PRINCIPAL MERGER CORP., to be re-named ALTA EQUIPMENT GROUP INC.    
    By:     Name:     Title:         ALTA EQUIPMENT HOLDINGS, INC.         By:  
  Name:     Title:         ALTA ENTERPRISES, LLC   ALTA CONSTRUCTION EQUIPMENT
ILLINOIS, LLC   ALTA INDUSTRIAL EQUIPMENT MICHIGAN, LLC   ALTA HEAVY EQUIPMENT
SERVICES, LLC   ALTA INDUSTRIAL EQUIPMENT COMPANY, L.L.C.   ALTA CONSTRUCTION
EQUIPMENT, L.L.C.   NITCO, LLC   ALTA CONSTRUCTION EQUIPMENT FLORIDA, LLC      
  By:     Name:     Title:       of each of the above, on behalf of each of the
above       Address for Notices:       13211 Merriman Rd   Livonia, MI
48150-1826   Attention: President   Facsimile No. 248-449-6701

 

Acknowledgment Page to Intercreditor Agreement

 



B-32 

 

 

EXHIBIT C-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Floor Plan First Lien
Credit Agreement dated as of February 3, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among B. Riley
Principal Merger Corp., to be known as Alta Equipment Group Inc., Alta Equipment
Holdings, Inc., Alta Enterprises, LLC, Alta Construction Equipment Illinois,
LLC, Alta Heavy Equipment Services, LLC, Alta Industrial Equipment Michigan,
LLC, Alta Construction Equipment, L.L.C. Alta Industrial Equipment Company,
L.L.C., NITCO, LLC, and Alta Construction Equipment Florida, LLC, JPMorgan Chase
Bank, N.A., as administrative agent for the lenders, and each lender from time
to time party thereto.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:             Name:       Title:    

 

Date: ________ __, 20[ ]

 

C-1 

 

 

EXHIBIT C-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Floor Plan First Lien
Credit Agreement dated as of February 3, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among B. Riley
Principal Merger Corp., to be known as Alta Equipment Group Inc., Alta Equipment
Holdings, Inc., Alta Enterprises, LLC, Alta Construction Equipment Illinois,
LLC, Alta Heavy Equipment Services, LLC, Alta Industrial Equipment Michigan,
LLC, Alta Construction Equipment, L.L.C. Alta Industrial Equipment Company,
L.L.C., NITCO, LLC, and Alta Construction Equipment Florida, LLC, JPMorgan Chase
Bank, N.A., as administrative agent for the lenders, and each lender from time
to time party thereto.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:     Name:                    Title:    

 

Date: ________ __, 20[ ]

 

C-2 

 

 

EXHIBIT C-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Floor Plan First Lien
Credit Agreement dated as of February 3, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among B. Riley
Principal Merger Corp., to be known as Alta Equipment Group Inc., Alta Equipment
Holdings, Inc., Alta Enterprises, LLC, Alta Construction Equipment Illinois,
LLC, Alta Heavy Equipment Services, LLC, Alta Industrial Equipment Michigan,
LLC, Alta Construction Equipment, L.L.C. Alta Industrial Equipment Company,
L.L.C., NITCO, LLC, and Alta Construction Equipment Florida, LLC, JPMorgan Chase
Bank, N.A., as administrative agent for the lenders, and each lender from time
to time party thereto.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole Beneficial Owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s Beneficial Owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate prior to the first payment to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                   Name:       Title:    

 

Date: ________ __, 20[ ]

 

C-3 

 

 

EXHIBIT C-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Fifth Amended and Restated Floor Plan First Lien
Credit Agreement dated as of February 3, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among B. Riley
Principal Merger Corp., to be known as Alta Equipment Group Inc., Alta Equipment
Holdings, Inc., Alta Enterprises, LLC, Alta Construction Equipment Illinois,
LLC, Alta Heavy Equipment Services, LLC, Alta Industrial Equipment Michigan,
LLC, Alta Construction Equipment, L.L.C. Alta Industrial Equipment Company,
L.L.C., NITCO, LLC, and Alta Construction Equipment Florida, LLC, JPMorgan Chase
Bank, N.A., as administrative agent for the lenders, and each lender from time
to time party thereto.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole Beneficial Owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii)
an IRS Form W-8IMY accompanied by a withholding statement together with an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s Beneficial Owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:                   Name:       Title:    

 

Date: ________ __, 20[ ]

 

 

C-4



 

